Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 1 of 98




                  EXHIBIT J
     Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 2 of 98

                                                                          US 2002O109879A1
(19) United States
(12) Patent Application Publication (10) Pub. No.: US 2002/0109879 A1
     Wing So                                                        (43) Pub. Date:                        Aug. 15, 2002
(54) CO-CHANNEL MODULATION                                                       Publication Classification

                                                             (51) Int. Cl." ........................... H04B 10/20, H04J 14/00;
(76) Inventor: John Ling Wing So, Plano, TX (US)                                                                        HO4J 14/02
                                                             (52) U.S. Cl. ............................................ 359/118; 359/124
                                                             (57)                        ABSTRACT
      Correspondence Address:
      TEXAS INSTRUMENTS INCORPORATED                         A method and System for providing network configuration
      PO BOX 655474, M/S 3999                                and control information. The configuration and control
                                                             information is encoded and used to modulate the data
      DALLAS, TX 75265                                       carrying optical Signal. Later network elements demodulate
                                                             and decode the data to determine configuration and control
(21) Appl. No.:      09/938,220                              commands and requests. A method of providing network
                                                             configuration data comprises receiving a data-carrying opti
(22) Filed:         Aug. 23, 2001                            cal Signal; providing control information; modulating the
                                                             data-carrying optical Signal using the control information
            Related U.S. Application Data                    Such that the optical signal carries both the data and the
                                                             control information; and transmitting the modulated optical
(60) Provisional application No. 60/227,325, filed on Aug.   Signal. A Spatial light modulator, typically a micromirror
      23, 2000.                                              array, may be used to modulate the optical Signal.


    Source? estination
    Port for Cient IP
   Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 3 of 98


Patent Application Publication Aug. 15, 2002. Sheet 1 of 54   US 2002/0109879 A1


    Source/Destination
    Port for Cent IP
   Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 4 of 98


Patent Application Publication Aug. 15, 2002 Sheet 2 of 54   US 2002/0109879 A1



                                      IP Router
   Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 5 of 98


Patent Application Publication Aug. 15, 2002 Sheet 3 of 54   US 2002/0109879 A1
   Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 6 of 98


Patent Application Publication Aug. 15, 2002. Sheet 4 of 54    US 2002/0109879 A1




                                                              OXC     3 2.E.
                                                               B     or
   Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 7 of 98


Patent Application Publication Aug. 15, 2002 Sheet 5 of 54                                                                                                          US 2002/0109879 A1




                             in    .        .         . .         .       m          was   my      m        m    r            -       I                         -




                             m    w                         m.   m.       m.    s m        r       -        m.                        -     . .        .            .




                         -        m              an          -   m        w                m       me       -    -       -        -         -     -        -    -




                         C O Il t rO l A.d a. O t al t i O
                             m    -    w         imp        m     i       u           m    ms                            my           m     r     -        -    -




                                                        OXC Switch
                                                        Controller



                                  OXC Switch Fabric
                                  OXC Data Plane
                             m    up       are              m         r   n    arr    -        m        r    -       -   -            um.         is       me           r
   Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 8 of 98


Patent Application Publication Aug. 15, 2002 Sheet 6 of 54       US 2002/0109879 A1

                      Mo---/--O2- - - - -O9      v.
                           /    /         \         W
                      M1- - - -O1 --O3 --O4- --O6 - - - -M3
                            V     V           /              ?
                       M2- - W --O5 - - O7 --O8--/- - - M4
                               \                /
                                  TI-LSR domain

      Mk: A TC-LSR (access routers), Ox: A TI-LSR (OXC)




                                         Fiat (2
   Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 9 of 98


Patent Application Publication Aug. 15, 2002. Sheet 7 of 54                                                                US 2002/0109879 A1

         O                                          1.                                        2                                          3
         O 1 2 3 4 5 6 7 8 9 O                              2 3 4 5 6 7 8 9 O 1 2 3 4 5 6 7, 8 9 O
       -- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - --
                                   Length                                      Class Num (19)                     C Type (5)
       -- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
                                                    Reserved                                                   Link Prot. Type
       -- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -------------------------- - - - - - - - - - - - - - - -
                          LSP Encoding Type                                                              G-PD
       - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - --



                                                                          Fig. 7
          O                                         l                                         2                                               3
          O 1 2 3 4 5 6 7 8 9 0 1 2 3 4 5 6 7 8 9 O 1 2 3 4 5 6 7 8 9 O
        -- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
        |UF                            OXO 90                                                            Length
        -- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
                                                    Reserved                                                  |Link Prot. Type
        -- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - +
                          LSP Encoding Type                                                              G - PD
        -- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -




                                                               f (3
  Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 10 of 98


Patent Application Publication Aug. 15, 2002 Sheet 8 of 54                                                            US 2002/0109879 A1

        O                                         l                                        2                                        3
        0 1 2 3 4 5 6 7 8 9 O 1 2 3 4 5 6 7 8 9 O 1 2 3 4 5 6 7 8 9 O 1
      - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - --
                                  Length                                 | Class Num (16)                         C Type (2)
      -- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
                                                                   Link ID
      -- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
                                                                     Label
      -- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - --




                                                  l
                                                                                 Fig. 4    2                                         3
              1 2 3 4 5 6 7 8 9 O 1 2 3 4 5 6 7 8 9 O                                               2 3 4 5 6 7 8 9 O 1.
            -- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - --
             F                        OXO 9 O2                                         Length
            - -- - --- -- - - - -- - - - -- - - - - - - -- - - - - - - -- - - -- - - -- -- - - -- - - - - - - - - - - -- --
                                                                   Link ID
        - - -- - - -- - - -- - - - - - - -- - - - - - - - - -- - -- - - - - -- - - - - - -- - - - - - --- - - -- - - -- - -
                                                                     Label
      -- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - --




                                                                           F. (O
  Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 11 of 98


Patent Application Publication Aug. 15, 2002 Sheet 9 of 54                                                             US 2002/0109879 A1


      O                                          1.                                        2                                          3
      O 1 2 3 4 5 6 7 8 9 O 1 2 3 4 5 6 7 8 9 O 1 2 3 4 5 6 7 8 9 O 1
    -- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
                                                                    Label
    ----------------------------------------------- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - --




                                                      Fall
  Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 12 of 98


Patent Application Publication Aug. 15, 2002. Sheet 10 of 54                                                         US 2002/0109879 A1

      O                                                                                2                                         3
      O 1 2 3 4 5 6 7 8 9 0 1 2 3 4 5 6 7 8 9 O 1 2 3 4 5 6 7 8 9 O 1.
    -- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
                                                           Waveband Id
    -- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
                                                           Start Label
    -- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
                                                             End Label
    -- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -




                                                  es




                                                 F. g. 2
  Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 13 of 98


Patent Application Publication Aug. 15, 2002 Sheet 11 of 54                                                         US 2002/0109879 A1

       O                   l                   2                   3
       0 1 2 3 4 5 6 7 8 9 0 1 2 3 4 5 6 7 8 9 O 1 2 3 4 5 6 7 8 9 O 1.
     - -- - - - -- - -- -- ---- - - - -- - - - - - - - - - - - - - - -- - - - - -- - - - - - - -- -- - - - - -- -- - - - -
                                Length                                      Class Num (xx) C Type (xx)
     -- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - --
                                                Reserved                                                                Type
     -- - - - - - - - - - - - - - - - - - - - -- we -- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - --
                                                               Subchannel
     - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - --




                                                          . (3
  Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 14 of 98


Patent Application Publication Aug. 15, 2002 Sheet 12 of 54                                                     US 2002/0109879 A1


        O                                        l                                        2                                        3
        0 1 2 3 4 5 6 7 8 9 0 1 2 3 4 5 6 7 8 9 0 1 2 3 4 5 6 7 8 9 O
      -- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
       |UF          type= 0x0904                                                      Length
      -- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
                                                Reserved                                                              Type
      -- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - --
                                                               Subchannel
      -- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -




                                            Pi (4
  Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 15 of 98


Patent Application Publication Aug. 15, 2002 Sheet 13 of 54                            US 2002/0109879 A1
  -- - - - - - - - - - - - - --                                               -- - - - - - - - - - - - - --
   s      PXC                --                                               --       PXC 2             --
  --                       --                                   SL1, UL2 +                               --
  --                       -- - - - - - - - - - - - - - - - - - - - - - - - - > -- 6                     r
  --                       + ULl SL2                                            --                       --
  --                     2 - C - - - - - - - - - - - - - - - - - - - - - - - - -- 7                      --
  --                         --                                               --                         --
  --                         --                                               --                         -H
  --                     3 +-- -- - - - - ----- -- - -- - -- - -- >+ 8                                   --
  --                         --                                               --                         -
  --                     4 + C - - - - - - - - - - - - - - - - - - - - - - - - -- 9                      -H
  -- - - - - - - - - - - - - --                                               -- - - - - - - - - - - - - --
  Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 16 of 98


Patent Application Publication Aug. 15, 2002 Sheet 14 of 54                          US 2002/0109879 A1
   -- - - - - - - - - - - - - --                                                -- - - - - - - - - - - - - --
   --       PXC 1             --                                                --       PXC 2             -H
   --                         --                                        UL2 +                              --
   --                         + - - - - - - - - - - - - - - - - - - - - - - - - > -- 6                     --
    --                        + UIl                                             H                          --
    --                    2 +C - - - - - - - - - - - - - - - - - - - - - - - - -     7                     --
    --                         --                                               --
    --                         --                                         Ll +                             --
    --                    3 - - - - - - - - - - - - - - - - - - - - - - - - - > -- 8                       --
    --                         + T2                                             --                         --
    -H                     4 +< -- - - - - -- -- --- - - - - - - - - - - -+ 9                              --
    -- - - - - - - - - - - - - --                                               -- - - - - - - - - - - - - --
  Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 17 of 98


Patent Application Publication Aug. 15, 2002 Sheet 15 of 54                               US 2002/0109879 A1
   -- - - - - - - - - - - - - --                                                 -- - - - - - - - - - - - - --
   --      PXC 1              --                                                 --       PXC 2             --
   --                         --                                         UT2 +                              --
   -H                         -- - - - - - - - - - - - - - - - - - - - - - - - - > -- 6                     --
   --                         + L2                                               --                         --
   --                     2 + C - - - - - - - - - - - - - - - - - - - - - - - - -- 7                            r
   --                         --                                                 -H                         -
   --                         --                                            Ll   +                          --
   --                     3 - - - - - - - - - - - - - - - - - - - - - - - - - > -- 8                        --
   --                         +     ULl                                          --                         --
   --                     4 -- C - - - - - - - - - - - - - - - - - - - - - - - - -- 9                       --
   -- - - - - - - - - - - - - --                                                  - - - - - - - - - - - - - --




                                      lar
  Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 18 of 98


Patent Application Publication Aug. 15, 2002 Sheet 16 of 54                                                   US 2002/0109879 A1
                                                        Optical Network
                                            -- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - --


  -- - - - - - - - - - - - - - - -
                                                  -- - - - - - r - - - - - - --                     -- - - - - - - - - - - - - --

          IP
          Network                -- - - UNI - - --        Optical             +---NNI - - +                  Optical
                                                      Subnetwork                                     | Subnetwork
  -- - - - - - - - - - - - - - - --                                                      - - - - - - --
                                                  -- - - - - - - -- - - - - - --                     -- - - - - - - -- - - - - - --


                                                              NN                   NN                            NNI
  - - - - - - - - - - - - - - - --
                                                  -- - - - - - - -- - - - - - --                     -- - - - - - - -- - - - - - --
             P                    -- - - UNI- -                               -- - - -
          Network                                         Optical                                            Optical
                                                      Subnetwork +---NNI-- + Subnetwork
   -- - - - - - - - - - - - - - - --
                                                  -- - - - - - - -- - - - - - --                     -- - - - - - - -- - - - - - --

                                             -- - - - - - m - UNI - - - - - - - - - - - - - - - - - - - UNI - - - - - - - -


                                                  -- - - - - - - -- - - - - - - - --               -- - - - - - - - - - - m - --


                                                      Other Client                                   Other Client
                                                        Network                                         Network
                                                       (e.g., ATM)
                                                   -- - - - - - - - - - - - - - - --               -- - - - - - - - - - - - - --




                                                                F1 (8
  Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 19 of 98


Patent Application Publication Aug. 15, 2002. Sheet 17 of 54                                                  US 2002/0109879 A1

   - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - --          - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - --

         - - - - - - - - - - - - - - - - - - - - - - - - --                       - - - - - - - - - - - - - - - - - - - - - - - - --

                     UNI Signaling                                                            UNI Signaling
         - - - - - - - - - - - - - - - - - - -- - - - - - --                      -- - - - - - -- - - - - - - - - - - - - - - - - - --



               - - - - - - - - - - - - - - - -- - - - -                                 -- - - - - - - - - - - - - - - - - - - -

                           IP Layer                   l        -    IPCC. . . . . . . !             IP Layer
               - - - - - - - - -- - -- -- --- -                                         !------------------ --

                         Client                                                                         OXC
   - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - --           -- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - --
  Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 20 of 98


Patent Application Publication Aug. 15, 2002. Sheet 18 of 54   US 2002/0109879 A1



  1    .aar
           a   fest




  A      layer
              ef aest



   songs    are
   SPE. Ris
   Arisp rapiexes
      ligital Griss-sells



       picallyer
      pit  - Pyr C.
  Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 21 of 98


Patent Application Publication Aug. 15, 2002. Sheet 19 of 54    US 2002/0109879 A1


                                                     IP/MPL(ambda
                                                   Optical Adaptation Layer
                                                   DWDM Optical Transport
  Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 22 of 98


Patent Application Publication Aug. 15, 2002. Sheet 20 of 54   US 2002/0109879 A1


       IP/MPLS
        ATM
               -
       SONET             ON             IP/MPLS       LIP/MPL(ambda)S
                          OPTICAL ADAPTATION LAYER
                              DWDM PHYSICAL LAYER




                                  fia 27
  Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 23 of 98


Patent Application Publication Aug. 15, 2002. Sheet 21 of 54   US 2002/0109879 A1




                         OP -- Optical Path
                         OMS -- Optical Multiplexing Section
                         ORS - Optical Repeater Section
                         OPT . Optical Path Termination
                         OPXC - Optical Path Cross-Conect



                                  f1.23
Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 24 of 98




  Preamble Bit (RZ)           Control Data Bits

    W.                W.                VVV
  Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 25 of 98


Patent Application Publication Aug. 15, 2002. Sheet 23 of 54   US 2002/0109879 A1
  Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 26 of 98


Patent Application Publication Aug. 15, 2002 Sheet 24 of 54   US 2002/0109879 A1

       Preamble Bit (RZ)          Control Data (n-bit digits, RZ format)




                                     f16, 24
  Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 27 of 98


Patent Application Publication Aug. 15, 2002 Sheet 25 of 54   US 2002/0109879 A1


                                                               Highband
                                                               1-out-of-16




                               fig, 27
  Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 28 of 98


Patent Application Publication Aug. 15, 2002. Sheet 26 of 54   US 2002/0109879 A1




                               F 6, , 2 3
  Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 29 of 98


Patent Application Publication Aug. 15, 2002. Sheet 27 of 54   US 2002/0109879 A1




                                      Fig, 21
  Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 30 of 98


Patent Application Publication Aug. 15, 2002. Sheet 28 of 54   US 2002/0109879 A1


                   120,95kHz.    133.65 kHz     147.75 kHz     163,35kHz


    80.15 kHz



     88.55 kHz



     97.98kHz.


     108.21 kHz




                                     fig, SC
  Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 31 of 98


Patent Application Publication Aug. 15, 2002. Sheet 29 of 54   US 2002/0109879 A1



          Preamble Bits           Control Data/Header Hex Digits
  Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 32 of 98


Patent Application Publication Aug. 15, 2002. Sheet 30 of 54   US 2002/0109879 A1




                                         FIG. 33
  Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 33 of 98


Patent Application Publication Aug. 15, 2002. Sheet 31 of 54   US 2002/0109879 A1

                          4




                                       F.G. 34
  Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 34 of 98


Patent Application Publication Aug. 15, 2002 Sheet 32 of 54   US 2002/0109879 A1




                                      FG35
  Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 35 of 98


Patent Application Publication Aug. 15, 2002. Sheet 33 of 54   US 2002/0109879 A1




                                 Esthased Network
                                 Management Sysian




                                       F16, 36
  Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 36 of 98


Patent Application Publication Aug. 15, 2002. Sheet 34 of 54   US 2002/0109879 A1


      Transmitters                     Optical                    Receivers
                                      Amplifiers                  W1




                Wavelength                                 Wavelength
                Multiplexer                               De-multiplexer
  Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 37 of 98


Patent Application Publication Aug. 15, 2002. Sheet 35 of 54   US 2002/0109879 A1


                                         Receiver




                                          Wavelength
                                         De-multiplexer


                                   Ha-r
                              Receiver
                              W1   - XN XM          Data




                               Wavelength
                              De-multiplexer.




                                             2, 32
  Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 38 of 98


Patent Application Publication Aug. 15, 2002. Sheet 36 of 54   US 2002/0109879 A1
  Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 39 of 98


Patent Application Publication Aug. 15, 2002. Sheet 37 of 54   US 2002/0109879 A1
  Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 40 of 98


Patent Application Publication Aug. 15, 2002. Sheet 38 of 54    US 2002/0109879 A1


                                                           an
                                                       1

                                                                  :5   S
  Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 41 of 98


Patent Application Publication Aug. 15, 2002 Sheet 39 of 54   US 2002/0109879 A1
  Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 42 of 98


Patent Application Publication Aug. 15, 2002. Sheet 40 of 54   US 2002/0109879 A1




                                       pic, 43
  Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 43 of 98


Patent Application Publication Aug. 15, 2002 Sheet 41 of 54     US 2002/0109879 A1


            Transmitters                  Optical             Receivers
                                         Amplifiers
                                                                          Data




              Wavelength                              III      Wavelength
              Multiplexer            l                        De-multiplexer
  Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 44 of 98


Patent Application Publication Aug. 15, 2002. Sheet 42 of 54   US 2002/0109879 A1
  Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 45 of 98


Patent Application Publication Aug. 15, 2002. Sheet 43 of 54   US 2002/0109879 A1




            plical Cri: 't
           Optical Air:
            tipitrs
            Alls
  Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 46 of 98


Patent Application Publication Aug. 15, 2002. Sheet 44 of 54   US 2002/0109879 A1




         is      life
        yil OX
  Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 47 of 98


Patent Application Publication Aug. 15, 2002. Sheet 45 of 54   US 2002/0109879 A1




             Cp2cd. Cric
              ?h girl
             Rers
  Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 48 of 98


Patent Application Publication Aug. 15, 2002 Sheet 46 of 54   US 2002/0109879 A1


                 --Network -   -
                 Management
                   Center

          SyMP                               Management
          cip                                    Network




             DWDM
          Cross-Connect        EEDESS;
                               &Optic REs:
                               , wre-asseteers
  Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 49 of 98


Patent Application Publication Aug. 15, 2002. Sheet 47 of 54   US 2002/0109879 A1




           Thermistor
          Monitor diode                                                 WDWDM
                                                                Laser




                                              Control
       Temperature
       Bias current                TMS320
     'Threshold current
     'Light: output power            DSP
       Wavelength
                                    C54xx

                                    fict 5C)
  Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 50 of 98


Patent Application Publication Aug. 15, 2002 Sheet 48 of 54      US 2002/0109879 A1

      lniection Current Nonlinear AM Modulation


                                               Laser Threshold


       niection Current Linear lM Modulation
  Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 51 of 98


Patent Application Publication Aug. 15, 2002. Sheet 49 of 54   US 2002/0109879 A1


                injection Current Linear IM Modulation
  Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 52 of 98


Patent Application Publication Aug. 15, 2002. Sheet 50 of 54                     US 2002/0109879 A1


                  GH
                GTPLT
                                 -   - -at     a r
                                                                PE, QPUT POWER
      couTEs
     CTLCA
                        LOGIC"
                                                                C OPERATING FONT

                                                                 NeGULATOR CRRENT
                                                                          ASER
                                                                          CRRE
                                                Yasu.
                                                     START OF     SLOPE
                                                     LFETE
                                                                                 END OF
                                                                                 LIFETE




                                                a-ser
                                             TRESHOLD CHANGE




                                             Fic, 63
  Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 53 of 98


Patent Application Publication Aug. 15, 2002. Sheet 51 of 54   US 2002/0109879 A1
  Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 54 of 98


Patent Application Publication Aug. 15, 2002. Sheet 52 of 54        US 2002/0109879 A1



          Optical   Wavelength                     Wavelength                 Optical
           snaf      Selective                      Selective                  safnir
           Y                                       Coupler WSC

                                                                 Optical
                                                                 Bandpass
                                                                      r



                                                                  Optical
                                 Bandpass                         Bandpass
                                   far                            Rer



                                 Photodiode                      Photodiode
                                 batact                            terfinr
  Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 55 of 98


Patent Application Publication Aug. 15, 2002. Sheet 53 of 54         US 2002/0109879 A1


                     Optical     Wavelength           Optical     Monitoring
        Monitoring   SO          Selective
        Tannurer                   muraiar W
                                                       v.     s   Tanninier            S

                                               s+WD    sale       / N

                                                                               Photodiode
       Photodiode                                                              Detector ?PN
       Detect PNY




                               figuri, Sir
                               Siri iwi is     3
  Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 56 of 98


Patent Application Publication Aug. 15, 2002 Sheet 54 of 54   US 2002/0109879 A1




                                           W=98011480n
                                             t = 30..100LLS




                      Can double as VOA
                      and MOD controller
        Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 57 of 98


US 2002/0109879 A1                                                                                         Aug. 15, 2002


            CO-CHANNEL MODULATION                                 control information is encoded and used to modulate the
                                                                  data-carrying optical Signal. Later network elements
               FIELD OF THE INVENTION                             demodulate and decode the data to determine configuration
 0001. This invention relates to the field of optical com         and control commands and requests. According to one
munication Systems, more particularly to methods of pro           embodiment of the present invention, a method of providing
Viding configuration and control data to dynamic commu            network configuration data is provided. The method com
nications Systems.                                                prises receiving a data-carrying optical Signal; providing
                                                                  control information; modulating the data-carrying optical
          BACKGROUND OF THE INVENTION                             Signal using the control information Such that the optical
                                                                  Signal carries both the data and the control information; and
 0002 The need for higher and higher speed data trans             transmitting the modulated optical Signal. A Spatial light
missions is heightening demand for new technologies in            modulator, typically a micromirror array, may be used to
optical networking that optimize performance. Over the last       modulate the optical signal.
two years, DWDM (Dense Wavelength Division Multiplex
ing) has proven to be a cost-effective means of increasing the           BRIEF DESCRIPTION OF THE DRAWINGS
bandwidth of installed fiber plant. While the technology
originally only Served to increase the size of the fiber spans,    0007 FIG. 1 is a schematic diagram of an optical net
it is quickly becoming the foundation for networks that will      work with typical Switching network elements.
offer customers a new class of high-bandwidth and broad            0008 FIG. 2 is a schematic diagram of an optical net
band capabilities.                                                work node comprised of an IP Router and an optical
 0003) Sales of DWDM systems were expected to reach               cross-connect Switch.
S6 billion in North America by the end of 2000. This revenue      0009         FIG. 3 is a schematic diagram of an optical net
roughly translates into tens of thousands of wavelengths          work for IP and OXC data.
deployed within optical networks, either as point-to-point
connections or in ring topologies. In addition, Several mil        0010 FIG. 4 is a schematic diagram of an embodiment
lions of wavelengths are projected to be deployed in enter        of an addressing Scheme in an optical network.
prise, metropolitan, regional, and long haul networks by           0011 FIG. 5 is a schematic diagram of an embodiment of
2007 in the United States alone.                                  an optical croSS connect Systems architecture.
 0004. These wavelengths will require routing, add/drop,           0012 FIG. 6 is a schematic diagram of an embodiment
and protection functions, which can only be achieved              of a network with a TI-LSR domain surrounded by an edge
through the implementation of network-wide management             Set of TC-LSRS.
and monitoring capabilities. Current-generation DWDM
networks is monitored, managed and protected within the            0013 FIG. 7 is a diagram showing the format of a
digital domain, using SONET and its associated Support            generalized request in RSVP
Systems. However, to leverage the full potential of wave           0014 FIG. 8 is a diagram showing the format of a
length-based networking, the provisioning, Switching, man         generalized request in CR-LDP.
agement and monitoring functions have to move from the
digital domain to the optical domain. Efficiently managing         0.015 FIG. 9 is a diagram showing the format of a
(e.g., adding, dropping, routing, protecting, and restoring)      generalized label in RSVP.
the growing number of traffic-bearing wavelengths can only         0016 FIG. 10 is a diagram showing the format of a
be achieved through a new breed of optical networking             generalized label in CR-LDP.
element. This network element is the optical Switch that
includes the optical Add/Drop Multiplexer. Along with the          0017 FIG. 11 is a diagram showing the format of a port
optical Switch come the issues of wavelength (Lambda)             and wavelength label.
Switching, optical amplifier gain and transient power con          0018 FIG. 12 is a diagram showing the generalized label
trol.                                                             format in the context of waveband Switching.
 0005 Optical Switching is the next logical step in a long         0019 FIG. 13 is a diagram showing the format of a
history of Switching technology that Started with manual          LabelSet in RSVP
“plugboard' operators, evolved to mechanical crossbar and
finally digital Switching. Optical Switching will enable trans    0020 FIG. 14 is a diagram showing the format of a
parent optical networkS. Optical networks will greatly Sim        LabelSet in CR-LDP
plify the architecture of both the network and the network        0021         FIG. 15 is a schematic diagram showing label
nodes by establishing end-to-end optical paths acroSS the         contention.
network. An end-to-end optical path behaves as a transpar
ent “clear channel”, So that there is virtually nothing in the    0022 FIG. 16 is a schematic diagram showing label
path to limit the throughput of the fibers. What is needed is     contention resolution without resource restrictions.
a method and System to configure and control optical              0023 FIG. 17 is a schematic diagram showing label
communication networks that provides flexibility for the          contention resolution with resource restrictions.
future while Supporting legacy Systems and components.
                                                                  0024 FIG. 18 is a block diagram of an optical network
            SUMMARY OF THE INVENTION                              model.
 0006. A method and system for providing network con              0025 FIG. 19 is a block diagram showing a direct
figuration and control information. The configuration and         interface.
     Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 58 of 98


US 2002/0109879 A1                                                                                    Aug. 15, 2002


 0.026 FIG. 20 is a schematic diagram showing a legacy       0050 FIG. 44 is a schematic view illustrating inter-link
optical network model.                                      communications and Supervisory control with a micromir
 0.027 FIG. 21 is a block diagram showing the evolution     ror-based signaling modulator.
of a DWDM network model.                                     0051 FIG. 45 is a schematic view showing the deploy
0028 FIG. 22 is a block diagram of an intelligent           ment of an intelligent network architecture.
DWDM Software Architecture.                                  0052 FIG. 46 is a schematic view showing an optical
 0029 FIG. 23 is a block diagram showing optical light      network having optical add/drop multiplexerS.
path modulation and Signaling.                               0053 FIG. 47 is a schematic view showing an optical
 0030 FIG. 24 is a plot showing co-channel lambda           network having optical croSS connect Switches.
Selective data Synchronization preamble and control.         0054 FIG. 48 is a schematic view showing an optical
 0.031 FIG. 25 is a plot showing co-channel lambda          network having an intelligent wavelength router.
Selective data Synchronization and control demodulation.     0055 FIG. 49 is a schematic view showing a legacy
 0.032 FIG. 26 is a plot showing co-channel 1-out-of-n      network management System.
IM Modulation.                                               0056 FIG.50 is a schematic view showing a DSP-based
0.033 FIG. 27 is a plot showing co-channel 1-out-of-16      intelligent laser diode controller and performance monitor
IM demodulation.                                            ing System.
0034 FIG. 28 is a plot showing co-channel 1-out-of-8         0057 FIG. 51 is a plot showing a DSP-based intelligent
IM demodulation.                                            laser diode bias control modulation Scheme.

 0035 FIG. 29 is a plot showing co-channel linear hex       0.058 FIG. 52 is a plot showing an expanded view of the
                                                            laser diode bias control modulation.
digit demodulation.
 0036) FIG. 30 is a co-channel linear hex digit coding       0059 FIG. 53 is a plot showing the aging and perfor
table.                                                      mance monitoring using bias control modulation.
0037 FIG. 31 is a plot showing a return-to-zero (RZ)         0060 FIG. 54 is a block diagram showing a DSP-based
co-channel modulation format.                               intelligent lambda-selective VOA PID controller.
 0.038 FIG. 32 is a plot showing a non-return-to-zero        0061 FIG. 55 is schematic diagram showing a generic
(NRZ) co-channel modulation format.                         erbium-doped fiber amplifier System.
 0.039 FIG. 33 is a schematic drawing showing a return       0062 FIG. 56 is a schematic diagram showing a DSP
to-Zero (RZ) co-channel modulation format.                  based erbium doped fiber amplifier control system.
 0040 FIG. 34 is a schematic drawing showing a non           0063 FIG. 57 is a schematic diagram showing a DSP
return-to-Zero (NRZ) co-channel modulation format.          based erbium doped fiber amplifier control system.
 0041 FIG. 35 is a plot showing a preamble synchroniz                  DETAILED DESCRIPTION OF THE
ing Symbol and Signaling header.                                               INVENTION
 0.042 FIG. 36 is a schematic diagram showing co-chan        0064) 1 Optical Networking
nel modulation and demodulation.
0.043 FIG. 37 is a schematic diagram showing co-chan         0065. The need for higher and higher speed data trans
nel modulation and demodulation for multi-lambda DWDM.      missions is heightening demand for new technologies in
                                                            optical networking that optimize performance. Over the last
0044 FIG. 38 is a schematic diagram showing co-chan         two years, DWDM (Dense Wavelength Division Multiplex
nel demodulation for multi-lambda DWDM.                     ing) has proven to be a cost-effective means of increasing the
                                                            bandwidth of installed fiber plant. While the technology
004.5 FIG. 39 is a block diagram showing co-channel         originally only Served to increase the size of the fiber spans,
modulation for multi-lambda DWDM.                           it is quickly becoming the foundation for networks that will
 0.046 FIG. 40 is a block diagram showing a co-channel      offer customers a new class of high-bandwidth and broad
modulation micromirror-based Signaling modulator for        band capabilities.
DWDM.
                                                             0066 For the past two years, optical networking has been
 0047 FIG. 41 is a schematic view of a fiber illuminating   considered as one of the fastest growing top ten technology
a micromirror array.                                        with the following salient features:
 0.048 FIG. 42 is a plot representing an acceleration              0067 Technologies such as DWDM increase the
algorithm for DWDM micromirror-based signaling modu                  capacity of a Single fiber by large factors.
lator.
                                                                   0068 While Moore's law predicts the doubling of
 0049 FIG. 43 is a schematic view showing inter-link                 microprocessor capacity every 18 months, optical
communication with a DWDM micromirror-based signaling                networking capacity doubles every 4.5 months pri
modulator.                                                           marily due to device bandwidth improvement.
        Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 59 of 98


US 2002/0109879 A1                                                                                         Aug. 15, 2002


      0069 Internet protocol will be transmitted directly        Multi-Protocol Label Switching (MPLS) traffic engineering
        over fiber (e.g. IP over DWDM) with wavelength           capabilities under development by the IETF.
        routing/Switching instead of packet Switching.            0076. The underlying optical transport network also
 0070 Sales of DWDM systems were expected to reach               needs to be versatile, re-configurable, cost effective, and to
S6 billion in North America by the end of 2000. This revenue     Support a variety of protection and restoration capabilities
roughly translates into tens of thousands of wavelengths         due to the rapidly changing requirements of the Internet. A
deployed within optical networks, either as point-to-point       result of these trends is the evolution of optical transport
connections or in ring topologies. In addition, Several mil      networks from Simple linear and ring topologies to mesh
lions of wavelengths are projected to be deployed in enter       topologies. A mesh (not necessarily fully meshed) topology
prise, metropolitan, regional, and long haul networks by         Simply means a connected (not necessarily fully connected)
2007 in the United States alone.                                 network of arbitrary topology in which the node degree is
                                                                 typically more than two. In mesh optical networks, optical
 0071. These wavelengths will require routing, add/drop,         cross-connects provides Versatility and re-configurability by
and protection functions, which can only be achieved             performing Switching and rearrangement functions.
through the implementation of network-wide management
and monitoring capabilities. Current-generation DWDM              0077. Without any doubt, the next revolution in the
networks is monitored, managed and protected within the          telecommunications industry will occur within the optical
digital domain, using SONET and its associated Support           domain. Now that the basic components are available to
Systems. However, to leverage the full potential of wave         build optical networks, the most important innovations will
length-based networking, the provisioning, Switching, man        come from adding intelligence that enables the interworking
agement and monitoring functions have to move from the           of all the network elements (Routers, ATM Switches,
digital domain to the optical domain. Efficiently managing       DWDM transmission systems and optical Switches). This
(e.g., adding, dropping, routing, protecting, and restoring)     new optical Internet infrastructure will make it possible to
the growing number of traffic-bearing wavelengths can only       provision high bandwidth in Seconds, turning the new opti
be achieved through a new breed of optical networking            cal technology into a revenue Spinner for the Service pro
element. This network element is the optical Switch that         vider rather than just a way of Saving money.
includes the optical Add/Drop Multiplexer. Along with the         0078 However, such an intelligent open optical network
optical Switch come the issues of wavelength (Lambda)            can only be built if the currently vertically layered network
Switching, optical amplifier gain and transient power con        migrates to a horizontal model where all network elements
trol.                                                            work as peers to dynamically establish optical paths through
 0.072 Optical Switching is the next logical step in a long      the network. The Internet Engineering Task force (IETF) has
history of Switching technology that Started with manual         already addressed the interworking of routers and optical
“plugboard' operators, evolved to mechanical crossbar and        Switches through the Multi-Protocol Lambda Switching
finally digital Switching. Optical Switching will enable trans   initiative.
parent optical networkS. Optical networks will greatly Sim        0079 Moreover, the Multi-protocol Lambda Switching
plify the architecture of both the network and the network       initiative for Simple establishment of optical paths can be
nodes by establishing end-to-end optical paths acroSS the        expanded to include optical performance monitoring and
network. An end-to-end optical path behaves as a transpar        management. The combined information that will be carried
ent “clear channel”, So that there is virtually nothing in the   and shared between these network elements will allow the
path to limit the throughput of the fibers.                      elements or element management System (EMS) to
 0.073 Optical Switches are often referred to as optical         adequately assess the “health' of an optical path (which can
cross-connects (OXC). However, today's OXCs are based            be a wavelength or fiber strand). The routers and/or ATM
on electrical rather than optical Switching fabrics and do not   Switches at the edges of the optical network will then use this
possess the optical transparency required for building optical   information to dynamically manage the millions of wave
networks in the future. Transparency implies that signals        lengths available in the optical layer.
with any type of modulation Schemes (analog or digital), any      0080. At the present time, under-scoring the importance
bit rate, and any type of format can be Superimposed and         of Versatile networking capabilities in the optical domain, a
transmitted without interfering with one another, and with       number of Standardization organizations and interoperability
out their information being modified within the network.         forums have initiated work items to study the requirements
 0.074. Opaque networks do not have this property. A             and architectures for re-configurable optical networkS.
transparent channel essentially behaves like an ideal com        Refer, for example, to ITU-T recommendation G.872. The
munications with almost no noise and very large bandwidth.       Multi-Protocol Lambda Switching proposal defines a func
Secondly, as the nodes in a optical network have essentially     tional architecture for an optical transport network (OTN)
no data processing to do, they can be made extremely simple      that Supports the transport of digital client signals. ITU-T
and hence very cheap. Finally, optical node simplicity also      G.872 refers to an OTN as “a transport network bounded by
means simplicity of control and management.                      optical channel access points.” The ITU-T G.872 OTN
                                                                 architecture is based on a layered Structure, which includes:
 0075. The present growth, performance, and survivability           0081 (a) an optical channel (OCh) layer network,
requirements of the Internet (which is also becoming very
mission critical) are mandating IP-centric networks to be           0082 (b) an optical multiplex section (OMS) layer
cost effective, Survivable, Scalable, and to provide control          network, and
capabilities that facilitate network performance optimiza           0083 (c) an optical transmission section (OTS) layer
tion. Some of these requirements are being addressed by the           network.
    Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 60 of 98


US 2002/0109879 A1                                                                                          Aug. 15, 2002


 0084. The optical channel layer network supports end            next section followed by their network architecture and
to-end networking of optical channel trails between acceSS       Switching requirements. Overall architectural goals are:
points. The OCh layer network provides the following             0092 (a) Distributed Optical Network Control Required:
functions: routing, monitoring, grooming, and protection
and restoration of optical channels. In this situation, pro          0093 (i) Autonomous provisioning/reconfiguration
grammable optical cross-connects, with.                                  trigged by client and external Management Systems.
 0085. Re-arrangeable Switch fabrics and relatively smart             0094) (ii) Enhanced scalability and user tuneability.
control planes, will be critical to the realization of the OCh   0.095 (b) Auto-Discovery:
layer functions, especially in mesh optical networks. In the
data network domain, routing, monitoring, and Survivability           0096 (i) Topology, physical resources, and capacity
are crucial functions performed by the MPLS traffic engi                 availability.
neering control plane.                                                 0097 (ii) Critical to ensure database consistency for
 0.086 Although we mention the ITU-T recommendation                      fast lightpath provisioning and efficient capacity
G.872, the OXC control plane design approach described                   utilization.
here is not restricted to G.872 compliant networks. Instead,     0.098 (c) Leverage Functionality from IP:
it can be applied to any mesh optical network that uses
programmable and re-configurable OXCs. Other Standards                0099 (i) Much work on appropriate functionality
organizations and interoperability forums that are actively              done in IP
pursuing projects related to dynamically re-configurable               01.00 (ii) MPLS, RSVP, OSPF, and explicit rout
optical networks include the ANSI T1X1.5 committee, the                ing . . .
Optical Internetworking Forum (OIF), and now by virtue of
this memo the IETF. Recent contributions to ANSI T1X1.5          01.01) 22 DWDM Network Elements
emphasize the need for automation of the OCh layer net           0102) The optical network consists of optical layer cross
work by using appropriate Signaling protocols to establish       connects (OXCs) that Switch high-speed optical signals (e.g.
optical channels in real time. The Optical Internetworking       OC-48, OC-192) from input ports to output ports. These
Forum (http://www.oiforum.com), an international organi          OXCs are interconnected via WDM links. The OXCs may
Zation engaged in the development and promotion of               be purely optical or electrical or both. Every node in the
interoperability agreements for optical internetworking Sys      network consists of an IP router and an OXC. In general, the
tems, is also evaluating architectural options related to        router may be traffic bearing, or it may function purely as a
re-configurable optical internetworkS.                           controller for the optical layer and carry no IP data traffic.
 0087. At a technical meeting held in California on Oct.         The node may be implemented using a Stand-alone router
19, 1999, the Architecture Working Group of the OIF              interfacing with the OXC through a defined interface, or
adopted a motion to define requirements for Signaling pro        may be an integrated System, in which the router i part of the
tocols that allow rapid provisioning and efficient restoration   OXC system.
in optical internetworking Systems. In all these cases, the       0103) This section is only concerned with the functions of
Successful realization of the vision of Versatile optical net    the router as they relate to the control of the optical layer. In
working depends very much on the Synthesis of appropriate        the networks considered, it is assumed that the physical
control plane technologies with programmable and re-con          hardware is deployed, but that network connectivity is not
figurable OXCs. In addition to ITU-T Recommendation              defined until lightpaths are established within the network.
G.872, there is presently a draft for a new ITU-T Recom          A lightpath is a constant bit-rate data Stream connected
mendation G.709. where as G.872 is for the architecture of       between two network elements such as IP routers. Light
optical transport networks, G.709 serves as the network          paths may be requested by client IP aware network elements,
node interface for the optical transport networkS.               or by external operations Systems used for IP-ignorant
                                                                 network elements.
 0088. It is for the purpose of implementation of intelli
gent or Smart optical layer and it's associated Software (e.g.    0104 Such requests may be for uni-directional or bi
programmable) stack, Texas Instruments will introduce its        directional lightpaths of a given bandwidth and with Speci
Digital Signal Processor (DSP) solutions for optical net         fied restoration requirements. The lightpaths are provisioned
working. It is not an easy task to introduce DSP to Such a       by choosing a route through the network with Sufficient
diverse discipline as optical networking. Section 1 of this      available capacity. The lightpath is established by allocating
document gives an introduction to the fast changing field of     capacity on each link along the chosen route and appropri
optical networking.                                              ately configuring the OXCs. By reserving capacity on routes
                                                                 that are physically diverse to the primary lightpath, the
 0089 2 Control of Lightpaths in Optical Networks                network restoration function can be provided.
 0090 2.1 Introduction                                           0105 2.2.1. Optical Layer Cross-Connect (OXC)
 0091) This section describes the basics of DWDM (Dense          0106 An Optical layer cross-connect is a Switching ele
Wavelength Division Multiplexing) for optical bandwidth          ment that connects an optical channel from an input port to
management in a dynamically re-configurable optical net          an output port. These devices are also often referred to as
work. This type high-level control function can be easily        optical cross-connects (OXC). Note that an optical add-drop
provided by the Generalized MPLS (Multi-Protocol Label           multiplexer (OADM) can be viewed as a simple OXC. The
Switching) protocol described in a later Section. The basics     Switching fabric in an OXC may be either electronic or
of DWDM system-level components are described in the             optical. If the Switching fabric is electronic, then Switching
    Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 61 of 98


US 2002/0109879 A1                                                                                         Aug. 15, 2002


would occur at a given channel rate, but the interface ports      unidirectional (anticipating asymmetric loads). Therefore it
may in fact be at higher rates (e.g. multiplex multiple           is assumed that independent lightpaths in opposite directions
channels onto a single wavelength). It is important to note       may use a bi-directional OC-48 or Och span.
that because of the multiplexing function assumed in the           0114 2.2.5 Drop Port
OXC, we do not restrict the lightpaths to be identical to the
Och defined in ITU-T G.872.                                        0115) An OXC port that connects to the end client
 0107) If the WDM systems contain transponders or if              network element (NE). The drop interface connects the
electronic OXCs are used, then it is implied that a channel       client port to the OXC drop port. This is essentially a User
associated with a specific wavelength in the WDM input can        Network Interface (UNI) connecting the end devices to the
be converted to an output channel associated with a different     optical layer. The drop port terminates the user network
wavelength in the WDM output (e.g. wavelength conversion          interface between the client NE and the optical network. It
is inherent). However, if the Switching fabric is optical and     is necessary to distinguish this type of interface from others
there is no transponder function in the WDM system, then          to identify network requests originating from a client NE.
wavelength conversion is only implemented if optical to            0116 2.2.6 Network Port
electronic conversion is performed at the input or output          0117. An OXC port not directly interfacing with an end
ports, or if optical wavelength converters are introduced to
the OXC. Also, we assume that the rates in the input and          client NE. A Network Port in an OXC would always
output channels in an all-optical OXC are identical, imply        interface with another Network Port via a WDM system or
ing that Time-Division-Multiplexing (TDM) is not offered          directly via optical fibers
within the OXC.                                                    0118 2.2.7 First-Hop Router
0108) 2.2.2 Wavelength-Division-Multiplexer (WDM)                  0119) The first router within the domain of concern along
0109) A system that takes multiple optical inputs, con            the lightpath route. If the Source is a router in the network,
verts them into narrowly Spaced wavelength optical Signals        it is also its own first-hop router.
within an optical amplification band, and couples them onto        0120 2.2.8 Last-Hop Router
a single fiber. The amplified Signal is received at the receive
end, demultiplexed and converted to multiple channels of           0121 The last router within the domain of concern along
Standard wavelength to interface with other equipment. It is      the lightpath route. If the destination is a router in the
possible to take the wavelength specific signals directly as      network, it is also its own last-hop router.
the inputs. In that case no wavelength conversion is neces        0122) 2.2.9 Mediation Device (MD)
sary at the WDM system. The WDM system may or may not
be integrated with an OXC.                                         0123. A vendor specific controller used to control the
                                                                  OXC. The mediation device provides the interface between
 0110 2.2.3 Channel                                               external Sources and the OXC, translating logical primitives
 0111. A channel is a uni-directional optical tributary           to and from the proprietary controls of the OXC. If the router
connecting two OXCs. Multiple channels are multiplexed            is integrated with the OXC, then the mediation device is
optically at the WDM system. One direction of an OC-48/           merely a function within the integrated entity, and not an
192 connecting two immediately neighboring OXCS is an             explicit device.
example of a channel. A Single direction of an Optical             0124 2.2.10 Link
channel (Och) as defined in ITU-T G.872 between two
OXCs over a WDM system is another example of a channel.            0.125. A link is a set of channels in a given direction
A channel can generally be associated with a specific             connecting a particular pair of OXCs and routed along the
wavelength in the WDM system. However, with a WDM                 Same physical route. Multiple links may exist between the
system with transponders the interfaces to the OXC would          same OXCs, for example if route diversity is implemented
be a standard single color (1310 or 1550 nm). In addition, a      between two OXCs. Note that links defined this way are
Single wavelength may transport multiple channels multi           uni-directional. There can be multiple WDMs within a link.
plexed in the time domain. For example, an OC-192 signal          A single WDM can be divided into multiple links (e.g.
on a fiber may carry four STS-48 channels. For these reasons      between different OXCs). The link is thus not necessarily a
we define a channel which is different from wavelength            union of WDMs, and there is not necessarily a one-to-one
although in many applications there is a one-to-one corre         correspondence between WDM systems and links.
Spondence.
                                                                   0.126 2.2.11 Source and Source Address
 0112 2.2.4 Lightpath                                              0127. A source can be a client router physically con
 0113. The elementary abstraction of optical layer con            nected to an OXC by one or more OC-48/192 interfaces. A
nectivity between two end points is a uni-directional light       Source can also be a non-IP NE connected to the OXC via
path. A lightpath is a fixed bandwidth connection (e.g. one       an OC-48/192 interface. In the case of an IP router source,
direction of a STM-N/OC-M payload or an Och payload)              the router will have an IP address and the physical interfaces
between two network elements established via the OXCs. A          to the OXC are identified with Some set of addresses
bi-directional lightpath consists of two associated lightpaths    (potentially a single IP address, or a unique address per
in opposite directions routed over the same Set of nodes.         port). In the case of a non-IP NE, either the NE will be
Note that if the OXC is an electronic SONET/SDH line              assigned an IP address, or the OXC port connecting the NE
terminating equipment, the entire path need not be OC-48          will have an IP address. For non-IP aware equipment inter
for an OC-48 path. Note also that an OC-N and Och are by          facing the OXC, any connection request must be originated
definition bi-directional, whilst lightpaths are by default       externally via craft or external OS interfaces.
    Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 62 of 98


US 2002/0109879 A1                                                                                              Aug. 15, 2002


 0128 2.2.12 Destination and Destination Address                     the network may typically have only a Single traffic bearing
 0129. The destination is essentially the same as the                channel. In this case, unless the routed lightpath is also used
Source from the physical interface perspective. When a               for IP data traffic, the overhead of an optical channel
request is generated from one end, the other end client or end       dedicated for control may be excessive.
OXC interface becomes the destination.                                0.139. If electronic line terminating OXCs are used, an
                                                                     alternative to dedicating an optical channel as the routed
 0130 2.2.13 Fiber Span                                              lightpath is to transport the IP datagrams within the framing
 0131) A fiber span consists of a collection of fiber cables         overheads of the signals (e.g. SONET Multiplex and/or
that are located in the same conduit or right of way. If there       Regenerator Section Overhead). The IP router communi
is a cut in the fiber span, then failures would potentially be       cates with the OXC mediation device (MD) through a
experienced on all fibers within the fiber span.                     logical interface. The interface defines a set of basic primi
                                                                     tives to configure the OXC, and to enable the OXC to
 0132) 2.2.14 Shared Risk Link Group (SRLG)                          convey information to the router. The mediation device
 0.133 For restoration and diverse routing purposes it may           translates the logical primitives to and from the proprietary
be necessary to associate links within a fiber span in a             controls of the OXC. Ideally, this interface is both explicit
Shared Risk Link Group (SRLG). A SRLG is a union of all              and open. A particular realization may integrate the router
links that ride on a fiber span. LinkS may traverse multiple         and the OXC into a Single box and use a proprietary
fiber spans, and thus be in multiple SRLGs.                          interface implementation. The crucial point is that this
                                                                     proprietary interface must still provide equivalent function
 0134) 2.3 Network Architecture                                      ality to the interface. Another interface of importance is the
                                                                     Service interface between the customers and the network.
 0135 The salient feature of the network architecture is             This interface determines the set of services that the optical
that every node in the network consists of an IP router and          network provides.
a re-configurable OXC. The IP router is responsible for all
non-local management functions, including the management              0140 2.4 Optical Network Requirements
of optical resources, configuration and capacity manage
ment, addressing, routing, traffic engineering, topology dis          0.141. It is important to identify the services that an
covery, exception handling and restoration. In general, the          optical network should offer, and the functionality that must
router may be traffic bearing, or it may function purely as a        be implemented by the optical infrastructure to Support these
controller for the optical network and carry no IP data traffic.     Services. Within the same domain of trust, servers and other
The mechanisms and requirements discussed within this                network management Systems may have access to the net
document are applicable regardless of whether data traffic           work information available to routers, and may actively
traverses through the routers or not. Although the IP router         interact with the network by requesting lightpaths. These
performs all management and control functions, lightpaths            Servers may for example provide authentication, risk analy
may carry arbitrary types of traffic. The IP router implements       sis and management, and more. While this document defines
the necessary IP protocols and uses IP for Signaling to              mechanisms that would be used by these higher layer
establish lightpaths.                                                Systems, the Specifics of these advanced Services are not
                                                                     discussed herein. The following outlines the optical network
 0.136 Specifically, optical resource management requires            Services and functionality.
resource availability per link to be propagated, implying link
state protocols such as OSPF. In subsequent discussions we            0142 2.4.1 Optical Network Services
assume OSPF. On each link within the network, one channel             0.143 Lightpath Services
is assigned as the default routed (one hop) lightpath. The            014.4 Lightpath requests between a Source and destina
routed lightpath provides router to router connectivity over
this link. These routed lightpaths reflect (and are thus             tion with the following attributes:
identical to) the physical topology. The assignment of this              0145 (a) Lightpath identifier. A globally unique iden
default lightpath is by convention, e.g. the first channel. All           tifier.
traffic using this lightpath is IP traffic and is forwarded by the
router. All control messages are Sent in-band on a routed               0146 (b) Bandwidth: A limited set of bandwidth allo
lightpath as regular IP datagrams, potentially mixed with                cations is available (e.g. OC-48, OC-192).
other data but with the highest forwarding priority. We                 0147 (c) Uni-directional or bi-directional lightpath.
assume multiple channels on each link, a fraction of which              0148 (d) Diversely routed lightpath group identifi
is reserved at any given time for restoration. The default
routed lightpath is restored on one of these channels.                   er(s). A globally unique group identifier defined for
                                                                          diversely routed lightpath groups. A convenient way to
 0.137 Therefore we can assume that as long as the link is                create one is by concatenating the IP address of the
functional, there is a default routed lightpath on that link.             first-hop router, and a Sequence number unique at the
                                                                          router. If the diversely routed lightpath group is not
 0.138. In resource constrained parts of the network, such                coordinated by the first-hop router, but instead by an
as the link connecting the customer premise to the network,               external operations System, the address of the coordi
it may not be economically feasible to reserve a channel and              nating entity would be used instead.
the associated IP interface for the default routed lightpath.
Within the network, where each link has multiple channels               0149 (e) Restoration class: one of (i) restored light
carrying traffic from many customers, the Overhead of the                path, (ii) restored IP connectivity, (iii) not restored, (iv)
routed wavelength is amortized over the channels on that                 not restored and preemptable. For Class (i) the light
link. In contrast, the link connecting the customer premise to            path must be restored using another lightpath, whose
    Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 63 of 98


US 2002/0109879 A1                                                                                              Aug. 15, 2002


        route is different from the primary. IP restored (Class          0165 (i) Algorithms and mechanisms for fault detec
        (ii)) assumes that the traffic transported on the lightpath       tion and recovery (e.g., notification and exception
        is IP, and may be restored by routing through the                 handling).
        network routers if needed and given that routing capac
        ity is available. Clearly, the network will attempt to           0166 (j) Specification of interfaces between the exter
        restore all lost connectivity if and when possible. This          nal Systems (including client) and the network.
        is however done on a best effort basis.
                                                                         0167 (k) Specification of interfaces between the router
 0150 Diversely Routed Lightpath Groups                                    and the OXC mediation device.
 0151. A set of diversely routed non-restored lightpaths so            0168 2.5 Naming and Addressing
that for any Single failure, at most a given number of
lightpaths out of the group fail. A lightpath belongs to one           01.69 Every network addressable element must have an
or more diversely routed lightpath group(s). The simplest             IP address. Typically these elements include each node and
form of diversely routed lightpaths is a group originating at         every optical link and IP router port. When it is desirable to
the same first hop router. This case is handled by the first hop      have the ability to address individual optical channels those
rOuter.
                                                                      are assigned IP addresses as well. The IP addresses must be
 0152 More generally, the lightpaths of a group may                   globally unique if the element is globally addressable.
potentially have different Sources and destinations, and may          Otherwise domain unique addresses Suffice.
be required to Satisfy other more Stringent requirements Such
as ensuring that particular end-points are always connected.           0170 An example of how these IP addresses could be
                                                                      assigned is given in FIG. 4. Each IP router is assigned an IP
 0153 Risk Management                                                 address of the form a1.a2...a3.0, where a1, a2, a3>0. The
 0154) The implementation of these more elaborate risk                OXC links are then assigned a unique IP address of the form
management Services is outside the Scope of this Section and          a1.a2...a3.X., where XZ0.
would typically be provided by higher level management
System(s) external to the network nodes.                               0171 Local naming schemes can be used to identify
                                                                      channels within fibers, or to identify fibers within links.
 O155 2.4.2 Requirements on Optical Network Function                  However, globally unique names will be required to Specify
ality                                                                 routes through the network. A possible naming convention
0156 To cope with decreasing provisioning time Scales,                for uniquely identifying the channels used along a route
and to enhance Scalability, it is necessary to maintain the           through a network is proposed. This convention identifies a
network state in a distributed manner. This need drives most          channel according to the OXC from which it is sourced, the
other System requirements and implementation choices, and             link within the OXC and the channel within the link. How
the Service requirements above imply the need for the                 these values are used depends on what elements are assigned
following information and algorithms:                                 IP addresses.
   0157 (a) Information on topology and inventory of                   0172 If only the OXC has a unique IP address, then the
    physical resources (e.g. channels).                               naming Scheme uses a pre-defined convention to identify
   0158 (b) Information about shared risk link groups                 links and channels within the OXC (e.g. OXC IP address :
    (SRLGs). This is necessary for routing of restoration             link number: channel number). Alternatively, if the link is
        lightpaths, and for diverse routing of primary light          also assigned an IP address, then the channel is uniquely
        paths.                                                        defined by the link IP address, and the channel identifica
                                                                      tions within that link (e.g. link IP address: NULL identifier:
   0159 (c) Information regarding the current resource                channel number). The NULL identifier is used to indicate
        allocations must be propagated throughout the network.        that a given field is invalid.
        For scalability, details of individual wavelength allo
        cations are not distributed.                                   0173 For example, in the identifier associated with the
                                                                      link IP address, the second field contains a NULL identifier,
   0160 (d) An addressing and naming scheme.                          which is used to indicate that a link number is not required,
   0161 (e) Algorithms for distributed state maintenance              because the IP address corresponds to a unique link. Thus,
        of the above.                                                 the first non-NULL identifier can be used to denote what the
   0162 (f) Algorithms and mechanisms for the alloca                  IP address corresponds to (e.g. OXC or link). The same
                                                                      applies for addresses assigned at finer granularities, e.g. for
        tion of bandwidth resources to new lightpaths, and for        each channel. Clearly, other variants on the above naming
        the reservation of restoration capacity. These algo           Scheme are possible.
        rithms and mechanisms must be able to Support
        diversely routed lightpaths as described above.                0.174. A client must also have an IP address by which it
   0163 (g) Algorithms for the management and optimi                  is identified. However, optical lightpaths could potentially
        Zations of resource allocation; and the minimization of       be established between devices that do not support IP (e.g.
        resources reserved for restoration. Established light         are not IP aware), and consequently do not have IP
        paths may occasionally be reconfigured to optimize            addresses. This could be handled by either assigning an IP
        resource allocations.                                         address to the device or alternatively assigning an address to
                                                                      the OXC port to which the device is attached. To find out
   0164 (h) Algorithms and mechanisms to ensure diver                 whether or not a client is IP aware, one can use traditional
        sity in routes among a set of lightpaths.                     IP mechanisms.
    Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 64 of 98


US 2002/0109879 A1                                                                                            Aug. 15, 2002


 0175 2.6 Provisioning at the Optical Layer                         0183 If the user requests a restored lightpath, then capac
 0176 2.6.1 Provisioning Lightpaths in a Network with              ity must be reserved within the network. This reserved
                                                                   capacity is shared over multiple failures and only allocated
Wavelength Converters                                              (e.g., configured in the OXC) upon failure. The capacity
 0177. In an optical network with wavelength conversion,           reservation is performed independently of the Setup of the
channel allocation can be performed independently on dif           primary lightpath albeit perhaps simultaneously. It may take
ferent linkS along a route. However, if wavelength convert         a significantly longer time than the lightpath Setup.
erS are not available, then a common wavelength must be             0.184 The first-hop router is responsible for ensuring that
located on each link along the entire route, which requires        restoration capacity is reserved for all restorable failures.
Some degree of coordination between different nodes in             The first-hop router informs the Source once this is com
choosing an appropriate wavelength. A lightpath request            pleted. The establishment of a restored lightpath is com
from a source is received by the first-hop router which then       pleted when the primary capacity is allocated and the
creates a lightpath Setup message and sends it towards the         restoration capacity is reserved.
destination of the lightpath where it is received by the            0185. 2.6.2 Softness of State
last-hop router. If the originator of the request is not the        0186 To simplify exception handling, all network states
Source, the originator tunnels the request to the first-hop
router. The lightpath Setup is sent from the first-hop router on   are assumed to be Soft unless otherwise Stated. This applies
the default routed lightpath as the payload of a normal IP         in particular to lightpath and restoration State. Soft State has
packet with router alert. A router alert ensures that the packet   an associated time-to-live, and expires and may be discarded
is processed by every router in the lightpath.                     once that time is passed. To avoid expiration the State must
                                                                   be periodically refreshed. To reduce the overhead of the state
 0.178 A channel is allocated for the lightpath on the             maintenance, the expiration period may be increased expo
downstream link at every node traversed by the setup. The          nentially over time to a predefined maximum.
identifier of the allocated channel is written to the setup         0187. This way the longer a state has survived the fewer
message. If no channel is available on Some link, the Setup        the number of refresh messages that are required. For
fails, and a message is returned to the first-hop router           lightpaths this implies that the Source must periodically
informing it that the lightpath cannot be established. The         resend the lightpath request. Similarly, the first-hop router
 destination not reachable ICMP (Internet Control Messag           must resend the lightpath Setup. If the State of a lightpath
ing Protocol) message may be used for this, but any com            expires at a particular node, the State is locally removed and
parable mechanism would Suffice.                                   all resources allocated to the lightpath are reclaimed.
 0179 For example, if all routers are MPLS capable one              0188 2.6.3 Lightpath Routing
could use the appropriate CR-LDP (Constraint-based Rout             0189 To satisfy the requirements of diverse routing and
ing-Label Distribution Protocol) message. If the setup             restoration we assert that it is necessary to use explicit
fails, the first-hop router issues a release message to release    routing for constructing lightpaths. In addition, explicit
resources allocated for the partially constructed lightpath.       routes may be valuable for traffic engineering and load
Upon failure, the first-hop router may attempt to establish        optimizations in the network. The route on which a new
the lightpath over an alternate route, before giving up on         lightpath is to be established is Specified in the lightpath
Satisfying the original user request.                              Setup meSSage.
 0180. Note that the lightpath is established over the links        0190. This route would typically be chosen by the first
traversed by the lightpath Setup packet. Moreover, when            hop router, but could be determined by a pre-authenticated
electronic line terminating OXCs are used it is possible to        higher level network management System. Through routing
alternatively use the channel overheads of the chosen light        protocols the first-hop router has a representation of the full
path channels to carry the lightpath Setup. After a channel        physical network topology and the available resources on
has been allocated at a node, the router communicates with         each link. These are obtained and updated via OSPF link
the OXC to reconfigure the OXC to provide the desired              State advertisements. The explicit route might be carried
connectivity.                                                      directly in the IP datagram using the IPSource route option,
                                                                   or might be carried in the packet payload as would be the
 0181. After processing the setup, the destination (or the         case if RSVP were used for Signaling lightpath requests.
last-hop router) returns an acknowledgement to the Source.          0191 The route may be specified either as a series of
The acknowledgment indicates that a channel has been               nodes (routers/OXCs), or in terms of the specific links used
allocated on each hop of the lightpath. It does not, however,      (as long as IP addresses are associated with these links).
confirm that the lightpath has been Successfully imple             Numerous policies can be used to route lightpaths through
mented (e.g. the OXCs have been reconfigured). It may be           the network, Such as constraint-based routing algorithms. It
desirable to have the acknowledgement confirm that every           is expected that using a good routing algorithm will produce
hop has completed the OXC configuration.                           better route Selection and improve network resource utili
 0182. However, to verify that end-to-end connectivity             Zation.
has been established requires that additional mechanisms be         0.192 To ensure diversity in routes, each diversely routed
implemented. These could for example be tandem connec              lightpath group is coordinated by a single network entity. To
tion identification verification, as defined in ITU-T SONET/       create a diversely routed lightpath group, a user registers
SDH and OTN. Either way, the channel becomes available             with a coordinator, and receives the group identifier. For
immediately after the request is sent, at the discretion of the    groups originating through the Same first-hop router, this
user. Once established, the lightpath may carry arbitrary          router would typically act as the coordinator. To ensure
traffic, such as ATM, Frame Relay or TDM circuit.                  diversity in routes, KSRLG and node disjoint routes through
    Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 65 of 98


US 2002/0109879 A1                                                                                            Aug. 15, 2002


the network are Selected, where K represents the number of          0201 By not propagating individual wavelength avail
diverse routes required. The corresponding lightpaths are          ability information around the network, we must Select a
then established independently. When a router receives a           route and wavelength upon which to establish a new light
diversely routed lightpath request coordinated by another          path, without detailed knowledge of wavelength availability.
network entity, the router uses the address in the diversely        0202 We propose in this case to probe the network to
routed lightpath group identifier to retrieve the explicit route   determine an appropriate wavelength choice. We use a probe
for the new path from the coordinator.                             message to determine available wavelengths along wave
 0193 2.6.4 Provisioning Bi-Directional Lightpaths                 length continuous routes. A vector of the same size as the
                                                                   number of wavelengths on the first link is Sent out to each
 0194 The construction of a bi-directional lightpath dif           node in turn along the desired route. This vector represents
fers from the construction of a uni-directional lightpath          wavelength availability, and is Set at the first node to the
above only in that upon receiving the Setup request, the           wavelength availability on the first link along the wave
last-hop router returns the Setup message using the reverse        length continuous Section.
of the explicit route of the forward path. Both directions of
a bi-directional lightpath share the same characteristics, e.g.,    0203 If a wavelength on a link is not available or does
Set of nodes, bandwidth and restoration requirements. For          not exist, then this is noted in the wavelength availability
more general bi-directional connectivity, a user simply            vector (e.g. the wavelength is set to being unavailable). Once
requests multiple individual lightpaths.                           the entire route has been traversed, the wavelength avail
                                                                   ability vector will denote the wavelengths that are available
0195 2.6.5 Provisioning Lightpaths in a (Sub-)Network              on every link along the route. The vector is returned to the
without Wavelength Converters                                      Source OXC, and a wavelength is chosen from amongst the
                                                                   available wavelengths using an arbitrary wavelength assign
 0196. The provisioning techniques proposed earlier in             ment scheme, such as first-fit 8). Note that wavelength
this Section apply to optical networks with wavelength             assignment is performed here using wavelength usage infor
conversion. However, future all-optical OXCs may not have          mation from only the links along the chosen route. Also,
the ability to convert an incoming wavelength to a different       multiple lightpaths can be simultaneously established using
outgoing wavelength (e.g. do not implement wavelength              the same wavelength availability information.
conversion). Such OXCs may be used throughout an optical
network, or may be used in only Some nodes, creating                0204 Alternative techniques can be used for selecting a
all-optical Sub-networkS. Sections of a network that do not        wavelength, Such as attempting to establish a lightpath on
have wavelength converters are thus referred to as being           Successive wavelengths in turn, or simultaneously attempt
wavelength continuous.                                             ing to allocate the lightpath on all wavelengths that are
                                                                   available at the Source. The key point is that extensions of
 0197) A common wavelength must be chosen on each                  the provisioning techniques proposed in this document for
link along a wavelength continuous Section of a lightpath.         optical networks with wavelength converters can be used to
Whatever wavelength is chosen on the first link defines the        implement fast provisioning in networks without wave
wavelength allocation along the rest of the Section. A wave        length converters, and that the two techniques can coexist in
length assignment algorithm must thus be used to choose            a network with OXCs with and without wavelength conver
this wavelength. It is plausible, although unlikely, that          SO.
wavelength conversion could also be eliminated between the
client and the network. Wavelength selection within the             0205 2.6.6 Lightpath Removal
network must be performed within this subset of client              0206. A lightpath must be removed when it is no longer
wavelengths.                                                       required. To achieve this, an explicit release request is sent
 0198 Optical non-linearities, chromatic dispersion,               by the first-hop router along the lightpath route. Each router
amplifier Spontaneous emission and other factors together          in the path processes the release message by releasing the
limit the Scalability of an all-optical network. Routing in        resources allocated to the lightpath, and removing the asso
Such networks will then have to take into account noise            ciated State. It is worth noting that the release message is an
accumulation and dispersion to ensure that lightpaths are          optimization and need not be sent reliably, as if it is lost or
established with adequate Signal qualities. In the following       never issued (e.g., due to customer premise equipment
discussion we assume that the all-optical (Sub-)network            failure) the softness of the lightpath state ensures that it will
considered is geographically constrained So that all routes        eventually expire and be released.
will have adequate Signal quality, and physical layer               0207 2.7 Restoration Plan
attributes can be ignored during routing and wavelength
assignment. However, the policies and mechanisms pro                0208 2.7.1 Restoration in a Network with Wavelength
posed here can be extended to account for physical layer           Conversion
characteristics.                                                    0209 When a restored lightpath is requested, the primary
 0199. One approach to provisioning in a sub-network               lightpath is established as described above, and the restora
without wavelength converters would be to propagate infor          tion capacity must be reserved. The extent to which a
mation throughout the network about the State of every             network provider chooses to protect the network depends on
wavelength on every link in the network.                           which failures can be recovered from. In this discussion we
                                                                   assume that recovery is guaranteed for all individual chan
 0200. However, the state required and the overhead                nel, link and Single fiber span failures (e.g., links in a
involved in maintaining this information would be exces            common SRLG). Recovery from node or multiple fiber span
Sive.                                                              failures is not guaranteed. There are three aspects to resto
    Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 66 of 98


US 2002/0109879 A1                                                                                              Aug. 15, 2002


ration: reservation of restoration capacity, failure detection       0216 A router can forward a notification before it is
and exception handling. We treat each of these separately, as       processed to avoid accumulating the processing overhead of
discussed in the following. We propose a distributed                each node, thus allowing for very rapid restoration Setup.
approach to the restoration management.                             Data can then be transmitted on the restoration path imme
                                                                    diately, with insignificant data loSS. The lightpath establish
 0210 2.7.2 Failure Detection and Exception Handling                ment message must distinguish between a restoration light
 0211 We treat the handling of failures in an optical               path and a new lightpath request, So that restoration
network as equivalent to exception handling in advanced             lightpaths allocate resources out of the preemptable capacity
programming languages. We equate failures to exceptions.            reserved for restoration.
When a component receives an exception (at the lowest                0217 2.7.3 Management and Reservation of Restoration
level detects a failure), it either handles the exception or        Capacity
throws it up the chain of control.
 0212 Locally, the chain of control goes from the router            0218. The first-hop router selects the restoration route(s)
                                                                    and is responsible for reserving restoration capacity. Numer
to the OXC. For a lightpath the chain of control goes               ous policies may be used for determining the lightpath
downstream through the routers. This means that exceptions          restoration routes. The choice of a good restoration policy is
get thrown from the OXC to the local router, from there to          a tradeoff between simplicity, utilization and restoration
the upstream router, and then recursively to the router further     Speed. The Simplest approach is to restore only at the
upstream until the exception is handled. This approach              first-hop router using a single end-to-end route completely
Separates the mechanisms of exception propagation from the          SRLG and node disjoint from the primary lightpath. Such a
policy of deciding who and how the exception is handled,            disjoint route is Sufficient for all failures along the primary
yielding great flexibility in the management of restoration         rOute.
capacity. In general, each lightpath is recovered indepen
dently. However, in Some situations it may be desirable to           0219 Even if restoring only from the first-hop router, it
handle multiple exceptions as a Single unit. For example, if        may be preferable to use different restoration routes depend
a fiber is cut, all channels may be restored in a single action.    ing on which hop of the primary lightpath failed. However
                                                                    for longer lightpaths the delay in exception propagation
 0213. It is worth stressing that restoration capacity is           from the point of failure to the first-hop router may be too
reserved, and not allocated. The capacity reserved for res          excessive, and thus it may be desirable to perform the
toration is therefore shared and not dedicated to any par           restoration (handle the exception) at intermediate nodes
ticular lightpath. The restoration capacity is either idle or is    along the path. The mechanisms above Support all of these
used for preemptable lightpaths. The use of preemptable             options.
lightpaths enables the use of a larger percentage of the total
capacity albeit for Secondary Services. This is particularly         0220. The first-hop router stores all of the restoration
attractive for adaptable Services, as are common in the             routes for which it is responsible (e.g. for which it is the first
Internet, which would benefit from exploiting the restoration       hop of the primary lightpath). Taking into account risk
capacity under normal operating conditions, but would               groupS and available resources it calculates the total resto
gracefully adapt to the reduction in capacity during failure.       ration resources required for these routes on each link in the
                                                                    network and for each different link failure. This calculation
 0214. Since restoration capacity is only reserved, han             can be performed on-line using a greedy algorithm, thus
dling the exception translates into allocating the restoration      optimizing the choice of restoration routes conditional on
lightpath on failure. This requires efficient Setup mecha           the existing lightpath allocations and reserved restoration
nisms for the construction and allocation of the restoration
lightpath to meet the tight restoration timing constraints.         capacity. Restoration capacity is reserved on a link for the
Ideally, the basic lightpath setup would be suitable for this       failure of each single SRLG within the network.
purpose. Otherwise, a separate mechanism must be devised             0221) Thus, the number of lightpaths that use a given link
for this purpose. In either case, we believe that it is essential   for restoration will differ depending on which SRLG failure
to pre-compute and Store the restoration routes. The advan          is considered. Restoration resources on a given link must
tage of using a fast lightpath Setup is that a normal Setup         thus be independently reserved for each different link failure
would be issued from the exception handler, allowing all            within the network. The resources required by a first-hop
lightpath Specific States, Specifically the restoration State, to   router, S, on a given link, l, for restoration of a failed link i
be Stored only at the nodes traversed by the primary light          is denoted here by r(T). The r(l) values are transmitted to
path. This significantly reduces the maintenance of the Soft        the links (l) at regular intervals and when restoration
restoration State.                                                  resource requirements are altered (e.g. for each arriving and
 0215 However, other considerations may dictate which               departing restored lightpath). In a network with L links, this
mechanisms are used for Setting up the primary lightpath            requires that O(L) values be transmitted to link 1 from
                                                                    first-hop router S.
even if those mechanisms are poorly Suited for restoration.
For example, the processing of explicitly routed RSVP                0222. The resources reserved on a link for restoration are
messages may be acceptable to Setup primary lightpaths, but         stored locally at that link. This implies the equivalent of
appears too costly for meeting restoration timing guarantees.       Storing a two dimensional array of information for each link
To cope with this, the State for the restoration path may be        1 which documents the number of channels reserved at link
pre-established along the restoration route, leaving out only       1 for each first-hop router and every possible link failure (e.g.
the OXC configuration. This way a simple allocation noti            requires that O(NL) values be stored, where N is the number
fication (a touch message) along the restoration path is            of nodes/Sources, and L is the number of links in the
Sufficient to trigger the OXC configuration.                        network).
       Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 67 of 98


US 2002/0109879 A1                                                                                           Aug. 15, 2002


 0223) The total number of resources reserved on link 1 for        node, Significantly increasing the State information required.
restoration is the maximum over all possible fiber Span            The issue becomes even more complex in a hybrid trans
failures (risk groups) of the Sum over all first-hop nodes of      parent and opaque OXC environment. However, we believe
restoration resources required on each link within the risk        that we should focus on opaque OXC environment on the
group (max;(XX; in risk group r(?)).                               first phase while keeping in mind that in the future it may be
                                                                   required to incorporate transparent and mixed optical net
 0224. Once restoration routes have been determined, a             WorkS.
restoration reservation message (in IP packets) is sent to
reserve the restoration capacity on the linkS along the chosen      0232 2.8 Network Reconfiguration
routes. This is performed in a manner Similar to lightpath          0233. The above proposal performs the calculation of
allocations using explicit routing, with the difference that       primary and restoration lightpath routes on-line as the indi
while capacity is reserved, the OXCs are not reconfigured.         vidual requests arrive. The lightpath routes are thus chosen
Instead, counts of reserved restoration capacity are updated       conditional on the existing lightpath allocations. A more
at each of the linkS along the route.                              optimal Set of lightpath routes could be calculated off-line,
 0225 AS long as provisioning time-scales remain long, it          with all of the requests known and their routes Simulta
is alternatively viable to do restoration management in a          neously calculated. However, as the lightpaths vary over
centralized fashion, where a centralized Risk Management           time, the implementation of the optimal route choices would
Center assumes the responsibility for Selecting and main           likely result in the reconfiguration of lightpath routes being
taining restoration routes. This center would Subscribe to         required. Although a large number of lightpath reconfigu
routing updates but would in addition need to be informed          rations may not be acceptable, it is possible that a limited
about the routes used for every lightpath established within       number of lightpath reconfigurations could dramatically
the network. This last part becomes infeasible as time-Scales      improve the network State, freeing up resources for future
Shrink.                                                            lightpath allocations. For restored lightpaths, rerouting
 0226 2.7.4 Repair and Return to Primary Lightpaths                would generally have to be performed within the time limits
                                                                   Set for restoration. The lightpath allocation Schemes would
 0227. Once a failed link or resource has been repaired,           either be fast enough to make this achievable, or additional
the restoration lightpath is released and the lightpath is         mechanisms would have to be employed to hide the delay in
restored on the original route. This responsibility is also        lightpath construction. The number of reconfigurations that
delegated to the first-hop router, which periodically repeats      a given lightpath experiences should be limited, to ensure
the original lightpath request until it Succeeds. For extended     that lightpaths don’t Suffer a constant route fluttering. Light
outages, the first-hop router may eventually give up on the        path reconfigurations should also be confined only to those
primary path, and compute and allocate a new restorable            lightpaths that are rearrangeable.
primary route. Reverting back to the primary lightpath route        0234 2.9 Resource Discovery and Maintenance
after a failure requires that this capacity remain allocated
during the time that the lightpath uses the restoration capac       0235 Topology information is distributed and main
ity.                                                               tained using Standard routing algorithms. On boot, each
                                                                   network node goes through neighbor discovery. By combin
 0228 Soft connection states are assumed so that if a              ing neighbor discovery with local configuration, each node
lightpath refresh is not periodically received for an estab        creates an inventory of local resources and resource hierar
lished lightpath, then its capacity will be de-allocated. This     chies, namely: channels, channel capacity, wavelengths,
causes a problem in that these refresh messages will not be        links and SRLGs.
received along a primary route downstream of the failure.
An explicit notification to the closest node downstream of          0236 2.9.1 Information Requirements
the failure is needed to temporarily reduce the available           0237) The following information should be stored at each
capacity to ensure that this capacity is not allocated to new      node and must be propagated throughout the network as
lightpaths during the failure.                                     OSPF link-state information. Representation of the current
 0229 2.7.5 Restoration in a Network without Wavelength            network topology and the link States (hence the wavelength
Converters                                                         availability). This can be achieved by associating the fol
                                                                   lowing information with the link State:
 0230. End-to-end restoration is proposed for all-optical
networks or Sub-networks. If no wavelength conversion is               0238 (a) Total number of active channels (note that if
used in the network and on the client/network interface, then            a laser fails, for example, then the channels using this
the same wavelength will be required for the primary and                laser become inactive, and are not counted in the total
restoration lightpaths if the client cannot retune its wave            number of active channels).
length on failure. Whether or not the client can provide this         0239 (b) Number of allocated channels (non-preempt
re-tuning can be passed as a parameter in the lightpath
request.                                                               able).
 0231 Wavelength selection on the primary and restora                 0240 (c) Number of allocated preemptable channels.
tion lightpaths should be simultaneously performed if the             0241 (d) Number of reserved restoration channels
Same wavelength is required on both of these lightpaths.               (maximum allocated over all potential SRLG failures
This requires that the wavelengths available on both of the            within the network).
lightpaths to be returned to the first-hop router and a decision
made before either lightpath is established. It also requires         0242 (e) Risk groups throughout the network (e.g.
that Specific wavelengths be reserved for restoration at each          which links share risk groups).
    Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 68 of 98


US 2002/0109879 A1                                                                                          Aug. 15, 2002


   0243 (f) Optional physical layer parameters for each             0264 (f) Uni-directional/bi-directional.
     link. These parameters are not expected to be required         0265 (g) Security object u for authentication.
     in a network with 3R signal regeneration, but may be
     used in all-optical networks.                                  0266 (h) Restoration class: one of (i) restored light
 0244 All of the above information is obtained via OSPF              path, (ii) restored IP connectivity, (iii) not restored, (iv)
updates, and is propagated throughout the network. Note              not restored and preemptable. For Class (i) the light
that we do not inform nodes of which channels are available           path must be restored using another lightpath. IP
on a link. Thus, in networks with OXCs without wavelength             restored (Class (ii)) assumes that the traffic transported
converters, decisions at the first-hop router are made without        on the lightpath is IP, and may be restored by routing
knowledge of wavelength availability. This is done to reduce          through the network routers if needed and given that
the State information that needs to be propagated within the          routing capacity is available.
network. In addition to this, extra information would be            0267 (i) Wavelength rearrangeability (optional param
Stored locally (e.g., in the router), including the following         eter required only for client/network interfaces without
list (note that this is not exhaustive):                             wavelength conversion).
    0245 (a) IP routing tables.                                  0268. Note that the unique lightpath identifier can be
    0246 (b) Additional routing table information contain        assigned by the customer when the lightpath is requested, or
     ing currently active lightpaths passing through, Sourced    can be assigned by the network once the lightpath has been
                                                                 established.
     or destined to this node and the channels that they are
     allocated.                                                  0269) 2.11 Interface Primitives for IP Router and OXC
0247 For each link exiting the OXC:                              0270 Interface primitives for communication between
                                                                 the router and the OXC within a node:
  0248 (a) Total capacity (number of channels and their
   bandwidth).                                                      0271 (a) Connect (input link, input channel, output
  0249 (b) Available capacity.                                       link, output channel):
  0250) (c) Preemptable capacity.                                     0272 Commands sent from the router to the OXC
                                                                        requesting that the OXC cross-connect input channel
  0251 (d) Number of channels reserved for restoration                  on the input link to the output channel on the output
   on this link for each potential link failure within the              link. Note that one end of the connection can also be
     network and for each first-hop router (if distributed              a drop port. This is true for the following connection
     restoration capacity calculations are being done). Thus,           primitives as well.
     if there are L links within the network and N nodes,
     then there are must be L*N unique values stored here.          0273 (b) Disconnect (input link, input channel, output
                                                                     link, output channel):
   0252) (e) Association between channels and fibers/
     wavelengths. This is particularly important for OXCs             0274 Command sent from the router to the OXC
     without wavelength converters and for OXCs in which                requesting that it disconnect the output channel on
     lower rate channels are multiplexed onto a common                  the output link from the connected input channel on
     higher rate channel on a common fiber (e.g. four                   the input link.
     OC-48s multiplexed onto a single OC-192 for trans              0275 (c) Bridge (input link, input channel, output link,
    mission).                                                        output channel):
0253) The first-hop router maintains for each client:                 0276 Command sent from the router controller to
  0254 (a) Client identification.                                       the OXC requesting the bridging of a connected
                                                                        input channel on input link to another output channel
  0255 (b) Associated lightpath IDs for every estab                     on output link.
     lished lightpath for this client.
                                                                    0277 (d) Switch (old input link, old input channel,
   0256 (c) Set of primary and restoration routes associ              new input link, new input channel, output link, output
     ated with each lightpath ID                                      channel):
 0257 2.10 Attributes for a Lightpath Request                          0278 Switch output port from the currently con
 0258. The information conveyed in a client request for                 nected input channel on the input link to the new
lightpath connectivity should include the following param               input channel on the new input link. The Switch
eterS.                                                                  primitive is equivalent to atomically implementing a
                                                                        Disconnect (old input channel, old input link, output
   0259 (a) Globally unique lightpath identifier.                       channel, output link) followed by a Connect (new
   0260 (b) Diversely routed lightpath group identifi                   input link, new input channel, output link, output
    er(s).                                                             channel).
   0261 (c) Destination address.                                    0279 (e) Alarm (exception, object):
   0262 (d) Source address.                                           0280 Command sent from the OXC to the router
                                                                        informing it of a failure detected by the OXC. The
   0263 (e) Bandwidth requirements (e.g. OC48 or                        object represents the element for which the failure
    OC192).                                                             has been detected.
       Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 69 of 98


US 2002/0109879 A1                                                                                         Aug. 15, 2002


 0281. Note that IP packets are also passed by the OXC to        to provide information about the characteristics and perfor
the router in the network when the control packets from          mance of the paths. Adequately assessing the Status and
clients are transmitted within the framing overheads.            health of an optical path through the optical network
 0282. 3 Performance Monitoring in Optical Networks              requires a detailed cooperation between the optical Switches
                                                                 and the transmission Systems providing the basic transport
 0283 3.1 Introduction                                           capabilities in the long-haul network.
 0284. Realizing the important role that optical Switches         0293 3.3 Performance Monitoring
can play in data-centric networks, work has been going on
within the IETF to combine the control plane of MPLS              0294 Service providers to date have limited the role of
(more specifically traffic engineering, TE) with the manage      DWDM in the network to creating “virtual fiber', e.g., the
ment of emerging optical Switches. The ultimate goal is to       Straightforward increase in capacity of the fiber plant, even
provide a framework for real-time provisioning of optical        if this meant a dramatic increase in complexity Since each
channels and allow the use of a uniform interface for            virtual fiber required the deployment of its own SONET
network management operations and control in hybrid net          equipment. The reason behind this restricted role is the
WorkS consisting of optical Switches and label Switching         worry about network management, alarm monitoring and
routers (LSRs). While this approach is particularly advan        protection capabilities of DWDM systems and the optical
tageous for data-centric optical internetworking Systems, it     layer in general. Current performance monitoring in optical
can easily be expanded to include basic transmission Ser         networks requires termination of a channel (wavelength) at
vices. Similarly, it can be expanded beyond Simple band          an OEO (optical-electrical-optical conversion) point to
width provisioning to include optical performance monitor        detect bits related to the bit error rate (BER) of the payload
Ing.                                                             or frame (e.g., SONET LTE monitoring). For example, one
                                                                 form of error checking can be carried out at the SONET level
 0285) This section outlines this initiative for DWDM,           by monitoring the overhead bytes of the SONET stream for
OADM (Optical Add/Drop multiplexer) and ATM systems.             error detection. However, while these bits indicate if errors
It goes beyond Simple establishment of optical paths and         have been received, they do not Supply channel-performance
includes optical performance monitoring and management.          data. This makes it very difficult to assess the actual cause
The combined path routing and performance information            of the degraded performance.
that will be carried and shared between these network
elements will allow the elements or element management            0295) The premise of optical networks requires the avail
system (EMS) to adequately assess the “health” of an optical     ability of tools to measure and control the Smallest granular
path (which can be a wavelength or fiber strand). The routers    component of Such networks-the wavelength channel.
and/or ATM Switches at the edges of the optical network will     These functions include the monitoring of amplifiers and
then use this information to dynamically manage the mil          Switches at add/drop Sites, the deployment and commission
lions of wavelengths available in the all-optical layer. AS a    ing of DWDM routes, as well as the restoration and protec
Summary, the following functions need to be covered:             tion of networks. This must be accomplished with speed and
    0286 (a) Dynamic Bandwidth Provisioning.                     accuracy over an extended period of time. Fast and accurate
                                                                 determination of the various performance measures of a
    0287 (b) Optical Performance Monitoring.                     wavelength channel implies that measurements have to be
    0288 (c) Signaling for (a) and (b).                          done while leaving it in optical format. In the remainder of
                                                                 this Section we will refer to this as "optical performance
0289) 3.2 Dynamic Bandwidth Provisioning                         monitoring” (OPM). One possible way of achieving this is
                                                                 by tapping a portion of the optical power from the main
0290 All-optical networks use optical Switches and opti          channel using a low loss tap of less than 10%. In this
cal transmission equipment to provide point-to-point con         scenario, the most basic form of OPM will utilize a power
nections to attached internetworking devices. These connec       averaging receiver to detect loss of Signal (LOS) at the
tions will typically take the shape of dedicated wavelengths,    optical power tap point. Current DWDM systems use Opti
but can also be SONET leased line services or gigabit            cal time-domain reflectometers (OTDR) to measure the
Ethernet connections. While the optical network will typi        parameters of the optical linkS.
cally provide these bandwidth services to IP routers, the
model should be extended to include ATM Switches.                 0296 AS optical networks mature, it will be desirable to
 0291 While the idea of bandwidth-on-demand is cer               generate a more detailed picture of the channel “health' in
                                                                 a manner that can be communicated to the EMS and other
tainly not new, existing networks do not Support instanta        network control entities, as well as between other network
neous Service provisioning. Current provisioning of band         elements. By monitoring various OPM parameters, one can
width is painstakingly Static. Activation of large pipes of      attempt to estimate the BER, detect gradual or Sudden
bandwidth takes anything from weeks to months. The immi          performance degradation, and report these to local or global
nent introduction of optical Switches in the transport net       NMS entities, and to internetworking devices attached. Also,
WorkS opens new perspectives. Combining the bandwidth            fiber spans are typically characterized, or calibrated, during
provisioning capabilities of optical Switches with the traffic   the provisioning process on DWDM systems, as fiber manu
engineering capabilities of MPLS, will allow routers and         facturer, fiber type etc. all have a bearing on how the various
ATM Switches to request bandwidth where and when they            DWDM spectrums should be populated. It would be useful
need it.
                                                                 to have the calibrated data for each fiber span available as
 0292 To make this work, however, requires more than             part of the overall information on the optical layer. All the
Simply advertising the availability of routes by the optical     available information can then be correlated acroSS the
Switches to the routers and/or switches. They will also need     network to make decisions on fault isolation and take
       Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 70 of 98


US 2002/0109879 A1                                                                                     Aug. 15, 2002


appropriate actions Such as rerouting the connection or              accumulated during transmission and Switching.
adaptively downgrading or upgrading the bit-rate of a chan           This ratio is usually Specified within Some optical
nel.                                                                 bandwidth of a receiver filter. The OSNR of a
                                                                     channel at the destination receiver will set the limit
 0297 When deploying an optical network it is common                 of the final detected SNR.
practice to document the baseline for all operating param
eters, Such as Signal power, bit-error rate, optical Signal-to   0305 (c) Bit-rate:
noise ratio (OSNR), etc., prior to network turn-on. During         0306 The data rate of the channel in a transparent
normal operation, network elements equipped with OPM                 System will be necessary to make decisions on other
capabilities can report any degradation events of the optical        performance metrics.
channel to the network operations center (NOC) and to the
other network elements. The element management System            0307 (d) Q-Factor:
(EMS) can document the degradation of the optical layer in         0308) A measure of the signal-to-noise ratio (SNR)
time by Saving optical performance monitoring data in an             assuming Gaussian noise Statistics.
archival database. AS channels are added, removed or re
routed, the NOC can continuously monitor and analyze the         0309 (e) Wavelength registration:
Status as channels are dynamically managed. With the               0310. The determination of which wavelengths are
advent of an open optical network, there will be leasing             present on a given fiber.
channels or wavelengths that Span multiple networks. This
will require optical interconnects between various networkS.     0311 (f) Wavelength selective component drift:
Invariably, as channels are handed off between carriers,           0312 The drift of a laser, filter, multiplexer or other
problems can occur which require monitoring to resolve               wavelength selective component relative to the ITU
conflicts. Most of these issueS occur at network boundaries.
In addition, if service providers offer various levels of            grid.
quality of service (QoS), both networks will have a way of       0313 (g) Optical cross-talk:
negotiating the end-to-end QoS of the channels per the
Service contract. Here again, independent monitoring is            0314. Two types of cross talk are of interest, in-band
needed to ensure quality and continuity of Service.                  and out-of-band. In-band croSS talk is seen as at the
                                                                     Same wavelength as the primary channel and appears
 0298. The issue of effective OPM sensitivity will impact            as croSS talk in the electronic domain. Out-of-band
how pervasive each technique is used in a network due to             croSS talk appears as a different wavelength in the
cost and complexity. Certain techniques may require an               presence of the primary wavelength and appears as
optical amplifier at the tap point resulting in OPM module           croSS talk in the optical domain.
Sensitivity equivalent to that of the final path termination
point. Other issues that need to be addressed include defi       0315 (h) Optical power transients:
nition of OPM at the section, line and path levels. Since          0316 Changes in the optical powers that are not due
monitoring can be in principal performed at any point within         to normal bit transitions. These changes may be due
the network, traditional use of LTE points does not carry            to optical amplifier gain transients or other transient
OVC.                                                                 non-linearity in the System.
 0299 Another problem related to transparency lies in            0317 (i) Bit-error-rate:
determining the threshold values for the various parameters
at which alarms must be declared. Very often these values          0318. In a SONET environment BER can be directly
depend on the bit rate on the channel and should ideally be          measured on the channel using means to look at its
Set depending on the bit rate. However, in a truly transparent       within the data Stream. However, in a purely optical
network, one may have to Set alarms to correspond to the             network there will typically not be access to the data
highest possible bit rate that can be present on a channel. In       Streams carried over the channel. However, by inter
addition, Since a signal is not terminated at an intermediate        preting the other optical parameters, the System
node, if a wavelength fails, all nodes along the path down           should be able to estimate the BER with relatively
Stream of the failed wavelength could trigger an alarm. This         good accuracy, as well as guarantee bit error rate
can lead to a large number of alarms for a Single failure, and       performance to the users of the channel.
makes it Somewhat more complicated to determine the cause        0319 (i) Jitter:
of the alarm (alarm correlation).
 0300. The following OPM functions will have to be                 0320 Random fluctuations in the location of rising
monitor, measured and managed:                                       and falling edges of bits relative to a local or recov
                                                                     ered clock reference. AS line Speeds continue to
   0301 (a) Dispersion (chromatic and polarization                   increase, jitter will become a critical performance
    mode):                                                           parameter.
     0302) The distortion or spreading of bits due to            0321 (k) Insertion loss:
        variations in propagation Velocity of different wave
        lengths and polarization modes in the fiber and other      0322 Indicates the input to output loss of a network
        network elements.                                            element. When examining excessive power loSS
   0303) (b) Optical signal-to-noise ratio (OSNR):                   along the path of a channel the ability to measure
                                                                     insertion loSS of individual network elements is very
     0304. The ratio of optical power in a primary data              useful, Specifically when compared against an archi
        channel to the power in optical background noise             Val database.
    Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 71 of 98


US 2002/0109879 A1                                                                                               Aug. 15, 2002
                                                                   15

   0323 (1) Optical power level:                                           0334 (b) Between the photonic cross-connect and the
     0324. In addition to verifying the service level pro                    DWDM transmission systems.
        Vided by the network to the user, performance moni                 0335) (c) Between the DWDM systems and optical
        toring is also necessary to ensure that the users of the             amplifiers.
        network comply with the requirements that were                     0336 (d) Between the DWDM systems and optical
        negotiated between them and the network operator.                   add/drop multiplexers (OADM).
        For example, one function may be to monitor the
        wavelength and power levels of Signals being input                 0337 (e) Between the internetworking devices and
        to the network to ensure that they meet the require                  optical add/drop multiplexers or DWDM transmission
        ments imposed by the network.                                       Systems (if this connection does not run through a
 0325 To make any Performance Measurement metrics                           PXC).
meaningful, major effort should be on conducting Serious                0338. The connection signaling is limited to exchanges
testing to draw correlation between the proposed Optical                between the internetworking device and a directly connected
measurement metrics with the quality of the signals (elec               transmission network. This transmission element (e.g., an
trical).                                                                optical cross-connect) then interfaces with the DWDM
 0326 3.4 High-Level Signaling for Network Manage                       Systems (if present) and So forth. This allows the optical
ment                                                                    Switches to discover the transmission network topology and
                                                                        characteristics prior to attached devices asking for connec
 0327. The vast majority of installed communication net                 tions. It also caters for the continued Support of any propri
WorkS uses framing and data formatting overhead as the                  etary signaling that may already exist between DWDM
means to communicate between network elements and man                   and/or other transmission Systems (whether in-band or out
agement Systems. It is clear however, that truly transparent            of-band). All that is required is Support of the standard
and open optical networks can only be built with transparent            external Signaling interface.
Signaling Support. Arguments in favor of transparency
include, but are certainly not limited to:                               0339. The above signaling flows should be supported on
                                                                        a dedicated wavelength, configured throughout the network.
   0328 (a) Framing and formatting makes the network                    This dedicated control channel/wavelength can be part of the
     opaque and as Such inhibits the creation of bit rate and           standard ITU grid considering that the combination of
     protocol transparent networks. AS Overhead informa                 existing C-band (1530- to 1560-nm) and the emerging S
     tion is processed in the digital domain, it requires an            (upper 1400-nm region) and L- (1570- to 1625-mm) trans
     optical-to-electrical and electrical-to-optical conver             mission bands will leave little room for Suitable non-ITU
     Sion at every point in the network where traffic is                wavelengths.
     inserted or dropped and at each point where manage
     ment and monitoring is required. This imposes Severe                0340 Since dedicating an entire wavelength might not
     limitations and is probably the Single biggest inhibitor           always be viable, there exists a possibility of using this
     of growth in current optical networks.                             wavelength also for data traffic and envisage a way of
                                                                        Sending the non-time-critical traffic in between the manage
   0329 (b) Attached internetworking equipment and                      ment traffic.
     customer equipment may not Support the framing over
     heads.                                                              0341 The signaling protocol can easily be based on
                                                                        existing protocols. A slightly modified OSPF can be used for
   0330 (c) In today’s optical network (e.g., SONET) the                optical network topology discovery and distribution, as well
     Service and infrastructure layer are inseparable. AS a             as for route computation and path Selection. Topology
     result, "optical-network-ignorant' protocols Such as 10            advertisement includes not only the nodes and the links to
     gigabit Ethernet, fiber channel or ESCON cannot be                 the nodes, but also characteristics of the links. The actual
     transported without being translated in the infrastruc             signaling protocol can be RSVP as extended for MPLS/TE.
     ture layer. Hence the need for adaptations Such as                 Finally, path management includes monitoring the path for
     “gigabit Ethernet over SONET, "packet over SONET"                  failures, knowledge of failure restoration policies, and path
     etc.                                                               teardown.
 0331. However, there are issues with a separate control                0342 3.5 Low-Level Signaling for Device/Subsystem
channel. For example, there may be instances where Some                 Control
“embedded” wavelength routing information is required.
One such instance is in existing networks where DWDM                     0343 Low-level signaling is needed to assist real-time
junctions are "hard-wired” and the end-to-end path may                  control of optical network devices Such as erbium doped
consist of different wavelengths. It is worth mentioning that           fiber amplifiers (EDFAS) that are not necessarily situated in
while the Signaling is used to communicate all monitoring               an optical network node or part of an OLCX. Also, if a
results, the monitoring itself is done on the actual data               Separate control wavelength is used, there has to be Syn
channel, or Some range of bandwidth around the channel.                 chronization mechanism in place to Synchronize the Switch
Therefore, all network elements must be guaranteed to pass              ing operations. One way to accomplish that is to provide
this bandwidth in order for monitoring to happen at any                 Smart Signaling by the devices or Subsystems in the data
point in the network.                                                   channels to work with the high-level signaling from the
 0332 Several signaling flows have to be supported:                     control channel for optical wavelength Switching. Real-time
                                                                        parameters of the devices and Subsystems to be monitored
    0333 (a) Between the internetworking equipment and                  can be sent to the control channel via low-level Signaling to
      the photonic croSS-connect.                                       aid in real-time performance monitoring.
    Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 72 of 98


US 2002/0109879 A1                                                                                       Aug. 15, 2002


 0344) 4 Multi-Protocol Lambda Switching and Issues                  0355 (c) It obviates the need to reinvent a new class
 0345) 4.1 Introduction                                                of control protocols for optical transport networks
                                                                       and allows reuse of Software artifacts originally
 0346) This section describes an IETF proposal for com                 developed for the MPLS Traffic Engineering appli
bining MPLS Traffic Engineering Control with Optical                   cation. Consequently, it fosters the rapid develop
Crossconnects (OXCs) which leverages existing control                  ment and deployment of a new class of Versatile
plane techniques developed for MPLS Traffic Engineering.               OXCS.
The main idea it to leverage recent advances in control plane        0356 (d) It facilitates the introduction of control
technology developed for MPLS traffic engineering. This                coordination concepts between data network ele
approach is driven by pragmatic considerations, as it                  ments and optical network elements.
exploits an existing technology base to foster rapid devel
opment and deployment of a new class versatile OXCS that             0357 (e) It simplifies network administration in
address the optical transport needs of the rapidly evolving            facilities based service provider networks by provid
Internet. This approach can assist in optical channel layer            ing uniform Semantics for network management and
bandwidth management, dynamic provisioning of optical                  control in both the data and optical domains.
channels, and network Survivability through enhanced pro             0358 (f) It paves the way for the eventual introduc
tection and restoration capabilities in the optical domain.            tion of DWDM multiplexing capabilities on IP rout
 0347 For the purpose of discussing this approach, an                  CS
OXC is a path Switching element in an optical transport              0359 (g) Lastly, it establishes a preliminary frame
network that establishes routed paths for optical channels by            work for the notion of an optical Internet.
locally connecting an optical channel from an input port
(fiber) to an output port (fiber) on the Switch element. The     0360 4.2 OXCs, LSRs, Optical Trails, and Explicit LSPs
proposed OXC control plane uses the IGP extensions for           0361) The concept IP (Internet Protocol) switching for IP
MPLS traffic engineering (with additional enhancements) to      traffic is well documented. Recently, a new protocol known
distribute relevant optical transport network State informa     as MPLS has been proposed to the Internet Engineering Task
tion, including topology State information. This State infor    Force (IETF) to improve on the efficiency and scalability of
mation is Subsequently used by a constraint-based routing
System to compute paths for point-to-point optical channels     IP data routers and Switches. The Multi-protocol Label
through the optical transport network. The proposed OXC         Switching (MPLS) architecture has been defined to support
control plane also uses an MPLS signaling protocol to           the forwarding of data based on a label. In this label-based
instantiate point-to-point optical channels between acceSS      architecture, Label Switching Routers (LSRs) have a for
points in the optical transport network. This proposal does     warding plane that is capable of (a) recognizing either
not specify the details of the extensions and domain specific   packet or cell boundaries, and (b) being able to process
adaptations required to map the MPLS traffic engineering        either packet headers (for LSRS capable of recognizing
control plane model onto the optical domain.                    packet boundaries) or cell headers (for LSRs capable of
                                                                recognizing cell boundaries).
 0348 The proposed approach combines recent advances             0362 Consider a hybrid, IP-centric optical internetwork
in MPLS traffic engineering control plane constructs with       ing environment consisting of both label Switching routers
OXC technology to:
                                                                (LSRs) and OXCs, where the OXCs are programmable and
      0349 (a) provide a framework for real-time provi          Support wavelength conversion/translation. At a level of
        Sioning of optical channels in automatically Switched   abstraction, an LSR and an OXC exhibit a number of
        optical networks,                                       isomorphic relations. It is important to enumerate these
      0350 (b) foster the expedited development and             relations because they help to expose the reusable Software
        deployment of a new class of versatile OXCs, and        artifacts from the.
      0351 (c) allow the use of uniform semantics for            0363 MPLS traffic engineering control plane model.
        network management and operations control in            Architecturally, both LSRs and OXCs emphasize problem
        hybrid networks consisting of OXCs and label            decomposition by decoupling the control plane from the data
        switching routers (LSRs).                               plane. The data plane of an LSR uses the label Swapping
 0352. The proposed approach is particularly advanta            paradigm to transfer a labeled packet from an input port to
geous for OXCS intended for data-centric optical internet       an output port. The data plane of an OXC uses a Switching
working Systems. In Such environments, it will help to          matrix to connect an optical channel trail from an input port
Simplify network administration. This approach also paves       to an output port.
the way for the eventual incorporation of DWDM multi             0364. An LSR performs label switching by first estab
plexing capabilities in IP routers. The advantages of the       lishing a relation between an <input port, input labeld tuple
proposed approach are as follows:                               and an <Output port, output labeld tuple. Likewise, an OXC
      0353 (a) It offers a framework for optical bandwidth      provisions optical channel trails by first establishing a rela
        management and the real-time provisioning of opti       tion between an <input port, input optical channel> tuple and
        cal channels in automatically Switched optical net      an <output port, output optical channeld tuple. These rela
       WorkS.                                                   tions are determined by the control plane of the respective
     0354 (b) It exploits recent advances in MPLS con           network elements, and are locally instantiated on the device
       trol plane technology and also leverages accumu          through a switch controller. In the LSR, the next hop label
       lated operational experience with IP distributed rout    forwarding entry (NHLFE) maintains the input-output rela
       ing control.                                             tions. In the OXC, the Switch controller reconfigures the
       Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 73 of 98


US 2002/0109879 A1                                                                                           Aug. 15, 2002


internal interconnection fabric to establish the relations.        or simply a wavelength router. The problem of establishing
These relations cannot be altered by the payload of the data       optical channel trails using WRS is called the “Routing and
plane.                                                             Wavelength Assignment problem” (RWA). An OXC may
 0365. The functions of the control plane (for both LSRs           also be equipped with both electrical and optical Switching
and OXCs) include resource discovery, distributed routing          capabilities. In this situation, Some channels may be
control, and connection management. In particular, the con         Switched in the electrical domain and others in the optical
trol plane of the LSR is used to discover, distribute, and         domain. Other terms commonly used within the context of
maintain relevant State information associated with the            optical transport network Switching elements include: Wave
MPLS network, and to instantiate and maintain label                length selective crossconnects (WSXC) and wavelength
switched paths (LSPs) under various MPLS traffic engineer          interchanging crossconnects (WIXC). In this section, we use
ing rules and policies. An LSP is the path through one or          the generic term OXC to refer to all categories of program
more LSRS followed by a Specific forwarding equivalence            mable and reconfigurable croSSconnects for optical transport
class (FEC). An explicit LSP is one whose route is defined         networks, irrespective of the technologies that underlie
                                                                   them.
at its origination node.
 0366 The control plane of the OXC, on the other hand,              0372 The OXC control plane design approach described
is used to discover, distribute, and maintain relevant State       in this document is independent of the underlying OXC
information associated with the OTN, and to establish and          Switch technologies. It is also independent of Specific OXC
maintain optical channel trails under various optical inter        implementation details. Local adaptation mechanisms can
networking traffic engineering rules and policies. An optical      be used to tailor the control plane onto various OXC
channel trail provides a unidirectional point-to-point optical     implementations with different hardware capabilities. AS an
connection between two acceSS points. An optical channel           example, a local adaption function can map a channel/port
trail may consist of just one wavelength or a concatenation        input/output relation into specialized low level instructions
of multiple wavelengths.                                           to actuate a rearrangement of the croSSconnect Switch fabric
                                                                   Such that the required input/output relation is realized.
 0367 If an optical trail consists of just one wavelength,
then it is Said to Satisfy the “wavelength continuity prop          0373) 4.2.2 Explicit LSPs and Optical Channel Trails
erty.” At each intermediate OXC along the route of an               0374. At a conceptual level, explicit LSPs and optical
optical channel trail, the trail is routed from an input port to   channel trails exhibit certain commonalities. ESSentially,
an output port. A distinction between the current generation       they are both fundamentally unidirectional, point-to-point
of OXCs and LSRs is that the former does not perform               virtual path connection abstractions. An explicit LSP pro
packet level processing in the data plane, while the later are     vides a parameterized packet forwarding path (traffic-trunk)
datagram devices which may perform certain packet level            between an ingreSS LSR and an egreSS LSR. Correspond
operations in the data plane. The really significant concep        ingly, an optical channel trail provides a (possibly param
tual difference, however, is that with LSRs the forwarding         eterized) optical channel between two endpoints for the
information is carried explicitly as part of the labels            transport of client digital signals. The payload carried by
appended to data packets, while with OXCS the Switching            both LSPs and optical trails are transparent to intermediate
information is implied from the wavelength or optical chan         nodes along their respective paths. Both LSPS and optical
nel.
                                                                   trails can be parameterized to stipulate their performance,
 0368 4.2.1 Review of Relevant OXC Characteristics                 behavioral, and Survivability requirements from the net
                                                                   work.
 0369. This section contains a brief overview of relevant
OXC characteristics, focusing on the Switching functions            0375. A set of LSPs induces a virtual graph on a data
and underlying technologies. The Switching function of an          network topology, while a Set of optical trails induce a
OXC may be electrical or optical. If the Switching fabric is       Virtual graph on the topology of a fiber plant. A constraint
purely electrical, then the croSSconnect is referred to as a       based routing Scheme can be used to Select appropriate paths
digital crossconnect (DXC), or a broadband digital cross           for both LSPs and optical trails. Generally such paths may
connect (BBDXC)-if the capacity and port density are               Satisfy Some demands and policy requirements Subject to
sufficiently high. Optical-Electrical-Optical (OEO) conver         Some constraints imposed by the operational environment.
sion is required in BBDXCs.
                                                                    0376 There are also commonalities in the allocation of
 0370 ABBDXC may or may not have WDM multiplex                     labels to LSPs and in the allocation of wavelengths to optical
ing capabilities. If a BBDXC has WDM multiplexing capa             trails. Two different LSPs that traverse through a given LSR
bilities, then it may be connected directly to other compat        port or interface cannot be allocated the same label. The
ible WDM devices through optical fiber links that carry            exception is for LSP aggregation using label merge or label
multiple wavelengths per fiber. If a BBDXC does not have           Stacking. Similarly, two different optical trails that traverse
WDM multiplexing capabilities, then it may be connected to         through a given OXC port cannot be allocated the same
an external DWDM multiplexer through a set of discrete             wavelength. It is significant to note, however, that an analog
fibers, where each fiber carries only one wavelength. A            to label Stacking does not exist in the optical domain at this
BBDXC may also perform regeneration, reshaping, and                time.
re-timing functions.
                                                                   0377 4.3 Generic Requirements for the OXC Control
 0371) If the Switching fabric of an OXC is completely             Plane
photonic, then we refer to the croSS-connect as a pure OXC.
If the granularity of channel Switching is the wavelength,          0378. The following section contains the requirements
then the OXC is called a wavelength routing Switch (WRS),          for the OXC control plane, with emphasis on the routing
    Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 74 of 98


US 2002/0109879 A1                                                                                                Aug. 15, 2002
                                                                  18

components of these requirements. There are three key                        0393 (a) Resource discovery.
aspects to these requirements:                                               0394 (b) State information dissemination, which is
      0379 (a) The capability to establish optical channel                     used to distribute relevant information concerning
       trails expeditiously, (in Seconds or even milliseconds                  the State of the network, including topology and
       rather than days or months).                                            resource availability information. In the MPLS con
                                                                               text, this is accomplished by extending conventional
      0380 (b) The capability to support traffic engineer                      IP link State interior gateway protocols to carry
       ing functions, (see note below)                                         additional information in their link State advertise
                                                                               mentS.
      0381 (c) The capability to support various protec
         tion and restoration Schemes.                                       0395 (c) Path selection, which is used to select an
                                                                               appropriate route through the MPLS network for
 0382) Note: the introduction of DWDM and automati                             explicit routing. It is implemented by introducing the
cally Switched optical networks is unlikely to eliminate the                   concept of constraint-based routing which is used to
need for traffic engineering. Instead, it will simply mandate                  compute paths that Satisfy certain Specifications Sub
OXCs to also Support Some traffic engineering capabilities.                    ject to certain constraints, including constraints
                                                                               imposed by the operational environment.
 0383 Historically, the “control plane” of optical transport
networks has been implemented via network management.                        0396 (d) Path management, which includes label
This approach has the following detrimental effects:                           distribution, path placement, path maintenance, and
                                                                               path revocation. These are used to establish, main
      0384 (a) It leads to relatively slow convergence                         tain, and tear down LSPs in the MPLS context. The
        following failure events (typical restoration times are                label distribution, path placement, and path revoca
        measured in minutes, or even days and weeks espe                       tion functions are implemented through a signaling
        cially in Systems that require explicit manual inter                   protocol, such as the RSVP extensions or through
        vention).                                                              CR-LDP.

      0385) (b) The only way to expedite service recovery               0397) These components of the MPLS traffic engineering
        in Such environments is to pre-provision dedicated             control plane are separable, and independent of each other.
        protection channels.                                           This is a very attractive feature because it allows an MPLS
                                                                       control plane to be implemented using a composition or
      0386 (c) It complicates the task of interWorking                 synthesis of best of breed modules. In RFC-2702, several
       equipment from different manufacturers, especially              new MPLS control plane capabilities were proposed that
       at the management level (generally, a custom                    allow various traffic engineering policies to be actualized in
         “umbrella NMS or OSS” is required to integrate                MPLS networks. Many of these capabilities are also relevant
         otherwise incompatible Element Management Sys                 and applicable to automatically Switched optical transport
       tems from different vendors)                                    networks with reconfigurable OXCs.
      0387 (d) It precludes the use of distributed dynamic              0398 We will summarize some of these capabilities
         routing control in Such environments.                         below, focusing on the Set of attributes that can be associated
                                                                       with traffic-trunks. A traffic-trunk is an aggregation of traffic
    0388 (e) It complicates the task of inter-network                  belonging to the same class which are forwarded through a
     provisioning (due to the lack of EDI between opera                common path. In general, the traffic-trunk concept is a
     tor NMSs).                                                        technology independent abstraction. In RFC 2702, it was
                                                                       used within the context of MPLS and allowed certain
0389 Another important motivation for the approach                     attributes of the traffic transported through LSPs to be
described in this Section is to improve the responsiveness of          parameterized. The traffic-trunk concept can also be
the optical transport network, and to increase the level of            extended, in an obvious manner, to the optical transport
interoperability within and between service provider net               network.
WorkS.
                                                                       0399. As stipulated in RFC-2702, the attributes that can
0390 4.4 MPLS Traffic Engineering as a Generic Control                 be associated with traffic-trunks include:
Plane for OXCs
                                                                             04.00 (1) traffic parameters which indicate the band
0391) 4.4.1. Overview of the MPLS Traffic Engineering                          width requirements of the traffic-trunk,
Control Plane                                                                04.01 (2) adaptivity attributes which specify the
 0392 The MPLS traffic engineering control plane is a                          Sensitivity of the traffic-trunk to changes in the State
Synthesis of new concepts in IP traffic engineering (enabled                   of the network and in particular indicates whether the
                                                                               traffic-trunk can be re-routed when “better” paths
by MPLS) and the conventional IP network layer control                         become available,
plane. The high level requirements for traffic engineering
over MPLS were articulated in IETF RFC-2702. It is the                       0402 (3) priority attributes which impose a partial
combination of the notions defined in RFC-2702 (including                      order on the set of traffic-trunks and allow path
relevant extensions) with the conventional IP control plane                    Selection and path placement operations to be pri
constructs that effectively establishes a framework for the                    oritized,
MPLS traffic engineering control plane model. The compo                      0403 (4) preemption attributes which indicate
nents of the MPLS traffic engineering control plane model                      whether a traffic-trunk can pre-empt an existing
include the following modules:                                                 traffic-trunk from its path,
    Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 75 of 98


US 2002/0109879 A1                                                                                              Aug. 15, 2002
                                                                  19

     04.04 (5) resilience attributes which stipulate the               trails, OTN traffic engineering functions, and protection and
        survivability requirements of the traffic-trunk and in         restoration capabilities would be provided by the MPLS
        particular the response of the System to faults that           Traffic Engineering control plane.
        impact the path of the traffic-trunk, and                       0413 An out-of-band IP communications system can be
     04.05 (6) resource class affinity attributes which                used to carry and distribute control traffic between the
        further restrict route Selection to Specific Subsets of        control planes of OXCs, perhaps through dedicated Super
        resources and in particular allow generalized inclu            visory channels (using dedicated wavelengths or channels,
        Sion and exclusion policies to be implemented.                 or an independent out-of-band IP network). In this environ
                                                                       ment, SNMP, or some other network management technol
     0406 (7) Concepts of subscription (booking) factors               ogy, could be used for element management. From the
        are also Supported to either bound the utilization of          perspective of control semantics, an OXC with an MPLS
        network resources through under-Subscription or to             Traffic Engineering control plane would resemble a Label
        exploit Statistical multiplexing gain through over             Switching Router.
     Subscription (this aspect is also not very relevant in             0414. If the OXC is a wavelength routing Switch, then the
     the OXC context).                                                 physical fiber between a pair of OXCs would represent a
0407. It should be clear that a subset of these capabilities           single link in the OTN network topology. Individual wave
can be mapped onto an optical transport network by Substi              lengths or channels would be analogous to labels. IS-IS or
tuting the term “traffic-trunk' with the term “optical channel         OSPF, with extensions for traffic engineering would be used
trail.” The MPLS control plane also supports the notion of             to distribute information about the optical transport network
abstract nodes. An abstract node is essentially a set of nodes         topology and information about available bandwidth and
(e.g., a Subnet, an autonomous System, etc) whose internal             available channels per fiber, as well as other OTN network
topology is opaque to the origination node of an explicit              topology state information. This information will then be
LSP. So, in the most general manner, the route of an explicit          used to compute explicit routes for optical channel trails. An
LSP (or traffic-trunk) can be specified as a sequence of single        MPLS signaling protocol, such as RSVP extensions, will be
hopS and/or as a Sequence of abstract nodes.                           used to instantiate the optical channel trails. Using the RSVP
 0408. The MPLS control plane is very general and is also              extensions, for example, the wavelength information or
oblivious of the Specifics of the data plane technology. In            optical channel information (as the case may be) will be
this regard, the MPLS control plane can be used in conjunc             carried in the LABEL object, which will be used to control
                                                                       and reconfigure the OXCs.
tion with a data plane that (a) does not necessarily process
IP packet headers and (b) does not know about IP packet                 0415. The use of a single control plane for both LSRs and
boundaries. For an existence proof, note that the MPLS                 OXCs introduces a number of interesting (and potentially
control plane has been implemented on IP-LSRs, ATM                     advantageous) possibilities. A single control plane (MPLS
LSRs, and Frame Relay-LSRs. The MPLS control plane                     Traffic Engineering) would be able to span both routers and
may also be implemented on OXCs.                                       OXCs. In such an environment a Label Switching Path could
 04.09 4.4.2 Synthesizing the MPLS Traffic Engineering                 traverse an intermix of routers and OXCs, or could Spanjust
Control Plane with OXCs                                                routers, or just OXCs. This offers the potential for real
                                                                       bandwidth-on-demand networking, in which an IP router
 0410 Given that that both OXCs and LSRs require                       may dynamically request bandwidth Services from the opti
control planes, one option would be to have two separate and           cal transport network. To bootstrap the system, OXCs must
independent control planes-one for OXCs, and another for               be able to exchange control information. One way to Support
LSRS. To understand the drawbacks of this approach, espe               this is to pre-configure a dedicated control wavelength
cially in IP-centric optical internetworking Systems, one              between each pair of adjacent OXCs, or between an OXC
need to look no further than the experience with IP over               and a router, and to use this wavelength as a Supervisory
ATM, where IP has its own control plane (BGP, IS-IS,                   channel for exchange of control traffic. Another possibility,
OSPF), and ATM its own control plane (PNNI). Given that                which has already been mentioned, is to construct a dedi
the control planes for both OXCs and LSRs have relatively              cated out of band IP network for the distribution of control
Similar requirements, an alternative approach is to develop            traffic.
a uniform control plane that can be used for both LSRs and              0416 Even though an OXC equipped with an MPLS
OXCS.
                                                                       traffic engineering control plane would (from a control
 0411 Such a uniform control plane will eliminate the                  perspective) resemble a Label Switching Router, there are
administrative complexity of managing hybrid optical inter             Some important distinctions and limitations. One distinction
networking Systems with Separate, dissimilar control and               concerns the fact that there are no analogs of label merging
operational Semantics. Specializations may be introduced in            in the optical domain. This implies that an OXC cannot
the control plane, as necessary, to account for inherent               merge Several wavelengths into one wavelength. Another
peculiarities of the underlying technologies and networking            distinction is that an OXC cannot perform the equivalent of
COnteXtS.                                                              label push and pop operations in the optical domain. This is
 0412 All of the above observations suggest, therefore,                because the analog of a label in the OXC is a wavelength or
that the MPLS Traffic Engineering control plane (with some             an optical channel, and the concept of pushing and popping
                                                                       wavelengths is infeasible with contemporary commercial
minor extensions) would be very Suitable as the control                optical technologies.
plane for OXCs. An OXC that uses the MPLS traffic
engineering control plane would effectively become an IP                0417. In the proposed control plane approach, an OXC
addressable device. The establishment of optical channel               will maintain a WFIB (Wavelength Forwarding Information
    Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 76 of 98


US 2002/0109879 A1                                                                                               Aug. 15, 2002
                                                                   20

Base) per interface (or per fiber). This is because lambdas             environment. It indicates the enhancements needed to the
and/or channels (labels) are specific to a particular interface         MPLS TE control plane model to address the peculiar OTN
(fiber), and the same lambda and/or channel (label) could be            networking requirements. The Vertical dimension pertains to
used concurrently on multiple interfaces (fibers). The MPLS             Specific localized hardware and Software characteristics of
traffic engineering control plane is already being imple                the OXCs, which helps to determine the device specific
mented on data plane technologies that exhibit Some of the              adaptations and mechanisms needed to port the MPLS TE
aforementioned distinctions. For example, an ATM-LSR                    control plane model software artifacts onto an OXC.
supports only a subset of the MPLS functionality. In par
ticular, most ATM-LSRs are incapable of merging Label                    0423 Horizontal dimension considerations include the
Switching Paths, and may not be able to perform label                   following aspects:
push/pop operations as well. Also, Similar to the approach                   0424 (a) What type of OTN state information needs
proposed here for OXCs, ATM-LSRs have per interface                            to be discovered and disseminated to Support path
LFIB (Label Forwarding Information Base).                                      selection for optical channel trails? Such state infor
 0418 Yet another important distinction concerns the                           mation may include domain Specific characteristics
granularity of resource allocation. An MPLS Label Switch                       of the OTN (encoded as metrics), such as attenua
ing Router which operates in the electrical domain can                         tion, dispersion (chromatic, polarization), etc. This
potentially support an arbitrary number of LSPs with arbi                      aspect will determine the type of additional exten
trary bandwidth reservation granularities (bounded by the                      sions that are required for IGP link state advertise
maximum reserveable bandwidth per interface and the                            ments to distribute Such information.
amount of required control overhead). In sharp contrast, an                  0425 (b) What infrastructure will be used to propa
OXC can only support a relatively small number of optical
channel trails (this may change as the technology evolves),                    gate the control information?
each of which will have coarse discrete bandwidth granu                      0426 (c) How are constrained paths computed for
larities (e.g., OC-12, OC-48, and OC-192). A special degen                     optical channel trails which fulfill a set of perfor
erate case occurs when the control plane is used to establish                  mance and policy requirements Subject to a set of
optical channel trails which all have a fixed bandwidth (e.g.,                 System constraints?
OC-48). If the bandwidth associated with an LSP is small
relative to the capacity of an optical channel trail, then very              0427 (d) What are the domain specific requirements
inefficient utilization of network resources could result if                   for Setting up optical channel trails and what are the
only one LSP is mapped onto a given optical channel trail.                     enhancements needed to existing MPLS signaling
To improve utilization of resources, therefore, it is necessary                protocols to address these requirements?
to be able to map several low bandwidth LSPs onto a
relatively high capacity optical channel trail.                          0428 Vertical dimension considerations include the
                                                                        aspects required to practically port MPLS control plane
 0419 For this purpose, a generalized notion of “nested                 Software onto an OXC.
LSPs' may be used. Note that since an OXC cannot perform
label push/pop operations, the Start/end of a nested LSP has             0429. In terms of vertical dimensions, a candidate system
to be on a router (as nesting requires label push/pop). Also            architecture for an OXC equipped with an MPLS control
note that in this nesting situation, it is the wavelength of the        plane model is shown in FIG. 5 below.
“container” optical channel trail itself that effectively con            0430 4.6 Architectural Considerations for Deployment
Stitutes the outermost label. The transparency and multi                in Operational Networks
protocol properties of the MPLS Control Plane approach
would allow an OXC to route optical channel trails carrying              0431. This section provides a high level overview of the
various types of digital payloads (including IP, ATM,                   architectural considerations for deployment of the proposed
SONET) in a coherent and uniform way.                                   control plane in operational networks consisting of LSRS
 0420 4.5 Control Adaptation                                            and OXCs. These architectural issues have implications on
                                                                        the degree of control isolation and control cohesion between
 0421. This section provides a high level overview of the               LSRS and OXCs.
architectural considerations involved in tailoring the MPLS
traffic engineering control plane model to the optical                   0432 Essentially, there are two basic architectural
domain. In adapting the MPLS traffic engineering control                options for deployment of the proposed control plane in an
plane model to OXCs, a number of critical issues needs to               operational context consisting of LSRs and OXCs.
be considered. One critical issue concerns the development                   0433 (a) One option is to use different instances of
of OTN specific domain models which abstracts and cap                         the control plane in the OTN (OXC) and IP (LSR)
tures relevant characteristics of the OTN. The domain mod
els help to delineate the design space for the control plane                   domains. In this situation, each instance of the con
problem in OXCs, and to construct domain specific Software                     trol plane will operate independent of the other.
reference architectures.                                                       Interworking (including control coordination)
                                                                               between the two domains can be established through
 0422. A domain model includes functional and structural                       Static configuration or through Some other proce
aspects. For the purpose of the present discussions, however,                  dures that are outside the Scope of this document.
we have grouped the considerations pertaining to OTN                           This partitioned deployment option allows maximal
domain models into two categories: (1) a horizontal dimen                      control isolation between the OTN and IP domains.
Sion and (2) a vertical dimension. The horizontal dimension                    This Scheme is conceptually Similar to the model in
pertains to the Specific networking requirements of the OTN                    use today, whereby the OTN simply provides point
    Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 77 of 98


US 2002/0109879 A1                                                                                            Aug. 15, 2002
                                                                 21


       to-point channels between IP network elements with              0445) A single network element may simultaneously
       very minimal control interaction between the two               have both TC and TI interfaces. For example, it is easy to
       domains.                                                       envision an optical device that Switches traffic on Some
                                                                      interfaces based on the wavelength or the optical channel
     0434 (b) Another option is to use a single instance              trail through which the traffic was received, and Switches
       of the control plane that SubSumes and SpanS LSRS              traffic on other interfaces based on the label information
       and OXCs.                                                      carried by packets. A hybrid physical interface in which
 0435 To improve scalability the control plane may use                traffic on certain wavelengths or optical channel trails are
routing hierarchy (e.g., routing areas). Hierarchy may be             forwarded based on the wavelength or optical channel trail
applied in either situation.                                          through which the traffic was received, and traffic on other
                                                                      wavelengths or optical channel trails are forwarded based on
 0436 Furthermore, in the option with multiple control                the label information carried by the packets. Such physical
plane instances, hierarchy could be enabled for each control          interfaces may be considered as two Separate logical inter
plane instance independent of the others. In the deployment           faces, one TC and the other TI.
option with a single instance of the control plane, each
routing area may maintain a link State database that contains:         0446. If all the interfaces on an LR are TI interfaces, then
                                                                      such an LSR will be referred to as a TI-LSR. A contempo
    0437 (a) physical LSPs (fiber links),                             rary OXC-LSR that provides transit services for data traffic
                                                                      is an example of a TI-LSR (an ATM-LSR within the context
    0438 (b) optical LSPs (optical channel trails), and               of IP-over-ATM is another example of a TI-LSR). If an LSR
    0439 (c) logical LSPs (conventional label switched                has at least one TC interface, then Such an LSR is referred
     paths).                                                          to as a TC-LSR. A router that implements MPLS is an
                                                                      example of a TC-LSR.
0440. As a general rule, all these path-oriented connec                0447 A TI-LSR domain is a set of TI-LSRs which are
tion entities could simply be considered as LSPs with                 mutually interconnected by TI interfaces. A transit optical
different characteristics. The origination LSR (the head-end)         transport network (OTN) composed of contemporary OXC
of each LSP entity may locally decide whether to advertise            LSRS is an example of a TI-LSR domain. The Edge set of
the LSP (with appropriate attributes), so that other LSRs             a TI-LSR domain is the set of TC-LSRS that are intercon
could use it as a link for Subsequent path computations.              nected to members of the domain by links with a TC
 0441 There are significant tradeoffs to the above deploy             interface on a TC-LSR and a TI interface on a TI-LSR. A
ment options, including aspects related to fault isolation.           TC-LSR which is a member of an Edge set of a TI-LSR
There are also some details that have been left out of these          domain is called an Edge LSR.
discussions. One of the advantages of the control plane                04.48 Examples of edge LSRs include client network
design approach described in this memo is that it potentially         elements and access devices that interconnect to the OTN.
allows network administrators the option to make these                FIG. 6 below depicts an illustrative network with a single
deployment architectural decisions based on their specific            TI-LSR domain consisting of OXCs (O1 through O8) Sur
objectives and Service models.                                        rounded by an Edge Set of TC-LSRS consisting of access
 0442. 4.7 The Concept of a TI-LSR Domain                             routers (M0 through M4). By definition LSPs cannot start/
 0443) This section introduces terminology that is perti              terminate on LSRS within a TI-LSR domain. LSPs can,
nent to the Multi-protocol Lambda Switching concept. We               however, start and terminate on TC-LSRs belonging to the
discuss the notions of termination-capable interfaces and             Edge set of a TI-LSR domain as well as on devices situated
                                                                      beyond the edge Set.
termination-incapable interfaces, and a related concept of
termination-incapable domain.                                          0449 4.8 Required Enhancements to OXCs and WDM
 0444) A termination-capable (TC) interface on an LSR is              Devices to Support MPLS
an interface which is capable of terminating a label Switched          0450. The following discussion contains a list of some
path (LSP) and Subsequently demultiplexing the data carried           basic required enhancements to OXCs and other WDM
by the LSP to make further routing/switching decisions. This          devices to support MPL(ambda)S:
definition does not pertain to management and control traffic              0451 (a)There should be a mechanism to exchange
destined for the LSR. A point-to-point interface terminating                 control information between OXCs, and between
on an IP router that implements MPLS is an example of a TC                   OXCs and other LSRs. This can be accomplished
interface. A termination-incapable (TI) interface is one                     in-band or quasi-in-band using the same links
which is incapable of terminating LSPS and demultiplexing
the data carried by the LSPs to make further routing/                         0452 (fibers) that are used to carry data-plane
Switching decisions. A fiber connected to a pure OXC is an                      traffic, or out-of-band via a separate network. A
                                                                                combination of in-band and out-of-band mecha
example of a TI interface. The definition of TI does not                        nisms may also be appropriate under certain cir
pertain to interfaces which terminate management and con                        CumStanceS.
trol traffic destined for the LSR. For a given bi-directional
link, the interfaces associated with the endpoints of the link             0453 (b) An OXC must be able to provide the
may be of different types with respect to their capability to                MPLS Traffic Engineering control plane with perti
terminate LSPS. For example, consider a link between a pure                  nent information regarding the State of individual
OXC and a (frame-based) LSR (e.g., an IP router); the                        fibers attached to that OXC, as well the state of
interface with the OXC is TI while the interface with the                    individual lightpaths or optical channel trails within
frame-based LSR is TC.                                                       each fiber.
    Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 78 of 98


US 2002/0109879 A1                                                                                               Aug. 15, 2002
                                                                  22


      0454) (d) An edge LSR might not have intrinsic                    0463) To perform the signaling function in Multi-Proto
        WDM capabilities. Instead, it might interface to an            col Lambda Switching networks, RSVP should be extended
        external WDM device, using a suitable technology               with Objects, such that when used in conjunction with
        such as SONET, GigEthernet, etc.                               available information propagated through the IGP, the RSVP
                                                                       Objects will be able to provide sufficient details to establish
 0455) Even when an edge LSR does not have WDM                         reconfiguration parameters for OXC Switch elements.
capabilities, it should still have the capability to exchange
control information with the OXCs in the domain.                        0464) When a pair of OXCs are directly connected by
                                                                       multiple links (fibers), an IGP needs to carry information
0456 4.9 Required Enhancements to the Current MPLS                     about the physical diversity of the fibers. Because conven
Control Plane.                                                         tional LSRs and OXCs may support different granularities of
 0457. This section describes some basic required                      bandwidth allocation, an IGP should be able to distribute
enhancements to the MPLS traffic engineering control plane             information regarding the allocatable bandwidth granularity
components (including ISIS/OSPF and RSVP) in order to                  of any particular link. This information should allow mul
support MPL(ambda)S. Part (A) of this section covers                   tiple granularities within a single link. It should also allow
general enhancements while part (B) covers enhancements                different granularities per priority.
that are specific to the nesting of LSPs.                              0465 (b) Specific Enhancements for LSP
0458 (a) General Enhancements                                          0466. The capability to aggregate LSPs through the
0459. An MPLS domain may consist of links with dif                     notion of nested LSPS is an important aspect of using the
ferent properties depending upon the type of network ele               MPLS traffic engineering control plane with OXCs. Using
ments at the endpoints of the links (e.g., Some of links may           the MPLS traffic engineering control plane, several methods
interconnect OXCs, Some linkS may interconnect frame                   can be used to implement nested LSPs.
based LSRs and OXCs, while other links may interconnect                 0467. One way to accomplish this is to have a single
frame-based LSRs). Within the context of Multi-protocol                MPLS traffic engineering control plane instance for both
Lambda Switching, the properties of a link consisting of a             conventional LSRs and OXCs, but to allow the control plane
fiber with WDM that interconnects two OXCs are different
from the properties of a SONET link that interconnects two             to treat Subsets of the LSPs as links for the purpose of
LSRs. For example, a conventional LSP cannot be termi
                                                                       establishing new LSPs (by the same control plane).
nated on a link connected to a pure OXC.                                0468. In this way, the MPLS traffic engineering control
 0460. However, a conventional LSP can certainly be                    plane could use an LSP (which it had previously instanti
terminated on a link connected to a frame-based LSR. These             ated) as a link to establish a new LSP. In principle, this
                                                                       technique can be applied recursively to form Several depths
differences should be taken into account when performing               of LSP nesting.
path computations to determine an explicit route for an LSP.
Additionally, Since the performance characteristics of an               0469 Another way to accomplish LSP nesting is to have
LSP will depend on the characteristics of the links traversed          more than one instance of the MPLS traffic engineering
by the LSP, it may be useful to have the capability to restrict        control plane, and to allow LSPS created by one instance of
the path of some LSPs to links with certain characteristics.           the control plane to be used as links by another instance of
The concept of resource class attributes is one approach to            the control plane. The following paragraphs present a list of
accomplish this containment, but other mechanisms may                  required enhancements to the MPLS traffic engineering
also be feasible. Thus, for example, it may be desirable for           control plane components (ISIS/OSPF and RSVP) in order
an IGP to carry information regarding whether a particular             to Support the capability to aggregate and nest LSPS in
link is TC or TI. Path computation algorithms may then take            MPL(ambda)S:
this information into account when computing paths LSPS.
                                                                           0470 (a) The LSP setup procedures should include
 0461). In certain contexts there may be multiple control                     support for an LSR at the edge of a TI-LSR domain
channels and bearer channels between a pair of adjacent                       to aggregate multiple LSPS coming from outside of
OXCs. Procedures are needed, therefore, to associate control                  the TI-LSR domain into an LSP that consists of an
channels to bearer channels in Such circumstances. Further                    optical channel trail.
more, if a control channel is associated with multiple bearer
channels, then procedures are required to demultiplex the                    0471 (b) An LSR should be able to advertise into an
control traffic for different bearer channels. Procedures are                 IGPa link that is formed from an LSP originated by
also needed to activate and deactivate bearer channels, to                    the LSR, The IGP should be able to advertise the link
Verify proper operation of bearer channels, and to assign                     State for Such linkS. The link State information can be
bearer channels to an LSP during the process of LSP                           used Subsequently for path computations for other
establishment.                                                                 LSPS.
 0462. The procedures needed to accomplish the objec                         0472 (c) In scenarios with more than one instance
tives include the following aspects: a method to identify the                 of the MPLS traffic engineering control plane, one
bearer channels associated with any given physical link,                      instance of the control plane should be able to
methods to identify spare bearer channels for protection                      advertise LSPs created and maintained by that
purposes (e.g., 1+1, 1:1, and 1:N protection Schemes), and                    instance as links to another instance of the MPLS
methods to identify an impaired bearer channel (especially                    traffic engineering control plane. The instances of the
in the situation where the physical linkS carrying the bearer                 control plane may reside on the same network ele
channel are not impaired).                                                    ment or on different network elements.
    Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 79 of 98


US 2002/0109879 A1                                                                                        Aug. 15, 2002


 0473. It should be noted that the capability to aggregate        This LSP, in turn, can be nested (together with other LSPs)
LSPS through nesting may be useful in contexts outside of         into an LSP that starts and ends on a LSC interface, which
the OXC environment. Therefore the required enhancements          in turn can be nested (together with other LSPs) into an LSP
Specified above to Support aggregation of LSPS through            that starts and ends on a FSC interface.
nesting should be implemented in a manner Such that they           0483 Generalized MPLS differs from traditional MPLS
remain applicable in conventional non-OXC environments.           in that it Supports multiple types of Switching, e.g., the
 0474 5 Generalized MPLS-Signaling Functional                     addition of support for TDM, Lambda, and fiber (port)
Description                                                       Switching. The Support for the additional types of Switching
 0475) 5.1. Overview                                              has driven generalized MPLS to extend certain base func
                                                                  tions of MPLS and, in some cases, to add functionality.
 0476. The MPLS architecture has recently been extended            0484. These changes and additions impact basic LSP
to include LSRS whose forwarding plane recognizes neither         properties, how labels are requested and communicated, the
packet, nor cell boundaries, and therefore, cannot forward        unidirectional nature of LSPs, how errors are propagated,
databased on the information carried in either packet or cell     and information provided for Synchronizing the ingreSS and
headers. Specifically, such LSRs include devices where the        egreSS ports. In traditional MPLS traffic engineering, links
forwarding decision is based on time slots, wavelengths, or       traversed by an LSP can include an inter-mix of links with
physical ports. The extended architecture is known as Gen         heterogeneous label encoding. For example, an LSP may
eralized MPLS to differentiate it from the traditional MPLS.
Generalized MPLS extends the traditional MPLS protocol to         span links between routers, links between routers and ATM
encompass time-division-multiplexing (e.g. SONET                  LSRs, and links between ATM-LSRs. Generalized MPLS
ADMs), wavelength (optical Lambdas) and spatial Switch            extends this by including links where the label is encoded as
ing (e.g. incoming port or fiber to outgoing port or fiber).      a time slot, or a wavelength, or a position in the real world
                                                                  physical Space.
 0477 This section presents a functional description of the        0485. As with traditional MPLS traffic engineering,
Generalized MPLS Signaling for optical networking using           where not all LSRS are capable of recognizing (IP) packet
DWDM. Only the MPLS extensions applicable to Optical              boundaries (e.g., an ATM-LSR) in their forwarding plane,
Networking are described in detail. With the extensions to        generalized MPLS includes support for LSRs that cannot
MPLS, the Generalized MPLS LSRs, or more precisely                recognize (IP) packet boundaries in their forwarding plane.
interfaces on LSRs, can be subdivided into the following          In traditional MPLS traffic engineering an LSP that carries
classes:
                                                                  IP has to start and end on a router. Generalized MPLS
      0478 1. Interfaces that recognize packet/cell bound         extends this by requiring an LSP to Start and end on Similar
           aries and can forward data based on the content of     type of LSRs. Also, in generalized MPLS the type of
       the packet/cell header. Examples include interfaces        payload that can be carried by an LSP is extended to allow
           on routers that forward databased on the content of    such payloads as SONET/SDH, or 1 Gb or 10 Gb Ethernet.
           the "shim' header, interfaces on ATM-LSRS that         These changes from traditional MPLS are reflected in how
           forward data based on the ATM VPI/VCI. Such            labels are requested and communicated in generalized
       interfaces are referred to as Packet-Switch Capable        MPLS, see Sections 3.1 and 3.2. A special case of Lambda
       (PSC).                                                     Switching called Waveband Switching is also described in
                                                                  Section 3.3.
      0479 2. Interfaces that forward data based on the
       data's time slot in a repeating cycle. An example of        0486 Generalized MPLS allows for a label to be sug
           Such an interface is that of a SONET Cross-Connect.    gested by an upstream node, See Section 3.4. This Suggestion
           Such interfaces are referred to as Time-Division       may be overridden by a downstream node but in Some cases
       Multiplex Capable (TDM).                                   at the cost of higher LSP setup time. The suggested label is
      0480 3. Interfaces that forward data based on the           valuable when establishing LSPs through certain kinds of
       wavelength on which the data is received. An               optical equipment where there may be a lengthy (in electri
       example of Such an interface is an interface on an         cal terms) delay in configuring the Switching fabric. For
       Optical Cross-Connect that can operate at the level        example micro mirrors may have to be elevated or moved,
       of an individual wavelength. Such interfaces are           and this physical motion and Subsequent damping takes
       referred to as Lambda Switch Capable (LSC).                time. If the labels and hence Switching fabric are configured
                                                                  in the reverse direction (the norm) the MAPPING/Resv
      0481. 4. Interfaces that forward data based on a            message may need to be delayed by 10's of milliseconds per
       position of the data in the real world physical Spaces.    hop in order to establish a usable forwarding path.
       An example of Such an interface is an interface on an       0487 Generalized MPLS extends on the notion of
        Optical Cross-Connect (OXC) that can operate at the       restricting the range of labels that may be Selected by a
        level of a single (or multiple) fibers. Such interfaces   downstream node, see Section 3.5. In generalized MPLS, an
        are referred to as Fiber-Switch Capable (FSC).            ingreSS node or other upstream node may restrict the labels
 0482 Using the concept of nested LSPs (with a label              that may be used by an LSP along either a single hop or
Stack) allows the System to Scale by building a forwarding        along the whole LSP path. This feature is driven from the
hierarchy. At the top of this hierarchy are FSC interfaces,       optical domain where there are cases where wavelengths
followed by LSC interfaces, followed by TDM interfaces,           used by the path must be restricted either to a small Subset
followed by PSC interfaces. This way, an LSP that starts and      of possible wavelengths, or to one specific wavelength. This
ends on a PSC interface can be nested (together with other        requirement occurs because Some equipment may only be
LSPs) into an LSP that starts and ends on a TDM interface.        able to generate a Small Set of the wavelengths that inter
    Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 80 of 98


US 2002/0109879 A1                                                                                                 Aug. 15, 2002
                                                                      24


mediate equipment may be able to Switch, or because                        with the rate may be Signaled. For example, a bit rate of
intermediate equipment may not be able to Switch a wave                    OC-1 but an encoding type of clear can be signaled.
length at all, being only able to redirect it to a different fiber.         0497. The transit nodes would not look at the frames, but
 0488 While traditional traffic engineered MPLS (and                       would know the bit rate and as a result can do OEO
even LDP) are unidirectional, generalized MPLS Supports                    Switching but not OXO switching. All other formats require
the establishment of bi-directional LSPs, see Section 4. The               framing knowledge, and field parameters are broken into the
need for bi-directional LSPs come from non-PSC applica                     framing type and speed as shown below. A REQUEST/Path
tions. There are multiple reasons why such LSPs are needed,                message SHOULD contain as specific a LSP Encoding Type
particularly possible resource contention when allocating                  as possible to allow the maximum flexibility in Switching by
reciprocal LSPS Via Separate Signaling Sessions, and Simpli                transit LSRs.
fying failure restoration procedures in the non-PSC case.                  0498 5.3.1 Required Information
Bi-directional LSPs also have the benefit of lower setup
latency and lower number of messages required during                       0499. The Generalized Label Request object/TLV carries
setup. Other features supported by generalized MPLS are                    the desired information, the format of which is as follows:
rapid failure notification, See Section 5, and termination of               0500 FIG. 7 shows the format of a Generalized Label
an LSP on a specific egreSS node, See Section 6.                           Request in RSVP. FIG.8 shows the format of a Generalized
 0489 5.2 Label Related Formats                                            Label Request in CR-LDP.
 0490. To deal with the widening scope of Generalized                       0501) 5.3.2 Link Protection Type:8 Bits
MPLS into the optical and time domain, several new forms                    0502 Indicates the desired link protection type of the
of “label” are required. These new forms of label are                      connection Setup. A value of 0 implies that this connection
collectively referred to as a "generalized label'. A general
ized label contains enough information to allow the receiv                 does not care about the available protection type.
ing node to program its croSS connect, regardless of the type               0503) 5.3.3 LSP Encoding Type: 16 Bits
of this cross-connect, Such at the ingreSS Segments of the
path are properly joined.                                                   0504 Indicates the required encoding. This field is set by
                                                                           the ingreSS node, transparently passed by transit nodes, and
 0491. The next section defines a generalized label                        used by the egreSS node. The following shows permitted
request, a generalized label, Support for waveband Switch                  values and their meaning:
ing, Suggested label and label Sets. Note that Since the nodes
Sending and receiving the new form of label know what
kinds of link they are using, the generalized label does not
contain a type field, instead the nodes are expected to know                     Value           Bit Rate             Encoding
from context what type of label to expect.                                         O              N/A                  Packets
                                                                                  <>            OC-<ns         SONET 1 &= &ns &= 3072
 0492 5.3 Generalized Label Request                                            3072 + &ns       STS-&ns         SDH1 &= &ns &= 3072
 0493 The Generalized Label Request Supports commu                             6144 + <ns        OC-<ns         Clear 1 <= <n <= 3072
                                                                                  9217            DSO                     DSO
nication of characteristics required to Support the LSP being                     9218            DS1                     DS1
requested. These characteristics include desired link protec                      92.19             E1                     E1
tion, LSP encoding, and LSP payload.                                              922O            DS2                     DS2
                                                                                  9221             E2                      E2
 0494. The Generalized Label Request indicates the link                           9222            DS3                     DS3
protection type desired for the LSP. If a particular protection                   9223
                                                                                  92.24
                                                                                                    E3
                                                                                                    J3
                                                                                                                           E3
                                                                                                                           J3
type, e.g., 1+1, or 1:N, is requested, then a connection                          92.25            DS4                    DS4
request is processed only if the desired protection type can                      9226              E4                     E4
be honored. Note that the protection capabilities of a link                       9227              J4                     J4
may be advertised in routing. Path computation algorithms                        9228            1Gbps                  GigE
                                                                                 92.29           10Gbps                10GigE
may take this information into account when computing                            9230         VT-1.5/TU-11;
paths for setting up LSPs.                                                       9231          VT-2/TU-12;
                                                                                 9232             VT-3
 0495. The Generalized Label Request also carries an LSP                         92.33        VT - 6/TU - 2
encoding parameter, called LSPEncoding Type. This param                          9234              TU-3
eter indicates the encoding type, e.g., SONET/SDH/GigE                           9235        Photonic Lambda
etc., that will be used with the data associated with the LSP.
The LSP Encoding Type represents the nature of the LSP.
and not the nature of the links that the LSP traverses. A link             0505 5.3.4 Generalized PID (G-PID): 16 Bits
may Support a set of encoding formats, where Support means                 0506 An identifier of the payload carried by an LSP.
that a link is able to carry and Switch a signal of one or more            Standard Ethertype values are used with new Ethertype
of these encoding formats depending on the resource avail                  values defined as needed. The G-PID field is set by the
ability and capacity of the link. For example, consider an                 ingreSS node transparently passed by transit nodes and used
LSP signaled with “photonic' encoding.                                     by the egreSS node.
 0496. It is expected that such an LSP would be supported                   0507 5.3.5 Procedures
with no electrical conversion and no knowledge of the
modulation and speed by the transit nodes. If the bit rate is               0508) A node processing the Path/REQUEST message
known but not the modulation then a Clear encoding Suffixed                containing the Generalized Label Request must verify that
        Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 81 of 98


US 2002/0109879 A1                                                                                            Aug. 15, 2002


the requested parameters can be Satisfied by the node and by          0519) 5.4.2 Link ID: 32 Bits
the outgoing interface. The node may either directly Support          0520 Indicates link on which label is being request, from
the LSP or it may use a tunnel (FA), e.g. another class of           the message Sender's perspective. Used when bundling
Switching. In either case, each parameter must be checked.           several (parallel) links. MUST be zero when bundling is not
Transit and egress nodes MUST verify that the node itself            used. Values only have significance between two neighbors.
and, where appropriate, that the outgoing interface or tunnel        The receiver may need to convert the received value into a
can Support the requested LSP Encoding Type. If encoding             value with has local Significance.
cannot be supported, the node MUST generate a Path Err/
NOTIFICATION message, with a “Routing problem/Un                      0521 5.4.3 Label: Variable
Supported encoding indication.
                                                                      0522 The Variable field carries label information. The
 0509. The G-PID parameter is normally only examined at              semantics of this field depends on the type of the link over
the egress node. If the indicated G-PID cannot be supported          which the label is used.
then the egress MUST generate a PathErr/NOTIFICATION                  0523) 5.4.4 Port and Wavelength Labels
message, with a “Routing problem/Unsupported GPID”
indication. In the case of PSC and when penultimate hop               0524) Some configurations of fiber switching (FSC) and
popping (PHP) is requested, the penultimate hop also exam            lambda Switching(LSC) use multiple data channels/links
ines the (stored) G-PID during the processing of the ResV/           controlled by a Single control channel. In Such cases, the
MAPPING message.                                                     label indicates the data channel/link to be used for the LSP.
 0510. In this case if the G-PID is not supported, then the          FIG. 11 shows the format of a Port and Wavelength label.
penultimate hop MUST generate a ResvErr/NOTIFICA                      0525) 5.45 Label: 32 Bits
TION message with a “Routing problem/Unacceptable label
value' indication. When an error message is not generated,            0526 Indicates port/fiber or lambda to be used, from the
normal processing occurs. In the transit case this will              Sender's perspective. Values used in this field only have
typically result in a Path/REQUEST message being propa               Significance between two neighbors, and the receiver may
gated. In the egreSS case and PHP special case this will             need to convert the received value into a value that has local
typically result in a ResV/MAPPING message being gener               Significance. Values may be configured or dynamically
ated.                                                                determined using the LMP protocol.
0511 5.4 Generalized Label                                            0527 5.4.6 Procedures
0512. The Generalized Label extends the traditional                  0528. The Generalized Label travels in the upstream
Label Object in that it allows the representation of not only        direction in MAPPING/ResV messages. The presence of
labels that travel in-band with associated data packets, but         both a generalized and normal label object in a Path/
also labels which identify time-slots, wavelengths, or Space         REQUEST message is a protocol error and should treated as
division multiplexed positions.                                      a malformed message by the recipient. If link bundling is not
 0513 For example, the Generalized Label may carry a                 being used, the Link ID MUST be zero on transmission and
label that represents (a) a single fiber in a bundle, (b) a single   ignored when received. When link bundling is being used,
waveband within fiber, (c) a single wavelength within a              the Link ID MUST contain a non Zero value that uniquely
waveband (or fiber), or (d) a set of time-slots within a             identifies which link (e.g. fiber, waveband or wavelength) is
wavelength (or fiber).                                               to contain the label(s). In the case where the Link ID
                                                                     uniquely identifies the LSP (e.g. wavelength) the label
 0514. It may also carry a label that represents a generic           parameter SHOULD be set to zero (0) and MUST be ignored
MPLS label, a Frame Relay label, or an ATM label (VCI/               when received. The recipient of a ResV/MAPPING message
VPI).                                                                containing a Generalized Label Verifies that the values
 0515 A Generalized Label does not identify the “class”              passed are acceptable. If the Link ID is being used and the
to which the label belongs. This is implicit in the multiplex        value is unknown, the recipient MUST generate a Resverr/
ing capabilities of the link on which the label is used. A           NOTIFICATION message with a “Routing problem/Un
Generalized Label object only carries a Single level of label        known Link ID' indication. If the combination of the Link
e.g. it is non-hierarchical. When multiple levels of label           ID value and label is unacceptable then the recipient MUST
(LSPs within LSPs) are required, each LSP must be estab              generate a ResvErr/NOTIFICATION message with a “Rout
lished Separately.                                                   ing problem/MPLS label allocation failure' indication.
 0516. The Generalized Label supports link bundling by                0529) 5.5 Waveband Switching
carrying the identity of the component link. In the presence
of link bundling, each Generalized Label indicates label(s)           0530 A special case of lambda switching is waveband
within the context of a Specific component link, which is            Switching. A waveband represents a set of contiguous wave
identified by the Link ID (which is carried as part of               lengths that can be Switched together to a new waveband.
Generalized Label). The values used to indicate Link ID              For optimization reasons it may be desirable for an optical
have local Significance between two neighbors. Each Gen              cross-connect Switch to optically Switch multiple wave
eralized Label object carries a variable length label param          lengths as a unit. This may reduce the distortion on the
eter.                                                                individual wavelengths and may allow tighter Separation of
                                                                     the individual wavelengths. The Waveband Label is defined
 0517 5.4.1 Required Information                                     to Support this special case. Waveband Switching naturally
 0518 FIG. 9 shows the format of a Generalized Label in              introduces another level of label hierarchy and as such the
RSVP. FIG. 10 shows the format of a Generalized Label in             waveband is treated the same way all other upper layer
CR-LDP.                                                              labels are treated. As far as the MPLS protocols are con
    Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 82 of 98


US 2002/0109879 A1                                                                                                 Aug. 15, 2002
                                                                  26

cerned there is little difference between a waveband label             Sequence of hops, or even an entire path. The third case is
and a wavelength label except that Semantically the wave               where it is desirable to limit the amount of wavelength
band can be subdivided into wavelengths whereas the wave               conversion being performed to reduce the distortion on the
length can only be Subdivided into time or Statistically               optical Signals. The last case is where two ends of a link
multiplexed labels.                                                    Support different Sets of wavelengths. LabelSet is used to
 0531 5.5.1 Required Information                                       restrict label ranges that may be used for a particular LSP
                                                                       between two peers. The receiver of a LabelSet must restrict
 0532 Waveband Switching uses the same format as the                   its choice of labels to one that is in the LabelSet. Much like
generalized label, See Section 3.2.1. For compatibility rea            a label, a LabelSet may be present acroSS multiple hops. In
sons, a new RSVP c-type and CR-LDP type is assigned for                this case each node generates its own outgoing LabelSet,
the Waveband Label.                                                    possibly based on the incoming LabelSet and the node's
 0533. The format of a generalized label is shown in FIG.              hardware capabilities. This case is expected to be the norm
12 in the context of waveband Switching.                               for nodes with conversion incapable (Cl-incapable) inter
                                                                       faces. The use of LabelSet is optional, if not present, all
 0534 5.5.2 Waveband Id: 32 Bits                                       labels from the valid label range may be used. Conceptually
 0535 A waveband identifier. The value is selected by the              the absence of a LabelSet implies a LabelSet whose value is
Sender and reused in all Subsequent related messages.                  {U}, the set of all valid labels.
 0536 5.5.3 Start Label: 32 Bits                                        0544 5.6.1 Required Information
 0537 Indicates the channel identifier, from the sender's               0545. This LabelSet is used in Path/REQUEST mes
perspective, of the lowest value wavelength making up the              Sages. The data required to Support the LabelSet consists of
waveband.                                                              a variable sized array of labels, or label ranges. These labels
                                                                       are subchannel identifiers and MUST lie within the link
 0538 5.5.4 End Label: 32 Bits                                         identified in Generalized Label Request.
 0539 Indicates the channel identifier, from the sender's               0546) The format of a LabelSet in RSVP is shown in
perspective, of the highest value wavelength making up the             FIG. 13. The format of a LabelSet in CR-LDP is shown in
waveband. Channel identifiers are established either by                FIG. 14.
configuration or by means of a protocol such as LMPLMP).                0547 5.6.2 Type: 2 Bits
They are normally used in the link id parameter of the
Generalized Label Request when bundling is being used or                      0548 0x00 means subchannel is a single element
the label parameter for PSC and LSC links when bundling                         (inclusive)
is not being used.
                                                                              0549 0x01 means subchannel is a start element
 0540 5.5.5 Procedures                                                          (inclusive)
 0541. The procedures defined in Section 3.2.2 apply to                       0550 0x02 means subchannel is an end element
waveband Switching. This includes generating a ReSVErr/                         (inclusive)
NOTIFICATION message with a “Routing problem/MPLS
label allocation failure' indication if any of the label fields               0551 0x03 means subchannel is a single element
are unrecognized or unacceptable. Additionally, when a                          (exclusive)
waveband is switched to another waveband, it is possible
that the wavelengths within the waveband will be mirrored               0552) 5.6.3 Subchannel:
about a center frequency. When this type of Switching is                0553 The subchannel represents the label (wavelength,
employed, the start and end label in the waveband label                fiber . . . ) which is eligible for allocation. This field has the
object MUST be flipped before forwarding the label object              same format as described for labels under section 3.2. Since
with the new waveband Id. In this manner an egreSS/ingreSS             Subchannel to local channel identifiers (e.g. wavelength)
LSR that receives a waveband label that has these values               mappings are a local matter, when a LabelSet is propagated
inverted, knows that it must also invert its egreSS association        from one node to the next, the Subchannels may have to be
to pick up the proper wavelengths. Without this mechanism              remapped to new Subchannel values for consistency.
and with an odd number of mirrored Switching operations,
the egress LSRs will not know that an input wavelength of               0554. A LabelSet can be just a series of single elements
say L1 will emerge from the waveband tunnel as L100. This              (Type=0x00) sorted in increasing order of subchannel value.
operation MUST be performed in both directions when a                  A LabelSet can be a set of ranges (Type=0x01 followed by
bi-directional waveband tunnel is being established.                   Type=0x02). The ranges MUST be sorted. A range that is
                                                                       missing a beginning or an end implies no bound where the
 0542, 5.6 LabelSet                                                    bound is missing. A range which contains a Type=0x03
 0543. The LabelSet is used to limit the label choices of a            (exclusive) means all Subchannels in the range except that
downstream node to a set of acceptable labels. This limita             Subchannel are eligible.
tion applies on a per hop basis. There are four cases where             0555 5.6.4 Procedures
a LabelSet is useful in the optical domain. The first case is           0556. The absence of a LabelSet implies that all labels
where the end equipment is only capable of transmitting and            are acceptable. A LabelSet is included when a node wishes
receiving on a Small Specific Set of wavelengths/bands. The
Second case is where there is a Sequence of interfaces that            to restrict the label(s) that may be used downstream.
cannot Support wavelength conversion (CI-incapable) and                 0557. On reception of a Path/REQUEST message a CI
require the same wavelength be used end-to-end over a                  capable interface will restrict its choice of labels to one
    Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 83 of 98


US 2002/0109879 A1                                                                                              Aug. 15, 2002
                                                                 27

which is in the LabelSet. The CI-capable receiver may also                   assignment of resources, which decreases the overall
remove the LabelSet prior to forwarding the Path/RE                          probability of successfully establishing the bi-direc
QUEST message. If the node is unable to pick a label from                    tional connection.
the LabelSet, then the request is terminated and a Path Err/                0566 It is more difficult to provide a clean interface
NOTIFICATION message with a “Routing problem/La                              for SONET equipment that may rely on directional
belSet' indication MUST be generated. It is a local matter if                hop-by-hop paths for protection Switching. Note that
the LabelSet is stored for later selection on the RESV/
Mapping or if the Selection is made immediately for propa                    existing SONET gear transmits the control informa
                                                                             tion in-band with the data.
gation in the RESV/Mapping.
 0558. On reception of a Path/REQUEST message for a                         0567 Bi-directional optical LSPs (or lightpaths) are
CI-incapable interface, the LabelSet in the message is com                   Seen as a requirement for many optical networking
pared against the Set of available labels at the downstream                  Service providers.
interface and the resulting interSecting LabelSet is for               0568. With bi-directional LSPs both the downstream and
warded in a Path/REQUEST message. If the resulting                    upstream data paths, e.g., from initiator to terminator and
LabelSet is empty, the Path/REQUEST must be terminated,               terminator to initiator, are established using a Single Set of
and a PathErr/NOTIFICATION message, and a “Routing                    Path/REQUEST and Resv/MAPPING messages. This
problem/LabelSet' indication MUST be generated. Note                  reduces the Setup latency to essentially one initiator-termi
that LabelSet intersection is based on the physical labels            nator round trip time plus processing time, and limits the
(actual wavelength/band values) that may have different               control overhead to the same number of messages as a
logical values on different linkS. AS a result, it is the             unidirectional LSP.
responsibility of the node to map these values So that they
have a consistent physical meaning, or to drop the particular          0569 5.7.1. Required Information
values from the Set if no Suitable logical label value exists.         0570) For bi-directional LSPs, two labels must be allo
 0559) On reception of a Resv/MAPPING message at an                   cated. Bi-directional LSP setup is indicated by the presence
intermediate node, the label to propagate upstream is                 of an Upstream Label in the REQUEST/Path message. An
selected from within the (stored) LabelSet (preferred) or             Upstream Label has the same format as the Generalized
may be preselected from that Set to Save memory.                      Label, see Section 3.2. In RSVP the Upstream Label uses a
                                                                      new class number (TBD of form Obbbbbbb) and the C-type
 0560. Note, on reception of a Resv/MAPPING message                   of the label being suggested. In CR-LDP, Upstream Label
for an interface which is C1-incapable it has no other choice         uses type=0x0906.
than to use the same physical label (wavelength/band) as
received in the ReSV/MAPPING. In this case, the use and                0571 5.7.2 Procedures
propagation of a LabelSet will significantly reduce the                0572 The process of establishing a bi-directional LSP
chances that this allocation will fail when CI-incapable              follows the establishment of a unidirectional LSP with some
nodes are traversed.                                                  additions. To support bi-directional LSPs an Upstream Label
0561 5.7 Bi-directional LSPs                                          is added to the Path/REQUEST message. The Upstream
                                                                      Label MUST indicate a label that is valid for forwarding at
0562. In the remainder of this section, the term “initiator”          the time the Path/REQUEST message is sent. When a
is used to refer to a node that Starts the establishment of an        Path/REQUEST message containing an Upstream Label is
LSP and the term “terminator' is used to refer to the node            received, the receiver first verifies that the upstream label is
that is the target of the LSP. Note that for bi-directional           acceptable. If the label is not acceptable, the receiver MUST
LSPs, there is only one “initiator” and one “terminator”.             issue a PathErr/NOTIFICATION message with a “Routing
Normally to establish a bi-directional LSP when using                 problem/Unacceptable label value” indication. An interme
 RSVP-TE) or CR-LDP two unidirectional paths must be                  diate node must also allocate a label on the outgoing
independently established. This approach has the following            interface and establish internal data paths before filling in an
disadvantages:                                                        outgoing Upstream Label and propagating the Path/RE
     0563) The latency to establish the bi-directional LSP            QUEST message. If an intermediate node is unable to
      is equal to one round trip signaling time plus one              allocate a label or internal resources, then it MUST issue a
                                                                      PathErr/NOTIFICATION message with a “Routing prob
      initiator-terminator Signaling transit delay. This not          lem/Label allocation failure' indication. Terminator nodes
      only extends the setup latency for successful LSP               process Path/REQUEST messages as usual, with the excep
      establishment, but it extends the worst-case latency            tion that the upstream label can immediately be used to
      for discovering an unsuccessful LSP to as much as               transport associated data upstream to the initiator. When a
      two times the initiator-terminator transit delay. These         bi-directional LSP is removed, both upstream and down
      delays are particularly significant for LSPS that are           Stream labels are invalidated and it is no longer valid to Send
      established for restoration purposes.                           data using the associated labels.
     0564) The control overhead is twice that of a unidi               0573) 5.7.3 Contention Resolution
      rectional LSP. This is because Separate control mes
      Sages (e.g. Path and ReSV) must be generated for                 0574 Contention for labels may occur between two bi
      both segments of the bi-directional LSP.                        directional LSP Setup requests traveling in opposite direc
                                                                      tions. This contention occurs when both sides allocate the
     0565 Because the resources are established in sepa               same resources (ports) at effectively the same time. If there
      rate Segments, route Selection is complicated. There            is no restriction on the ports that can be used for bi
      is also additional potential race for conditions in             directional LSPs and if there are alternate resources, then
    Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 84 of 98


US 2002/0109879 A1                                                                                               Aug. 15, 2002
                                                                   28

both nodes will pass different labels upstream and the                   0581 5.8 Notification
contention will be resolved naturally. However, if there is a
restriction on the ports that can be used for the bi-directional         0582 This section defines two signaling extensions that
LSPS (for example, if they must be physically coupled on a              enable expedited notification of failures and other events to
Single I/O card), or if there are no more resources available,          nodes responsible for restoring failed LSPs. The first exten
then the contention must be resolved by other means.                    Sion, the Notify message, provides for general event notifi
                                                                        cation. The Second allows for the combining of Such noti
 0575 To resolve contention, the node with the higher                   fications in a single message. These extensions are RSVP
node ID will win the contention and it MUST issue a                     Specific.
Path Err/NOTIFICATION message with a “Routing prob
lem/Label allocation failure' indication. Upon receipt of                0583) 5.8.1. Notify Message
such an error, the node SHOULD try to allocate a different               0584) The Notify message provides a mechanism to
Upstream label (and a different Suggested Label if used) to             inform non-adjacent nodes of LSP related events. This
the bi-directional path. However, if no other resources are             message differs from the currently defined error messages
available, the node must proceed with Standard error han                (e.g., Path Err and ResvErr messages of RSVP) in that it can
dling. For the purposes of RSVP contention resolution, the              be “targeted” to a node other than the immediate upstream
node ID is the IP address used in the RSVP HOP object.                  or downstream neighbor and that it is a generalized notifi
 0576. To reduce the probability of contention, one may                 cation mechanism.
impose a policy that the node with the lower ID never                    0585. The Notify message does not replace existing error
Suggests a label in the downstream direction and always                 messages. The Notify message may be sent either (a)
accepts a Suggested Label from an upstream node with a                  normally, where non-target nodes just forward the Notify
higher ID. Since the label sets are exchanged using LMP, an             message to the target node, Similar to ReSVConf processing
alternative local policy could further be imposed. This
means that the higher numbered node could allocate labels               in RSVP); or (b) encapsulated in a new IP header who's
from the high end of the label range while the lower                    destination is equal to the target IP address.
numbered node allocates labels from the low end of the label             0586) Regardless of the transmission mechanism, nodes
range. This mechanism would augment any close packing                   receiving a Notify message not destined to the node forward
algorithms that may be used for bandwidth (or wavelength)               the message, unmodified, towards the target. To Support
optimization.                                                           reliable delivery of the Notify message, an Ack Message
 0577. An example of contention between two nodes                       RSVP-RR) is used to acknowledge the receipt of a Notify
(PXC 1 and PXC 2) is shown in FIG. 15. In this example                  Message. A node that receives a Notify message MUST send
PXC 1 assigns an Upstream Label for the channel corre                   a Notify Ack message confirming receipt of the Notify
                                                                        meSSage.
sponding to local BCId=2 (local BCId=7 on PXC 2) and
Sends a Suggested Label for the channel corresponding to                 0587 5.8.2 Required Information
local BCId=1 (local BCId=6 on PXC 2).
                                                                         0588. The Notify message is a generalized notification
 0578. Simultaneously, PXC 2 assigns an Upstream Label                  message. The IP destination address is set to the IP address
for the channel corresponding to its local BCId=6 (local                of the intended receiver. The Notify message is sent without
BCId=1 on PXC 1) and sends a Suggested Label for the                    the router alert option.
channel corresponding to its local BCId=7 (local BCId=2 on
PXC 1). If there is no restriction on the ports that can be used
for bi-directional LSPs and if there are alternate resources
available, then both PXC 1 and PXC 2 will pass different                <Notify messages ::= <Common Headers <INTEGRITY:
                                                                        &MESSAGE IDs
labels upstream and the contention is resolved naturally (see               <SESSION <ERROR SPECs &POLICY DATAs.
FIG. 5.2). However, if there is a restriction on the ports that              <sender descriptors
can be used for bi-directional LSPs (for example, if they               <sender descriptors ::= <SENDER TEMPLATE> <SENDER TSPECs
must be physically coupled on a single I/O card), then the                   <ADSPECs-RECORD ROUTE
contention must be resolved using the router Id (see FIG.
5.3).
 0579. In this example, PXC 1 assigns an Upstream Label                 0589 The ERROR SPEC object specifies the error and
                                                                        includes the IP address of either the node that detected the
using BCId=2 (BCId=7 on PXC 2) and a Suggested Label                    error or the link that has failed. The MESSAGE ID object
using BCId=l (BCId=6 on PXC 2). Simultaneously, PXC 2                   is defined in RSVP-RR).
assigns an Upstream Label using BCId=6 (BCId=1 on PXC
1) and a Suggested Label using BCId=7 (BCId=2 on PXC                     0590) Note: for CR-LDP there is not currently a similar
1). In this example, there is no restriction on the ports that          mechanism. In CR-LDP, when a failure is detected it will be
can be used by the bi-directional connection and contention             propagated with RELEASE/WITHDRAW messages radi
is resolved naturally.                                                  ally outward from the point of failure.
 0580. In this example, ports 1,2 and 3.4 on PXC 1 (ports                0591 Resources are to be released in this phase and
6.7 and 8.9 on PXC 2, respectively) must be used by the                 actual resource information is fed back to the Source using
same bi-directional connection. Since PXC 2 has a higher                the feedback mechanisms of FEEDBACK). In this manner
node ID, it wins the contention and PXC 1 must use a                    the Source will have an accurate View of available resources
different set of labels.                                                and can Start rerouting much Sooner.
    Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 85 of 98


US 2002/0109879 A1                                                                                                 Aug. 15, 2002
                                                                   29

 0592 5.8.3 Non-Adjacent Message Bundling                               them. In this Section, however, these interfaces are treated as
                                                                        distinct and the focus is on the UNI.
 0593 RSVP-RR) defines the bundle message that can be
used to aggregate multiple Signaling messages into a single              0602. The physical control structure used to realize these
packet. The defined mechanism is limited to adjacent RSVP               logical interfaces may vary. For the client-optical interface,
nodes. This Section defines the use of the bundle message               Some of the possibilities are:
between non-adjacent nodes. This is accomplished by Set
ting the IP destination address of the bundle message to the               0603 (a) Direct Interface: An in-band or out-of-band
address of the target node.                                                 IP control channel (IPCC) may be implemented
                                                                             between a client and each OXC that it connects to. With
 0594. The non-adjacent bundle message may be sent                           in-band Signaling, the Signaling messages are carried
either (a) normally, where non-target nodes just forward the                 Over a logical communication channel embedded in the
message to the target node (see ReSVConf processing in                       physical optical links between the client device and
 RSVP for reference); or (b) encapsulated in a new IP                        OXC. For example, this could be the overhead bytes in
header who's destination is equal to the target IP address.                  SONET framing or a dedicated optical wavelength.
Regardless of the transmission mechanism, nodes receiving                    With out-of-band Signaling, the Signaling messages are
a bundle message not destined to the node just forward the                   transmitted over a separate communication infrastruc
message, unmodified, towards the target. The motivation for                  ture that is independent of the optical data links
Supporting non-adjacent message bundling is to Support the                   between the client devices and OXC. For example, this
bundling of Notify Messages. Non-adjacent bundle mes                         could be a LAN/WAN based management network
sages can only be sent to RSVP nodes that support bundling.                  infrastructure Separate from the optical network.
Currently, the only method for discovering Such information
about a non-adjacent node is through manual configuration.               0604. This control channel, in-band or out-of-band, is
                                                                        used for exchanging Signaling and routing messages directly
 0595 5.8.4 Required Information                                        between the client and the OXC. With a direct interface, the
 0596) The RSVP bundle message is defined in RSVP                       client and the OXC it connects to Support the control plane
RR). The only modification from what is specified in                    information exchange. This is shown in FIG. 19.
 RSVP-RR is that the IP destination address does not have                0605. The type of signaling information exchange across
to be an immediate upstream/downstream neighbor.                        the direct interface would vary depending on the Service
 0597 6 Signaling Requirements at the Optical UNI                       definition. In addition, routing information may be
                                                                        exchanged at this interface. Some choices for the routing
 0598 6.1 Introduction                                                  protocol are OSPF/ISIS (with traffic engineering extensions)
 0599. This section describes the domain services model                 or BGP. Other directory-based routing information
and the Signaling requirements at the client-optical interface,         eXchanges are also possible in the near term.
called the User-Network Interface (UNI). The objective is                  0606 (b) Indirect interface: An out-of-band IP control
two-fold: to guide the adaptation of RSVP/LDP for UNI                      channel may be implemented between the client and a
Signaling and to harmonize the Signaling mechanisms and                    controlling device in the optical network to Signal
parameter encoding under UNI Signaling and peer model                      Service requests and responses. For example, a control
lightpath Set-up. This Section reflects the ongoing work at                plane Server in the optical network may receive Service
the Optical Internet Forum (OIF) and the Optical Domain                    requests from clients.
Services Interconnect (ODSI), and the contents are expected
to evolve as work progresses on UNI Signaling.                          0607 Similarly, out-of-band signaling may be used
                                                                        between a device in the client network (e.g., a management
 0600 The network model considered here consists of                     system) and the OXC, or between devices in client and
client networks (IP and others) attached to an optical core             optical networks to signal Service requests. In these cases,
network, and connected to their peers over dynamically                  there is no direct control interaction between clients and
established and/or Switched lightpaths. The optical core                respective OXCs. One reason to have an indirect interface
itself is assumed to be incapable of processing individual IP           would be that the OXCs and/or clients do not support a
packets. The optical network is assumed to consist of                   direct interface.
multiple optical Sub-networks interconnected by optical
links in a general topology (referred to as an optical mesh                0608 (c) Provisioned interface: In this case, the optical
network). This network may be multi-vendor. Each sub                         network Services are provisioned and there is no control
network itself contains a mesh-connected Set of optical                      interaction between the client and the optical network.
cross-connects (OXCs). This network model is shown in                    0609. It is essential that both direct and indirect interfaces
FIG. 18.
                                                                        be Supported by any UNI Signaling protocol. under both
 0601 There are two logical control interfaces identified               these interfaces, the entity that performs UNI Signaling on
in FIG. 18. Besides the client-optical network interface, also          the client side is referred to as UNI-C. The corresponding
referred as the User-Network Interface (UNI), there is the              entity on the network side is referred to as UNI-N. In the
optical Sub-network interface, also referred to as the Net              case of the direct interface, each client device attached to the
work-Network Interface (NNI). The services defined at                   optical network will have an UNI-C instance and each OXC
these interfaces to a large extent determine the type and               attached to a client will have an UNI-N instance. In the case
amount of control flow acroSS them. It is possible to have a            of the indirect interface, these entities may be located
unified Service definition acroSS both these interfaces Such            outside of the client device and OXC, as per the description
that there is virtually no difference in the control flow across        in (b) above.
    Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 86 of 98


US 2002/0109879 A1                                                                                                Aug. 15, 2002
                                                                   30

 0610. In the next section, the service definition and                  the UNI Signaling protocols Supported. The protocols for
Signaling requirements for realizing the UNI are described.             neighbor and service discovery are different from the UNI
                                                                        Signaling protocol itself.
 0611) 6.2 Optical Network Services
                                                                         0622 6.3 Identification of Lightpath Termination Points
 0612 The optical network primarily offers discrete                     and User Groups
capacity, high bandwidth connectivity in the form of light
paths. A lightpath is established between two termination                0623. It is assumed that each OXC in an optical network
points in the optical network to which client devices are               has one or more IP addresses assigned to it. The address
attached. The properties of the lightpaths are defined by the           assigned to an OXC is assumed to be unique within the
attributes Specified during lightpath establishment or via              Service domain that Supports the UNI. Lightpath termination
acceptable modification requests.                                       points are identified by internal optical network interface
                                                                        identifiers. It is possible that a physical OXC interface may
 0613. The notion of “user groups” is considered as inte                in fact contain more than one logical interface on which
gral to lightpath establishment in this draft. A user group             lightpaths terminate. For instance, an OC-192 port may
defines a community of client devices with restrictions on              terminate four OC-48 lightpaths. Also, depending on the
connectivity from devices outside this group. The require               granularity of bandwidth allocation, a lightpath may refer to
ments on lightpath termination point and user group iden                a Sub-channel in a multiplexed Stream.
tification are described in the next section. The following
actions Support lightpath Services:                                      0624. The concept of a logical port may be used to
                                                                        generically identify the local termination point of a lightpath
   0614 (a) Lightpath creation: This action allows a                    at an OXC. The complete termination point is therefore
     lightpath with the specified attributes to be created              identified by the pair, IP address, logical port ID, where
     between a pair of termination points. Each lightpath is            the IP address is associated with the OXC that contains the
     assigned a unique identifier by the optical network,               physical interface and the logical port ID is an (optional)
     called the lightpath ID, which is used in UNI signaling            addressing Structure used to identify a logical port in the
     messages to reference the lightpath in further transac             OXC. The logical port ID structure will consist of physical
     tions. Lightpath creation may be Subject to network                port, channel and Sub-channel identifiers.
    defined policies (e.g., user group connectivity restric              0625 Because the logical port ID is of local significance
    tions) and Security procedures.                                     only, it must be unique only with respect to a specific OXC.
   0615) (b) Lightpath deletion: This action allows an                  Furthermore, the logical port ID is not used for routing a
    existing lightpath (referenced by its ID) to be deleted.            lightpath within the optical network, but only to identify a
    (c) Lightpath modification: This action allows certain              termination point within an OXC. It is, however, possible to
    parameters of the lightpath (referenced by its ID) to be            directly assign an IP address to physical or logical ports. In
     modified. Lightpath modification may be Subject to                 this case, the logical port ID need not be used. It is required
     network-defined policies. Lightpath modification must              that every client be assigned one or more user group
     be non-destructive, e.g., the Success or failure of the            identifiers. User group identification allows the formation of
     modification procedure must not result in the loss of the          closed user groups, or virtual private networks of clients.
     original lightpath.                                                The user group identifier(s) for each client-optical interface
                                                                        is required to be registered during UNI neighbor discovery.
  0616) (d) Lightpath status enquiry: This service allows
    the status of certain parameters of the lightpath (refer             0626 6.4 Signaling Requirements
    enced by its ID) to be queried.                                      0627 This section describes the mechanisms that must be
0617. Additionally, the following “neighbor discovery”                  available in a UNI Signaling protocol.
procedures may be made available over the UNI:                           0628 6.4.1 UNI Control Channel
  0618) (a) Client Registration: This service allows a                   0629. The transport of UNI signaling messages requires
    client to register its address(es) and user group identi            a UNI control channel between the UNI-C and the corre
    fier(s) with the optical network.                                   sponding UNI-N entities. To implement the control channel,
  0619 (b) Client De-Registration: This service allows a                it is necessary for UNI-C and UNI-N to know each other's
                                                                        IP address.
    client to withdraw its address(es) and user group iden
    tifier(s) from the optical network.                                  0630. In the case of the direct interface, the UNI neighbor
0620. The registration procedure aids in verifying local                discovery protocol can be used for this. The same protocol
port connectivity between the optical and client devices and            would allow the optical network to identify the client and
allows each device to learn the IP address of the other to
                                                                        apply any policies that may relate to the establishment of the
                                                                        UNI control channel. In the case of the indirect interface, the
establish a UNI control channel. Also, it aids the implemen             IP address information must be obtained administratively.
tation of a directory service (if desired) that would allow
clients to learn about the accessibility of other remote clients         0631 An in-band or an out-of-band transport link should
belonging to the same user group.                                       exist between UNI-C and UNI-N to establish the control
                                                                        channel. To use Such a link for the UNI control channel, the
 0621 Finally, a “service discovery” procedure may be                   following requirements must be met:
employed as a precursor to obtaining UNI Services. Service
discovery allows a client to determine the Static parameters               0632) (a) The link must be able to carry IP packets
of the interconnection with the optical network, including                   from UNI-C to UNI-N;
    Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 87 of 98


US 2002/0109879 A1                                                                                                   Aug. 15, 2002
                                                                     31


   0633) (b) The bit rate and minimum transfer size (in                        0649 2. The UNI-N to the initiating UNI-C to
    bytes) of the link must be adequate to Support this                          indicate the Successful deletion of the lightpath as
     function;                                                                   requested in (c).
   0634) (c) The link must be secure, or UNI-C and                           0650 (e) Lightpath Modification Request: Sent from
     UNI-N must implement procedures to recognize autho                       the initiating UNI-C to UNI-N to modify the specified
     rized messages and to prevent unauthorized access,                       lightpath parameters. Modification must be non-de
   0635 (d) It must be possible for both UNI-C and                             Structive.
     UNI-N to detect the failure of the link quickly.                        0651 (f) Lightpath Modification Response: Sent from
 0636. In the case of direct interface, there could be                         UNI-N to the initiating UNI-C to indicate the Success
multiple interfaces between the client and the OXC. In this                   ful modification of (or failure to modify) the lightpath
case, there need be only a single UNI control channel                         parameters requested in (e).
between them. This control channel can utilize any one of                    0652 (g) Lightpath Status Enquiry: Sent from
the many in-band and/or out-of-band transport links between
the devices. Furthermore, as long as there is at least one link                0653) 1. The initiating UNI-C to UNI-N to inquire
available, the UNI control channel must be maintained                            about the Status and/or the parameters of the Speci
without break.                                                                  fied lightpath, or all lightpaths owned by the UNI-C.
 0637. The UNI-C and UNI-N entities must be able to                            0654) 2. The UNI-N to either UNI-C to inquire
determine quickly the failure of an already established UNI                      about the Status of the parameters of the Specified
control channel. The failure of the control channel or the
inaccessibility of the peer UNI Signaling entity does not                       lightpath, or all lightpaths owned by the UNI-C.
imply the removal of established lightpaths. On the other                    0655 (h) Lightpath Status Response: Sent from the
hand, Since Signaling can be initiated from either Side of the                UNI-N to the initiating UNI-C to indicate the status of
lightpath for lightpath deletion or modification of certain                   lightpath parameters as requested in (g). Multiple
parameters, it is possible for the lightpath State information                "Lightpath Status Response' messages (one per light
to be different in the network and client sides when the UNI
control channel is not functional. Thus, when the UNI                         path) may be sent by UNI-N when the initiating UNI-C
                                                                               requests the Status of all lightpaths terminating at a
control channel is affected by a failure (e.g., the failure of the             particular interface.
transport link or the inaccessibility of the peer UNI Signaling
module), a procedure to Synchronize lightpath state must be                 0656 (i) Notification: This message is sent autono
implemented after recovery.                                                  mously by UNI-N to UNI-C to indicate a change in the
 0638 6.4.2 UNI Signaling (Abstract) Messages                                Status of the lightpath (e.g., unrestorable lightpath
 0639 The UNI signaling messages that must be Sup                            failure).
ported are described below. These messages are denoted                    0657 How these messages are mapped to actions within
“abstract”, in reference to the fact that they may be realized            the optical network, and the Signaling protocol used within
in different ways depending on the Signaling protocol used.               the optical network to realize the actions are not concerns at
In the following description, the terms “initiating UNI-C”                the UNI. Similarly, the resolution of conflicts when UNI
and “terminating UNI-C are used to identify the entities at               Signaling is concurrently invoked on both Sides of a light
two ends of a lightpath which initiate and terminate Signal               path to perform certain actions is not considered to be a UNI
ing actions. With the direct interface, a UNI-C entity at                 Signaling issue.
either end of a lightpath can initiate a signaling action. The
UNI-C entity at the other end then becomes the terminating                0658 6.4.3 UNI (Abstract) Message Parameters
client. With Some indirect interfaces, the initiating and                 0659 The following parameters must be encoded in UNI
terminating UNI-C could be the same entity.                               Signaling messages. Formats for the parameters must be
   0640 (a) Lightpath Create Request: Sent from the                       reconciled with the format of Similar parameters being
     initiating UNI-C to UNI-N to create a lightpath.                     developed for MPLambdaS signaling.
   0641 (b) Lightpath Create Response: Sent from                             0660 (a) Identification
     0642 1. The terminating UNI-C to UNI-N to accept                          0661 1. Lightpath ID: A network-wide unique iden
       an incoming lightpath create request.                                     tifier for a lightpath. This identifier is assigned by the
      0643 2. The UNI-N to the initiating UNI-C to                               optical network. It consists of the IP address of an
      indicate the Successful creation of (or failure to                         OXC along with a locally unique indeX.
      create) the lightpath as requested in (a).                                0662. 2. Contract ID: A carrier-assigned identifica
                                                                                 tion that identifies the Service contract.
   0644 (c) Lightpath Delete Request: Sent from
     0645 1. The initiating UNI-C to UNI-N to delete a                         0663. 3. Source/destination lightpath termination
       lightpath.                                                               point ID: This is a composition of two IDs, an
                                                                                identifier indicating OXC/physical or logical port (an
      0646 2. The UNI-N to a UNI-C to indicate the                              IP address) and (optional) logical port information.
       deletion of a lightpath by the network.                                  The latter consists of a port index, a channel.
   0647 (d) Lightpath Delete Response: Sent from                               0664 4. User group ID: A VPN identifier as defined
                                                                                 in IETF RFC 2685.
     0648 1. The terminating UNI-C to UNI-N to
        acknowledge an incoming lightpath delete request.                       0665 5. UNI-CID: IP address of the UNI-C entity.
  Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 88 of 98


US 2002/0109879 A1                                                                                          Aug. 15, 2002
                                                              32


  0666 (b) Service-Related                                                 0686 PLR-C: Physical Layer Regenerator Circuit
    0667 1. Directionality: Flag that indicates whether                     (PLR-Circuit); A PLR-Circuit is a SONET/SDH
                                                                            rate and framed point-to-point circuit. The circuit
     the lightpath is uni or bi-directional. Default is                     preserves all SONET/SDH overhead bytes
     bi-directional.
                                                                            between clients. The SONET/SDH signal may be
    0668 2. Framing: Framing specifies the format of                         concatenated or channelized but cannot be
     the signal to be transported across the UNI. The valid                 SONET/SDH TDM de-multiplexed or multi
     framing options considered are:                                        plexed within the optical network.
      0669 PDH                                                             0687 STE-C: An STE-Circuit is a SONET/SDH
                                                                            rate and framed point-to-point circuit. The circuit
      0670) SONET                                                           preserves all SONET/SDH line overhead bytes
      0671 SDH                                                              between clients but is not required to preserve the
                                                                            section overhead bytes. The SONET/SDH signal
      0672 Digital Wrapper                                                  may be concatenated or channelized but cannot be
                                                                            SONET/SDH TDM de-multiplexed or multi
      0673) LAN Ethernet                                                    plexed within the optical network.
      0674). WAN Ethernet                                                  0688) LTE-C: An LTE-Circuit is a SONET/SDH
         0675. Note that framing represents the framing                     rate and framed point-to-point circuit between two
          of the Service to be carried acroSS the optical                   UNIs. The circuit preserves the SONET/SDH pay
          network. There are often a variety of physical                    load, but is not required to preserve the Section or
          interfaces and framing formats that can carry                     line overheadbytes. The SONET/SDH signal may
          the signal across the UNI between the client and                  be concatenated or channelized and may be
          the OXC. For instance, a DS-3 can be carried in                   SONET/SDH TDM de-multiplexed or multi
          a T3 or within an STS-1 in an OC-48.                              plexed within the optical network to allow the
                                                                            Sub-rate circuits to be individually routed, or to
         0676 So, for example, the source UNI may                            allow multiple LTE-Circuits to be multiplexed
          have a PDH T3 physical line carrying a DS-3                        within the network to better utilize a network link.
          whereas the destination UNI may have a                             Thus, an LTE-Circuit implies timing and Synchro
          SONET OC-48 interface. A DS-3 connection                           nization requirements not required in PLR-Cir
          between the source and destination would be                        cuits or STE-Circuits.
          delivered within an STS-1 of the OC-48 at the
          destination. The framing of Such a lightpath                     0689. It is part of the call acceptance process of
          would be of type PDH. Two SONET interfaces                        the optical network to determine if the requested
          may request either any STS-1 or a DS-3,                           Service, bandwidth and transparency can be Sup
          depending on whether the optical network and                      ported by the network and the physical interfaces
          client devices distinguish between the two                         at the UNI. For instance, if the requested circuit is
          CSCS.
                                                                             a SONET OC-48c and both physical interfaces are
                                                                            SONET OC-48 interfaces, then it may be possible
    0677 3. Bandwidth: This specifies the bandwidth of                      for the network to support PLR-C transparency.
     the Service and is interpreted with respect to the                      However, if one of the two interfaces is an OC-192
     framing. Note that this is the bandwidth of the                          interface, then LTE-C is the only currently defined
     Service, not the bandwidth of the physical interfaces.                   option.
     The latter may differ on each end of the connection.                   0690. There are no transparency options for PDH,
      0678 For PDH, the options are DS-0, DS-1,                               Digital Wrapper, LAN Ethernet, WAN Ethernet.
        DS-3 . . . , E1, E3, . . . ,                                     0691 5. Propagation delay: This specifies the maxi
      0679. For SONET, the options are STS-1, STS-2,                       mum acceptable propagation delay in milliseconds.
        STS-3, . . . , STS-N                                               Defaults to infinity.
      0680 For SDH, the options are STM-1,                               0692 6. Service level: An integer specifying the
        STM-2, . . . STM-N                                                 Service level requested for the lightpath.
       0681 For digital wrapper, the options are TBD,               0.693. The optical network service provider may define
        possible values are 2.5 Gbps, 10 Gbps and 40               different Service levels for priority, preemption, protection
         Gbps.                                                     and other Service-distinguishing parameters. The “Service
                                                                   level” parameter encodes the Service type and it is inter
       0682 For LAN Ethernet the options are 10 Mbps,              preted by the provider. Some values (e.g., 0-255) should be
         100 Mbps, 1 Gbps, and 10 Gbps                             reserved for future use. The remaining values are provider
                                                                   specific. Default set by provider. It is also possible that
       0683 For WAN Ethernet the options are 10 Gbps               priority, preemption, etc., could be separately specified as
    0684. 4. Transparency: This is interpreted with                (optional) parameters.
      respect to the framing.                                         0694 (c) Routing-related
       0685 For SONET/SDH Framing, the options are:                      0695) 1. Diversity: A list of n lightpath IDs from
        PLR-C, STE-C, and LTE-C.                                          which the present lightpath must be physically
    Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 89 of 98


US 2002/0109879 A1                                                                                      Aug. 15, 2002


       diverse in the network. For each lightpath ID it may        0721 2. Destination Termination Point, IP address
       specified whether the diversity desired is link, node         (mandatory)
       or SRLG disjointness.
                                                                   0722) 3. Source Termination Point, Port, Channel,
   0696) (d) Miscellaneous                                           Sub-channel IDs (optional)
     0697 1. Result Code: A code indicating success or             0723 4. Destination Termination Point, Port, Chan
       failure of certain operations. For example, a lightpath       nel, Sub-channel IDs (optional)
       create request could result in Success or failure. This     0724) 5. Source User Group Identifier (mandatory)
       code may indicate the result as well as the reason for
       failure.                                                    0725 6. Destination User Group Identifier (manda
                                                                     tory)
     0698 2. Status: A code that indicates the status of a
      lightpath in the “Lightpath Status Response' mes             0726 7. Lightpath ID (mandatory)
       Sage.                                                       0727 8. Result code (mandatory)
   0699 (e) Security-related                                          0728. The lightpath ID is filled in by UNI-N and
     0700. These parameters are TBD; since the security                 conveyed to both initiating and terminating cli
      features provided by individual protocols (RSVP/                  ents. In addition, UNI-N may assign the channel
      LDP) should be used where possible.                               and/or the Sub-channel for the lightpath being
                                                                        established and return it to the initiating UNI-C (in
   0701 (f) Policy, accounting and authorization related:               the source logical port ID field).
     These parameters are TBD.
                                                                 0729) (c) Lightpath Delete Request: This message con
 0702) 6.4.4 Contents of UNI Abstract Messages                    tains:
 0703. The message contents described below may evolve             0730) 1. Lightpath ID (mandatory)
based on ongoing work, and on the development of Security,
policy, accounting and other parameters.                         0731 (d) Lightpath Delete Response: This message
                                                                  contains:
   0704 (a) Lightpath Create Request: UNI-N may
    assign the channel and/or the Sub-channel for the              0732 1. Lightpath ID (mandatory)
    lightpath being established and return it to the termi         0733 2. Result Code (mandatory)
    nating UNI-C (in the destination channel, Sub-channel
    parameters). This message contains:                          0734) (e) Lightpath Modify Request: This message
                                                                  contains:
     0705 1. Source Termination Point, IP address (man             0735 1. Lightpath ID (mandatory)
       datory)
     0706 2. Destination Termination Point, IP address             0736. 2. Contract ID (mandatory)
       (mandatory)                                                 0737 3. Lightpath Bandwidth (optional)
     0707 3. Source Termination Point, Port, Channel,              0738 4. Service Level (optional)
       Sub-channel IDs (optional)
                                                                   0739) 5. Diversity (optional)
     0708 4. Destination Termination Point, Port, Chan               0740 These parameters specify the new values
       nel, Sub-channel IDs (optional)
                                                                        desired for the lightpath identified.
     0709) 5. Source User Group Identifier (mandatory)           0741 (f) Lightpath Modify Response: This message
     0710) 6. Destination User Group Identifier (manda            contains:
       tory)
                                                                   0742 1. Lightpath ID (mandatory)
     0711 7. Contract ID (mandatory)                               0743 2. Lightpath Bandwidth (optional)
     0712 8. Framing (mandatory)                                   0744) 3. Service Level (optional)
     0713) 9. Bandwidth (mandatory)                                0745. 4. Diversity (optional)
     0714 10. Transparency (mandatory)                             0746 5. Result code (mandatory)
     0715 11. Directionality (optional)                              0747 These parameters indicate the new values
     0716 12. Propagation Delay (optional)                              of the parameters after the Success or failure of the
                                                                     modification attempt (as indicated in the result
     07.17 13. Service level (optional)                              code)
     0718) 14. Diversity (optional)                              0748 (g) Lightpath Status Enquiry: This message con
                                                                  tains:
   0719 (b) Lightpath Create Response: This message
    contains:                                                      0749 1. Lightpath ID (optional)
     0720) 1. Source Termination Point, IP address (man            0750 2. UNI-CID (optional, mandatory if (1) is not
      datory)                                                       present)
    Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 90 of 98


US 2002/0109879 A1                                                                                             Aug. 15, 2002
                                                                34

       0751) If the lightpath ID is not present, then the            has functional Overlap among its layers, contains outdated
        parameters of all lightpaths owned by the UNI-C              functionality, and is too slow to Scale. Therefore the current
        is returned by the network. Otherwise, the status            network model is ineffective as the architecture for DWDM
        of the indicated lightpath is returned.                      optical data networks.
   0752 (h) Lightpath Status Response: This message                   0777 7.1.1 Current Networks Are too Slow to Scale
     contains:
                                                                      0778 In the four-layer core network architecture, provi
     0753 1. Status (mandatory)                                      Sioning a connection between a pair of IP routers in two
     0754) 2. Lightpath ID (optional)                                cities is cumberSome. The provisioning of multi-gigabit
                                                                     bandwidth across the SONET/SDH transport layer, which is
     0755 3. Source Termination Point, IP address                    a highly manual process, can take months. Therefore Scaling
       (optional)                                                    the network can take a long time. The reason lies in
     0756 4. Destination Termination Point, IP address               SONET/SDH's interconnected-ring architecture.
       (optional)                                                     0779. The desired multi-gigabit bandwidth must be allo
     0757 5. Source Termination Point, Logical Port ID               cated acroSS all rings along the connection route, a process
       (optional)                                                    that is determined manually. Physical connections must be
     0758 6. Destination Termination Point, Logical Port             made manually at the junctions where the rings meet. Even
       ID (optional)                                                 for the fastest SONET/SDH ring (OC-192 at 10 Gbps)
                                                                     deployed today, only four OC-48c channels at 2.5 Gbps each
     0759 7. Source User Group Identifier (optional)                 can be provisioned. Therefore, the availability of a coast
     0760) 8. Destination User Group Identifier                      to-coast OC-48c bandwidth service would have to depend
       (optional)                                                    on the simultaneous availability of one OC-48c time slot on
                                                                     each SONET/SDH ring along the route. If one ring does not
     0761) 9. Contract ID (optional)                                 have availability, bandwidth on all other rings must be
                                                                     reserved for the duration it takes to construct a whole new
     0762) 10. Framing (optional)                                    ring.
     0763) 11. Bandwidth (optional)                                   0780. The process involves deploying expensive, repeti
     0764) 12. Transparency (optional)                               tive SONET/SDH add/drop multiplexers (ADMs) in a full
     O765) 13. Directionality (optional)                             “loop” configuration around multiple cities. This practice is
                                                                     particularly cumberSome causing Service providers to fre
     0766) 14. Propagation Delay (optional)                          quently double the number of SONET/SDH devices to
     0767 15. Service level (optional)                               extend full physical line protection to all traffic. Further
                                                                     more, if DWDM wavelength capacity is not available all the
     0768) 16. Diversity (optional)                                  way around the loop, then new DWDM equipment must be
        0769 The status parameter indicates the lightpath            put in service first. Also, if the bandwidth on the other rings
          Status, up/non-existent/failed/in recovery, etc.           cannot be reserved, then the waiting cycle continues until
                                                                     bandwidth is available on all rings along the route. Even
  0770 (i) Notification: This message contains:                      with the availability of bandwidth on all rings, a network
    0771) 1. Lightpath ID (mandatory)                                technician must place fiber jumperS among the backs of the
                                                                     SONET/SDH ADMs at all of the junctions where the rings
    0772) 2. Status (mandatory)                                      meet because SONET/SDH cross-connects with OC-48/
0773) 7 Hierarchical DSP Optical Networking Solutions                STM-16 ports have not been deployed.
0774 7.1 Legacy Network Architecture Issues                           0781. At the pace of several months per OC-48c connec
                                                                     tion deployment, despite the availability of raw DWDM
0775. Before we describe how the novel DSP optical                   bandwidth, the exponential growth in bandwidth demand
Signal processing techniques can help with DWDM optical              cannot be met. Even with the availability of bandwidth at the
networking issues, we will provide a quick Overview of the           SONET/SDH layer, the ATM layer may not have sufficient
broader issueS of legacy optical networks currently                  capacity to Support a connection. In other words, in the
deployed. These issues directly point to the need of a               four-layer architecture, any one layer can limit the Scalabil
programmable Software architecture and hardware platform             ity of the entire network, despite the viability of the others.
for flexible implementations and upgrades of optical net
works using DWDM. This leads to an intelligent optical                0782 7.1.2 Functional Overlap
adaptation layer to Support the newer optical Switching
protocol Stacks and the underlying programmable hardware              0783. In the four-layer architecture, bandwidth is man
for flexible Support.                                                aged at four distinct granularities:
 0776 Today's core optical network architecture is basi                    0784 Packets in the IP layer
cally a layered model with four protocol and transport
layers: IP and other content-bearing traffic, ATM for traffic              0785 Cells in the ATM layer
engineering, a Synchronous Optical Network/Synchronous                     0786) SONET/SDH time-division multiplexing
Digital Hierarchy (SONET/SDH) transport network, and                        (TDM) frames in the SONET/SDH layer
dense wave division multiplexing (DWDM) for fiber capac
ity. A typical example is depicted in FIG. 20. This approach               0787 DWDM wavelengths in the physical layer.
    Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 91 of 98


US 2002/0109879 A1                                                                                        Aug. 15, 2002


 0788. Not all of these levels of granularities are needed.      can be split between the IP layer at the packet granularity
Functions from one layer are being incorporated in devices       level and the optical layer at the wavelength granularity
belonging to another layer. ATM Switching functions are          level. In conclusion, TDM and ATM-based traffic engineer
being incorporated into IP routers, SONET/SDH protection         ing will give way to MPLS and its generalized version with
Switching is being placed in ATM Switches as well as IP          wavelength-level traffic engineering in the core. The Gen
routers, and IP and ATM functions are being placed in            eralized MPLS protocol is aimed at multi-protocol wave
SONET/SDH devices. SONET/SDH functionality is being              length Switching e.g. MPL(ambda)S.
added to DWDM equipment. Unfortunately, the resulting             0795 7.2 Existing Issues with Current DWDM Network
functional overlap is creating new complications rather than     Deployment
Simplifying the network.
 0789 Another key area of functional overlap is restora           0796 Having examined the broader issues of legacy
                                                                 optical networks currently deployed, we will now look at the
tion. In the current model, an outage can trigger restoration    existing DWDM deployment issues. These issues range
activities at all layers. The SONET/SDH layer can perform        from new optical components design and control to signal
a protection Switch, while the ATM layer tries to reroute its    ing methodology and control mechanism from the physical
Virtual circuits, and finally, the IP layer runs its routing     DWDM fiber layer to the system IP software layer. These
protocols to discover alternate routes. The resulting interac    issues directly point to the need of new Software program
tions between the restoration mechanisms of each layer and       mable device control and management algorithms as well as
their effects on network reliability and stability are not yet   Signaling and protocol Support.
well understood. Deadlocks and other complications can
lock up the network for long periods without resolution.          0797 Below outlines the issues and support require
                                                                 mentS.
 0790 Finally, with the growth in the number of wave
lengths per strand of fiber with DWDM, outages can be                 0798 DWDM network deployment must transition
massive. A Single fiber conduit, when damaged, can drop                from mostly point-to-point transport to multi-point
hundreds of wavelengths-all carrying IP traffic. The behav             and multi-wavelength network. This will allow
ior of restoration algorithms under Such circumstances is yet          regional and metro as well as mesh network deploy
unknown.                                                                  ment.

 0791) 7.1.3. Outdated Functions                                      0799 New network architectures and design beyond
                                                                       long haul require more sophisticated IP/DWDM
 0792 SONET/SDH TDM capability has been critical in                       routing with optical cross-connects (OXC), optical
Voice and leased-line networks in which large numbers of                  ADD/DROP multiplexing (OADM), remote/field
lower-speed interfaces exist. In future data networks, this            testing, performance monitoring, network Supervi
capability will be superfluous when routers are able to                Sion, fault detection and management.
groom packets at the OC-48c and OC-192c levels. ATM has
been widely accepted as a means of effectively engineering            0800 To support these requirements, more accurate
IP traffic by establishing connections or virtual paths                network element/device control, fiber non-linearity
between routers. ATM's automated connection recovery                   management, as well as new Supervisory and Signal
establishes a stable link infrastructure between Switches,             ing methodology are needed. Deployment barriers at
which presents the routers with restorable circuits. The                  the all optical layer (both for national & regional
characteristics of each Such virtual path can be controlled               WAN/MAN) translate to orders of magnitude
through ATM's quality-of-service (QoS) constructs, thereby                increase in network complexity, provisioning, user
optimizing the Sharing of bandwidth. Furthermore, the                     tunability, network traffic engineering, control and
physical routes that the virtual paths traverse can be tracked            management.
for performance monitoring and traffic engineering.                   0801 OA&M requirements further compound the
 0793 AS data network cores continue to scale and as                   issues with network node management, Secured net
traffic between pairs of backbone routers reaches just a               working, network maintenance & redundancy plan
single OC-48c/OC-192c volume, ATM’s virtual path                        ning.
becomes equivalent to a DWDM wavelength. Hence, while                 0802 Current DWDM deployment/Infrastructure
the benefits of ATM's fine virtual path granularity, including         requires expensive Switches and capacity planning is
QoS, make it eminently Suitable for access use, it becomes             difficult. The O-E-O (optical-electrical-optical) 3R
irrelevant in the optical core, where the appropriate Switch            Functions (Data Re-timing, Regeneration and Clock
ing granularity is the wavelength. In addition, effective               Recovery) are very inflexible and expensive.
management of these large and numerous virtual paths
depends on the widespread introduction of the private net             0803) The O-E-O 3R functions performed between
work-to-network interface (PNNI), which is ATM’s                       the electrical and optical layers consumes too much
dynamic virtual path provisioning and restoration protocol.            power and takes up too much space (inflexibility and
Even then, PNNI's restoration times will be in seconds to              lower overall channel capacity). These functions
minutes, far inferior to the 50-ms benchmark set by the                require costly radio-frequency Speed ASICs with no
SONET/SDH ring. As a result, ATM switches do not offer                 Signal processing capability for optical data process
compelling value for inclusion as intermediaries in the                   Ing.
optical core.
                                                                      0804. Like the 3R Function in the electrical layer,
 0794. Finally, with advances in IP-based protocols like               the optical layer needs the 3M Functions (Monitor
multi-protocol label switching (MPLS), traffic engineering             ing, Measurement and Management) for perfor
    Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 92 of 98


US 2002/0109879 A1                                                                                           Aug. 15, 2002
                                                                36

      mance monitoring and network element/device con                tation of individual network elements as well as System
      trol. These functions currently require expensive              performance monitoring and device control.
      optical and analog control electronics with auxiliary           0816 7.3.1 Novel DSP Optical Signal Processing Tech
      micro-controllers for management.                              niques
     0805) The 3M functions have outgrown the capabil                 0817 To combat the issues discussed above, new DSP
       ity of traditional opto-analog means (assisted by             optical Signal Processing techniques have been developed to
       RISC or micro-controllers) which apart from expen             provide the resolution and programmability required in
      Sive also lackS accuracy, flexibility, reliability and         multi-channel DWDM network operations.
      programmability. High level System control/manage
      ment functions performed with a RISC or micro                        0818 New DSP Optical Signal Processing tech
      controller are typically 100,000 to a million times                    niques provide new capabilities and performance/
      too slow for Sophisticated Signal processing.                          price point for quick Software programmable field
     0806 Inherently the DWDM technology is a multi                          upgrades and the next generation DWDM high
      channel e.g. multi-wavelength problem that requires                    density deployment both at the national and regional
      wavelength specific Solutions. Need optical tagging                   (WAN/MAN) levels at lower system cost. Provides
      capability of the individual wavelengths for switch                   high channel density (number of data Lambdas) per
      ing/routing, translation/conversion, cross-connect.                  card at minimum power dissipation and board Space.
     0807 Processing individual channel or Lambda                         0819 New DSP Optical Control/Management Pro
      means manipulating optical data directly for Signal                  tocol provides better network management, quick
      identification and channel Supervision.                              and low-cost network provisioning with user-tun
                                                                           ability, redundancy planning, channel Supervision,
     0808 Also all Lambdas have to be individually                         network control, remote fault diagnosis and mainte
      Stabilized with channel Spacing tracked/locked.                           CC.
       Laser diodes, tunable lasers and filters all need more
      accurate control for stable/reliable field deployment               0820 New DSP Optical Signaling Methodology
      of denser networks. Performance monitoring must                      provides a novel DSP packet header using co-chan
      also be Lambda Specific for multiplexed channels.                    nel modulation for all-optical layer optical packet
                                                                           tagging/forwarding/routing/switching, multi-wave
     0809. Additional fiber non-linearity suppression                      length Switching and optical cross-connect, as well
       (e.g. SBS), Xtalk (e.g. SRS) and supervisory func                   as all new optical statistical ADD/DROP MUXs.
       tions (which often require a separate wavelength)
      further complicate the issues.                                      0821 New DSP Optical Signaling Methodology can
     0810 Multi-wavelength EDFA gain control and                           provide all-optical layer support for MPL(ambda)S/
      equalization requires more complex real-time con                      0822) wavelength routing/switching for IP over
      trol algorithm in the presence of channel Switching,                    DWDM. Direct IP switching can save costs by
      wavelength add/drop multiplexing or wavelength                          eliminating costly O-E-O layers.
      routing.
                                                                          0823 New DSP Optical Signaling Supports low
     0811 New optical signaling methodology is needed                      level network protocol, wavelength or channel ID,
      for IP over DWDM for Lambda Switching/routing,                        node ID,
      packet routing, optical burst Switching and
       MPL(ambda)S support.                                                  0824 secured communication, system and node
     0812. In addition, a low level signaling
                                      9.      Support is
                                            g Supp
                                                                               (network element) management, multi-wave
                                                                               length performance monitoring (optical layer 3M
       required for the Synchronization of the optical data                    Functions for individual Lambdas), as well as
       packet and control channels as well as System/node                      optical telemetry/Supervisory Services.
      (network Element) management.
     0813 Architecture is key to the new Regional WAN/                     0825 New DSP Optical Signal Processing tech
       MAN DWDM network deployment. TI can provide                          niques from TI allow more accurate device control,
                                                                            faster multi-wavelength EDFA transient and gain
       a new “hybrid” DWDM component: (DSP+micro                            control with equalization for wavelength routing,
       mirror) technology. The key is to have a new DSP                     optical add/drop multiplexing, fiber non-linearity
       approach for high-density channel card, new micro                    suppression (e.g. SBS) and SNR improvement.
       mirror-based wavelength-Selectable variable optical
       attenuator (VOA), and OADM. A new cDSP for the                 0826 7.4 Intelligent Optical Adaptation Layer
       3M Functions, optical control loop and EDFA gain               0827 7.4.1 Optical Layer Control Channel
       management.
 0814 7.3 DSP Enhanced Optical Networking-A Para                      0828 Regional, lambda-routed networks will require
digm Shift                                                           more intelligent optical layer communications. AS described
                                                                     in the previous sections, the IP/MPLS protocols have
 0815 Texas Instruments DSP and micromirror products                 recently been studied by the IETF for generalization to
can be utilized in novel Digital Signal Processing Solutions         become the generalized MPLS where L stands for Lambda
(DSPS) to improve on the architecture, design, deployment            and not only Label. The MPL(ambda)S protocol implemen
and management of optical networks. The techniques                   tation and issues have also been discussed. Based on these
described further filter down to the design and implemen             requirements, the industry has gravitated towards using one
    Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 93 of 98


US 2002/0109879 A1                                                                                              Aug. 15, 2002
                                                                 37

Separate channel (Lambda) for control and at the same time                   optical adaptation layer if SONET is replaced. Two
leaving the implementation details to the optical network                    management layerS required.
vendors.
                                                                            0839 Direct “Lambda Labeling” with the General
 0829. One way to accomplish this is to assign the Super                     ized MPL(ambda)S protocol stack: This is ultimate
visory control channel a wavelength that is different from all               goal with packet switching at the IP/MPLS level
wavelengths assigned to the optical data channels. If the                    (electronic Switching matrix) and wavelength
optical data channels are Switched, this control channel must                Switching or routing at the Generalized MPLS or
be Switched along with the data to the next optical path node.               MPL(ambda)S level (Wavelength switching/conver
In any event, the Supervisory control channel croSS-connect                  Sion matrix). In principle, there could be multiple
has to be transferred to the next optical data croSS-connect                 fibers in the bundle and therefore another level of
node even under optical amplifier failure conditions-the                     fiber Switching with a multi-fiber spatial switch or a
transfer has to be guaranteed otherwise there would be no                    multi-fiber croSS-connect.
control data available.
                                                                            0840 The Optical Adaptation Layer is introduced
 0830) Such a control wavelength is suitable for carrying                    for managing the DWDM channel setups and tear
large amount of high-Speed control data for high-level                       downs. It can also provide Some level of protection
network management Such as Section overhead information                       and/or recovery. Finally, this layer can also introduce
that must be received and processed at every network node.                   its own framing function to replace SONET-type
However, if the data channels are separate from the Super                    framing. The upper edge of this Software layer
Visory control channel, it is always a possibility that the                  interfaces to the conventional electronic layers above
control channel is totally unaware of any Switching failure of                and the lower edge of the Software layer interfaces to
the data channels. For example, if the optical Space Switch                  the DWDM fiber e.g. the optical transport physical
in the optical path cross-connect misrouted a data channel                   layer.
but its optical path ID in the control channel is correctly
routed to where it is Supposed to, the optical path can then                0841. The DWDM physical layer: Performs func
be misidentified or failed to be identified by the destination               tions Such as the 3M functions and optical amplifi
node.                                                                        cation and EDFA gain and Switching transient con
                                                                             trol. Other network element functions include
 0831. In addition, even if the Switching has not failed,                     wavelength Switching and conversion, optical add/
there remains the need for data channel Synchronization to                    drop and O-E-O conversion at the ingreSS and egreSS
precisely switch the optical data paths correctly. The pro                    nodes of the optical networks.
posed Co-Channel Modulation/Signaling methodology to be
described in details later on will both address the issues of          0842) To meet exponential growth rates, rapid provision
lambda ID and synchronization.                                        ing must be an integral part of the new architecture. ATM
                                                                      cell granularity and traffic engineering will be made obsolete
 0832 7.4.2 Flexible Software Architecture                            by the use of MPLS at the IP level and MPL(ambda)S or the
                                                                      Generalized MPLS for wavelength traffic engineering at the
 0833) To harness the raw bandwidth of DWDM to build                  optical adaptation layer. This traffic engineering must be
the core of the future network, today's architecture model            provided or bandwidth provisioning and management at the
must be streamlined. There should be no functional overlap            optical adaptation layer will be manual, too slow, and
between the layers and no outdated functions. Scalable                difficult to grow.
equipment with new functionality must be utilized. One
approach is to deploy an intelligent optical adaptation layer          0843 Finally, network restoration will take place at the
between the DWDM physical layer and the IPlayer. With an              optical adaptation layer in a fast and Scalable manner. The
intelligent DWDM software architecture, the scalability and           service layer will only be informed of the event if the optical
function overlap issues of the four-layer model is eliminated.        layer cannot restore operation due to lack of transport
The flexible IP service layer will only be limited by the             resources. Then, the service layer will be advised to perform
Scalability of the optical layer.                                     its restoration functions. The two layers will perform in a
                                                                      non-overlapping, predictable, and Scalable manner.
 0834. In right hand side of this new model, SONET/SDH
transport gives way to optical transport. Fast restoration (50         0844 7.5 Co-Channel Modulation, Signaling, Frame
ms) is necessary; without it, a significant availability and          Synchronization and Control
reliability benchmark set by SONET/SDH would be lost.                  0845 Photonic networks based on the optical path (light
Bandwidth is provisioned not at TDM granularities, but                path) concept and dense wavelength division multiplexing
rather at wavelength granularity.                                     (DWDM) technology require unique operation, administra
 0835 Salient Features of the above software architecture:            tion, and maintenance (OA&M) functions. These functions,
                                                                      along with network performance monitoring, requires dif
       0836 IP/ATM/SONET stack: IP/PPP into the AAL5                  ferent levels of control and Supervisory functions as well as
        layer over SONET e.g. four management layers.                 signaling at different layers in the intelligent DWDM archi
                                                                      tecture described in the previous Section.
       0837 Packet-over-SONET stack: IP/PPP/HDLC
        into SONET framing e.g. three management layers.               0846 For example, there are variations of the Co-Chan
                                                                      nel Modulation/Signaling methodology for the MPL(amb
      0838 IP-over-DWDM stack: Current model has                      da)S layer and the optical adaptation layer in the
        IP/PPP/HDLC packets directly over optical light               IP/MPL(ambda)S over DWDM software architecture as
        paths. Major framing and fault recovery concerns for          well as that for the DWDM physical all optical layer.
    Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 94 of 98


US 2002/0109879 A1                                                                                              Aug. 15, 2002
                                                                  38

 0847 This Co-Channel Modulation/Signaling methodol                    0856 Supervisory Signaling by Co-Channel Modulation
ogy Supports MPLS and tag Switching in the electronic layer            Permits:
for IP/MPL(ambda)S over DWDM and optical intra-link                        0857 Lambda-specific synchronization
communications with or without lasers, EDFA, and micro                     0858 Lambda-specific performance monitoring
mirror Signal modulator. In all cases, the costly O-E-O and
3R functions are by and large avoided. New DSP Optical                 0859 7.5.1 Co-Channel J.-Selective Data Synchroniza
Signaling Methodology provides optical header for control              tion
of forwarding, routing, Switching, and Statistical Add/Drop                   0860 DWDM control wavelength has to be syn
Multiplexers.                                                                  chronized with the data channels. A Synchronization
 0848 The optical transport network shown above                                Preamble bit is intensity modulated (IM) at approxi
requires different management information for each trans                       mately 5 to 15% of optical data extinction ratio onto
port network Sub-layer: the optical path layer, the optical                    the Specific optical data channel (lambda).
multiplex Section Sub-layer and the optical repeater Section                  0861 Each lambda has a unique frequency for the
sub-layer. To satisfy all switching protocol e.g. MPL(amb                      Preamble and Control data bits. IM modulation is
da)S requirements, a separate Supervisory control channel is                   linearly superimposed onto DWDM optical data via
more than likely be required by the various Standards.                         injection current dithering. Control data bits are
                                                                               digital modulation via binary OOK.
 0849. This means that the control channel has to go                          0862 The Preamble is at least one NRZ bit modu
through O-E-O conversion at a network node to decode the                       lating one frequency (lambda ID and packet Sync) in
control data for the data channels in the same fiber. There                    the range of 10 k to 100 kHz (1 MHz possible with
fore the control data rate dictates the O-E-O conversion                       higher speed DSP). The Control data is least one
Speed and, ultimately, the cost of the control channel.                        NRZ bit modulating same frequency (lambda con
Consequently, if the cost of the O-E-O conversion is too                       trol). RZ format is shown.
high, it will only make Sense for the control channel decod                   0863. The Co-channel Synchronization or Preamble
ing to be done at a major network element e.g. a network                       bit and Control data bits can be easily detected with
node. Since the control channel is multiplexed over N data                     low-cost photodiode followed by a band-limited A/D
channels in the fiber, the Speed of the control channel has to                 conversion for DSP processing. A channel bandpass
be N times that for a single data channel. On the other hand,                  digital filter is used.
if the control data rate is not that high, Some optical network
vendors will end up using the rest of the channel bandwidth                   0864) If N adjacent channels (similar delays) are
for carrying data traffic.                                                     used, N times the Control data rate can be achieved.
                                                                              For example, 8 wavelengths each with a Control byte
 0850 Since the control data travels on a separate wave                       give 8 bytes total.
length (different delay), another issue to contend with is the          0865 Protocol Format: Preamble and Control Header
Synchronization of its operation with the data channels. For
example, if the control data decoded by a Switching node                0866 Preamble-A single digital data bit encoded with a
indicates that a specific data channel has to be Switched, then        unique frequency and linear modulation for:
channel Switching has to be Synchronized with the Start of an                 0867) Synchronization (synchronous switching/
optical layer frame or packet in the data channel. Otherwise                   routing/conversion/detection of wavelengths).
improper Switching operations and data loSS would result.
Therefore, Synchronization or control data has to be com                      0868 Lambda (wavelength ID) Identification
bined with the Specific data channel for Switching or routing.                0869 Specific channel or wavelength tagging for
 0851. Such control or synchronization data is provided by                    tracking and tracing purposes
a novel Co-Channel Modulation scheme with a DSP. This                       0870 Synchronization Preamble bit can be a simple
Co-Channel Modulation is both linear in nature and can                        tone representing a binary bit.
carry digital information in compressed format to provide               0871 Control header binary data bits are Superimposed
hooks for supporting the MSL(ambda)S protocol. Optical                 on individual lambdas each with its unique Preamble fre
label forwarding and/or wavelength Switching is done with              quency and linear modulation for:
the help of this Co-Channel Modulation which provides an                    0872 Lambda destination address, lambda tracking,
optical header with wavelength or Lambda ID, node ID and                      optical packet forwarding, Switching, tagging, burst
control info (e.g. gain control, number of wavelength                          ing and multiplexing (e.g. statistical optical multi
present in the lightpath). In addition, any specific wave                      plexers).
length can be traced or tracked by tagging it will a label
modulated on the channel data with the above Co-Channel                       0873 Statistical Multiplexing is done with optical
Modulation technique.                                                          packet Switching when user channel has new data.
                                                                               Asynchronous bursting of packets will also be pos
 0852. New DSP Optical Signaling & Lambda Tagging                              sible.
Supports:
                                                                        0874) 7.5.2 Co-Channel 1-out-of-n IM Modulation
      0853 Channel ID and Node ID                                       0875. After the Synchronization Preamble, and instead of
      0854. Secured communication                                      Control data bits, each DWDM wavelength can also be
                                                                       modulated with a set of n frequencies for an n-bit digit e.g.
      0855 Optical telemetry and Supervisory services                  compressing n bits in one bit time.
     Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 95 of 98


US 2002/0109879 A1                                                                                             Aug. 15, 2002
                                                                  39

 0876 For example, a set of 16 frequencies will give a                      0892. The Preamble can be detected with a narrow
Hex digit for each time period equal to that of the Preamble/                band band-pass filter while the Header can be
Synchronization bit. This is a 1-out-of-16 IM modulation.                    detected with a High-band and Low-band band-pass
                                                                              filters.
 0877 IM modulation is linearly Superimposed onto
DWDM optical data via injection current dithering. Control             0893) 7.5.5 Co-Channel Digital Linear Hex Digit IM
data bits are digital modulation via binary OOK.                       Modulation
 0878 The Control data is at least one NRZ bit modulat                  0894 Protocol Format: Preamble and Control Header
ing 1-out-of-16 frequencies (Node ID) in the range of 10 k              0895 Preamble-A single digital data bit or multi-bit
to 100 kHz. RZ format is shown in the example.                         symbol encoded with linear tone modulation for:
 0879 The Co-channel-out-of-n Modulation can be easily                      0896 Synchronization (synchronous switching/
detected with low-cost photodiode followed by a band                         routing/conversion/detection of wavelengths).
limited A/D conversion and a 1-out-of-16 digital bandpass
filter.                                                                     0897 Lambda (wavelength ID) Identification
 0880) 7.5.3 Co-Channel m-out-of-n IM Digit Modulation                      0898 Specific channel or wavelength tagging for
                                                                             tracking and tracing purposes
     0881 DWDM optical data can be treated as an
      optical carrier at 10 Gbps (e.g. OC-192). Control                     0899) Synchronization Preamble bit can be a simple
      Signal is intensity modulated (IM) at approximately                    tone representing a binary bit.
           5 to 15% of data extinction ratio.
                                                                            0900 Synchronization Symbol (transmitted in the
          0882 IM modulation is linearly Superimposed onto                   same bit time interval) can be N-bit where the
           DWDM optical data. Baseband control data is digital               symbol binary value is one out of 2 to the power of
           modulation with a Preamble and a Header field.                    N (e.g. 2**N) frequencies. For a 4-bit symbol, there
                                                                              are 16 unique frequencies required for encoding. An
          0883) The IM signal linear modulates the DWDM                      8-bit Symbol needs 256 unique frequencies. Alterna
           data while the control baseband data (Preamble/                   tively, an 8-bit symbol can be broken down to two
            Header) further digitally modulates the IM signal.               4-bit Symbols each requiring one out of 16 unique
          0884 The Preamble is at least one NRZ bit modu                     frequencies. The 8-bit symbol can be transmitted in
           lating one frequency (Wavelength ID and packet                    two Preamble bit intervals or one if the 16 frequen
           sync) in the range of 10k to 100 kHz. The Header is               cies are high enough for decoding in one bit interval.
           at least one NRZ bit modulating m frequencies each           0901 Control header info is encoded with linear dual
           out from one out of m groups of n unique frequencies        tone modulation for:
           (Node ID and control) in the range of 80 k to 200
           kHZ.                                                             0902 Network element (e.g. NodeID) Identification
          0885. The Co-channel modulation can be easily                     0903] Each node has a set of eight frequencies
           detected with low-cost PIN or photodiode followed                 (non-harmonically related to other node frequencies)
           by a band-limited A/D conversion for DSP process                 0904. Control data is encoded as HEX digits. Each
           ing.                                                              digit is comprised of two frequencies out of eight.
          0886. The Preamble can be detected with a narrow                  0905) The control header info is for packet forward
           band band-pass filter while the Header can be                     ing, Switching, tagging, bursting and multiplexing
           detected with a High-band and Low-band band-pass                 (e.g. statistical optical multiplexers).
           filters.
 0887 7.5.4 Co-Channel 2-out-of Hex Digit Modulation                       0906 Since each node has a unique set of dual tones,
                                                                            old packet Switching info can be overwritten with
     0888 Special case of the m-out-of-n IM Digit                           new header info without being erased first.
      Modulation with m=2 and n=4 e.g. two groups of                       0907 Protocol is such that node A to node B will be
      four unique frequencies.                                              encoded with node A Set of unique eight frequencies
     0889 Each digit is made up of one frequencies from                     and new switching info from node B will be encoded
      each of the two groups of four frequencies e.g.                       with node B Set of unique eight frequencies.
      2-Out-of-8 (mxn=2x4=8 total and unique frequen                       0908 Tag Switching is done by overwriting old tag
      cies).                                                                in node A frequencies with a new tag in node B
     0890. The Preamble is at least one NRZ bit modu                        frequencies.
      lating one frequency (Wavelength ID and packet                       0909 Statistical Multiplexing is done with packet
      sync) in the range of 10k to 100 kHz. The Header is                   Switching when user channel has new data.
       at least one NRZ bit modulating two frequencies
      (Node ID and control) in the range of 80 k to 200                0910) 7.5.6 Summary of Co-Channel Modulation
           kHZ.                                                        Schemes
          0891. The Co-channel modulation can be easily                     0911 DWDM control wavelength has to be syn
           detected with low-cost PIN or photodiode followed                 chronized with the data channels. A Synchronization
           by a band-limited A/D conversion for DSP process                  Preamble bit is used to synchronize the specific
           ing.                                                              optical data channel (lambda) for Switching.
    Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 96 of 98


US 2002/0109879 A1                                                                                               Aug. 15, 2002
                                                                  40

     0912 Each lambda has a unique frequency for the                         0926 Micromirror Switching rate can be quadrupled
       Preamble and Control data bits. Co-Channel Modul                       by Switching mirrors at 1.25% increments at 4us
       lation is decoded for lambda ID, tracking, lambda                      intervals e.g. 8 different sets of 1.25% mirrors will be
      Specific performance monitoring (e.g. power spec                        Switched per cycle
      trum measurement & equalization).                                      0927) If micromirror Switching cycle time is 16 us,
     0913) Co-Channel Modulation is linear (10 K to 1                         the effective modulation period is 4 uS.
      MHz) vs. traditional non-linear RF (GHz) Subcarrier                    0928 Optical intra-link communications without
       modulation. More bandwidth efficient compared to                       lasers and without OEO
       the double sideband requirement of Subcarrier
       modulation.
                                                                             0929 Micromirror Modulator can save cost and
     0.914 Subcarrier modulation has to be a higher                            complexity of an additional laser
       frequency than the optical data baseband. This rep                    0930 Micromirror Modulator can be used for inter
       resents another expensive RF O-E-O conversion                           span EDFA communication
       issue.
     0915. The Co-channel Control data bits can be eas                  0931 7.6.1 Outline of Supervisory Signal Transmission
      ily detected with low-cost photodiode followed by a               0932 7.7 Intelligent Optical Network Transport with
      band-limited A/D conversion for high precision DSP               Wavelength Routing
      processing. More cost-effective and no optical beat
      frequencies.                                                      0933) To build and scale new optical networks, a wave
                                                                       length router interconnects backbone routers directly
     0916 Compressed data modulation and parallel                      through optical paths to provide both reliable wavelength
      DWDM transmission possible with Nadjacent chan                   transport and wavelength-level traffic engineering (FIG.
      nels to increase effective data rate. SBS Suppression            7.3). With intermediate SONET/SDH and ATM devices
      as a by product to reclaim SNR with small line width             eliminated, only two Switching elements-the wavelength
       dilation vs. GHz Subcarriers.                                   router and the IP router-are needed in the long-haul optical
                                                                       infrastructure with DWDM terminals. The architectural
                                                                       division of labor between the two is clear and highly
     Preamble                  Power of SBS           Effective
                                                                       efficient. The IP router grooms packets from DS-1, DS-3,
 (NRZ) Frequency (Pump = +15.4 dbm, Leff = 40 km)    Linewidth         OC-3, and OC-12 flows to OC-48c or OC-192c streams. The
                                                                       wavelength router maps these streams to wavelengths for
     1.0
     2.0
           kHz
           kHz,
                                 -37 dbm
                                 -42 dbm
                                                     900
                                                     800
                                                           MHz
                                                           MHz
                                                                       end-to-end transport acroSS the network. AS traffic increases,
     3.0   kHz,                  -45 dbm             750   MHz
                                                                       additional wavelengths are provisioned between appropriate
     5.0   kHz,                  -55 dbm             600   MHz         router pairs. More generally, multiple traffic types, including
     6.0   kHz                   -55 dbm             SOO   MHz         data (IP and other), voice, leased-line, and Video can be
     7.0
     9.0
           kHz
           kHz,
                                 -62 dbm
                                 -62 dbm
                                                     SOO
                                                     450
                                                           MHz
                                                           MHz
                                                                       carried across the optical network created by the Wavelength
    10.0   kHz                   -62 dbm             400   MHz         Router by attaching not only IP routers, but SONET/SDH/
    20.0   kHz,                  -55 dbm             300   MHz         SDH elements, ATM Switches, or any other service platform
    30.0   kHz,                  -47 dbm             250   MHz         that requires access to multi-gigabit transport. Finally, the
    40.0
    50.0
           kHz,
           kHz,
                                 -42 dbm
                                 -42 dbm
                                                     250
                                                     200
                                                           MHz
                                                           MHz
                                                                       wavelength router in a mesh network delivers better band
   100.0   kHz,                  -42 dbm             200   MHz         width efficiencies than ring topologies, where utilization
                                                                       rates are limited to 75 to 80 percent of the ring capacity due
                                                                       to unbalanced traffic loads.
0917 7.6 Optical Components for Co-Channel Modula                      0934. Optical Add/Drop Multiplexers and Optical Cross
tion/Demodulation                                                      Connects
0918 Supervisory Signaling by Co-Channel Modulation                     0935. Other optical transport devices will continue to
Permits:                                                               exist as well. One such device is the Optical Add/Drop
     0919)        lambda-specific power spectrum analysis              Multiplexer (OADM)-the optical counterpart to the
                                                                       SONET/SDH ADM. The OADM is most Suitable for met
     0920)        lambda-selective Variable Optical Attenuation        ropolitan-area applications, but it is not Suited for the core
     0921         lambda-Selective gain equalization                   connectivity network element, despite its significant Scale
                                                                       advantage over SONET/SDH ADM. The OADM, as a core
     0922         Optical intra-link communications without            network element, Still requires the creation of rings with
       lasers and without OEO                                          their bandwidth inefficiencies. Provisioning OADMs is a
     0923 Micromirror Modulator can save cost and                      manual process, and traffic-engineering capabilities are not
       complexity of an additional laser                               built in. The OADM is a small port-count device. Conse
                                                                       quently, at large junction points, the OADM causes blocking
     0924. Micromirror Modulator can be used for inter                 since many OADMs must be hooked up in parallel to get
       span EDFA communication                                         connectivity.
     0925 Control signal is intensity modulated (IM) at                 0936. In the SONET/SDH network, vendors have pro
       (10%) of data extinction ratio by sinusoidally vary             Vided digital cross-connects to Support this type of large
       ing (shutting off) 10% of the micromirror mirrors in            junction connectivity for TDM traffic at DS-3 or STS-1
       a random pattern                                                granularity, and another element, the optical croSS-connect
    Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 97 of 98


US 2002/0109879 A1                                                                                       Aug. 15, 2002


(OXC), can provide this same functionality at the optical        0940) 7.8.1 Distributed Decentralized Intelligence
layer. It will provide Scalable, non-blocking port density.
However, the OXC is only self-aware; it does not have the        0941 Decentralization allowed the flow of computing
intelligence to make network-wide decisions (FIG. 7.4).         power to Scale rapidly, then drove needs for connectivity
Provisioning and traffic engineering of OXCs has to be done     between these Systems. In the Internet age, centralized
manually, which limits the pace at which the network can        network management Systems and network intelligence will
scale. The ability to add network awareness to the OXC          also fade away much as earlier mainframe Systems did, and
through a routing algorithm and to provision end-to-end         more intelligent, network-aware Systems will dominate.
paths intelligently would result in a device comparable to an   Distributed networking, like distributed computing, will
intelligent wavelength router, another way of defining the      allow networks to rapidly Scale up in capacity and won’t be
wavelength routing solution (FIG. 7.5). A wavelength router     limited by the ability of Support Systems (including techni
provides an intelligent optical layer with quick end-to-end     cians) to manage growth.
provisioning, fast restoration, indefinite Scalability, and      0942 Most carriers profitability is driven by their ability
bandwidth efficiency. It eliminates functional overlap with     to lower the operational costs of their Overall networkS.
the Service layer network.                                      Wavelength routing elements radically change the way
 0937 Wavelength routing does not prevent the use of            bandwidth is managed, provisioned, and restored, thus
SONET/SDH or optical rings. On the contrary, the two are        reducing operations cost in a fundamental way. In addition
complementary, and the Wavelength Router Supports ring          to providing cost-effective architectures, a wavelength rout
capabilities for access as well as for phased migration from    ing device attacks the high operational costs of managing
a ring-based core to a mesh network. OADMs, in particular,      data bandwidth in the traditional way. New wavelength
Serve as a means for delivering multi-gigabit bandwidth to      routing technology builds on intelligent Systems that are
metropolitan areas. This bandwidth is then aggregated at a      network-aware and can leverage optical internetworking in
local Wavelength Router for transport across the core net       carrier networks. This flexible approach allows technology
work.                                                           upgrades of computing platforms and Software without
 0938 7.8 Optical Network Management System                     impacting the network. Wavelength routing Systems can
                                                                Support client-Server applications where applicable for
 0939 FIG. 25 gives an overview of how network man              operations, maintenance, and provisioning.
agement functions are deployed in a typical network. The
individual network elements have their corresponding net         0943 Wavelength routing elements use distributed intel
work element managers. Network elements are optical com         ligence in the System architecture as well as the network to
ponents Such as optical amplifierS Such as erbium doped         provide a platform for rapid Service provisioning and res
fiber amplifiers (EDFA), optical cross-connects (OXC) and       toration. There are direct, established communication paths
optical add/drop multiplexers (OADM). Also, each network        between wavelength routing Systems. Such that each element
element has a built-in agent which communicates with its        knows the configuration of the network and its neighboring
network element manager. Typically, the agent is a Software     Systems. A wavelength routing System is truly a network
driver running on a microprocessor or a high-level DSP          aware device. It knows the network configuration as well as
processor. The network element managers in turn commu           the available bandwidth and configurations of the other
nicate with a network management center through a man           nodes in the network.
agement network. The communication between an agent and
its manager may use an out-of-band network or one of the         0944. A wavelength router is a network-aware device
wavelengths (in-band or out-of-band) in the network as a        because the network is the database. It is inherently based on
Supervisory/control channel. The information to be managed      using distributed intelligence in the network in the tradition
for each network element is represented in the form of a        of IP routers. And clearly, any new optical technology must
management information base (MIB). The MIB contains a           leverage the power of optical internetworking. True wave
Set of variables representing the information to be managed.    length routing Systems will predominate optical networking
The information required or managed is for Configuration        because they will trigger a move to a new operating model
Management (both Equipment and Connection), Perfor              that is more cost effective, leSS labor intensive-one that
mance Monitoring, Fault Diagnosis (both Protection and          leverages IP routing and ATM Switching.
Restoration), Security and Accounting Management. These
variables will include various operating parameters to be        0945. As carriers build wavelength-routed networks, they
monitored by the agent and the manager, as well as Several      will provide new Services by means of a simpler architec
parameters that are Set by the manager to control the network   ture, they will enjoy radically lower operational costs, and
element. The are two primary Standards relating to network      they will deliver Superior service velocity. Moreover, they
management. For the Internet World, a management frame          will be well positioned to meet the requirements of a rapidly
work based on the Simple Network Management Protocol            growing but unpredictable network.
(SNMP) is typically used. SNMP runs on top of the TCP/IP
protocol Stack and the network center manager communi            0946 7.8.2 Link Performance
cates with the agents using SNMP. For the carrier world, a
management framework called the Telecommunication                0947 Need to manage each lambda for signal identifica
Management Network (TMN) can be used. In TMN, the               tion, channel Supervision and Suppression of fiber non
Common Management Information Protocol (CMIP) will be           linearity (e.g. SBS). Non-linear optical signal processing in
used. CMIP runs on top of the OSI protocol stack. OSI           improved signal-to-noise margin in the presence of SBS and
Stands for Open Systems Interconnection.                        SRS Xtalk.
    Case 6:20-cv-00812-ADA Document 43-10 Filed 04/19/21 Page 98 of 98


US 2002/0109879 A1                                                                                               Aug. 15, 2002
                                                                  42

0948 New DSP Optical Signal Processing techniques                      What is claimed is:
allow:                                                                   1. A method of providing network configuration data, the
      0949 Faster EDFA transient and gain control with                 method comprising:
        equalization                                                     receiving a data-carrying optical signal;
      0950 Fiber non-linearity suppression (SBS), SNR
        improvement                                                      providing control information;
      0951 SRS cross-talk detection and management                       modulating Said data-carrying optical Signal using Said
      0952 Easy, low-cost network provisioning with                        control information Such that Said optical Signal carries
        user tunability, redundancy planning channel Super                  both Said data and Said control information; and
        Vision and control, remote fault diagnosis and main              transmitting Said modulated optical signal.
        tenance, improved wavelength tuning and Stability.
                                                                         2. The method of claim 1, wherein Said modulating Said
 0953) 7.8.3 Performance Monitoring                                    data-carrying optical Signal using Said control information
 0954. The 3M functions and nonlinear device control.                  Such that said optical Signal carries both Said data and Said
3M Functions (Optical Measurement, Monitoring and Man                  control information comprises:
agement) for provisioning, user-tunability, Secured optical              providing Said data-carrying optical Signal to a Spatial
networking, diagnostics and redundancy planning.
                                                                            light modulator comprised of an array of modulator
 0955) 78.4 Device Control                                                  elements, and
 0956 Lasers and filters need more accurate control for                  providing Said control data to Said Spatial light modulator
Stable and reliable deployment of denser networkS.                          array, Said control data determining the State of Said
      0957 Gain Control: Faster gain control and equal                      modulator elements Such that Said Spatial light modul
        ization of individual EDFAS in the optical chain to                 lator modulates Said optical Signal.
        avoid optical transients and component failure.                  3. The method of claim 2, wherein said providing said
      0958 Lambda Issues: Optical tagging of individual                data-carrying optical Signal to a spatial light modulator
        wavelengths for Switching/routing, etc. Wavelength             comprises:
        channel Spacing must be monitored and Stabilized.                providing said data-carrying optical signal to a digital
 0959 Thus, although there has been disclosed to this                       micromirror device.
point a particular embodiment for co-channel modulation                   4. The method of claim 2, wherein said providing said
and a method therefore, it is not intended that Such specific          control data to Said Spatial light modulator array, Said control
references be considered as limitations upon the Scope of              data determining the State of Said modulator elements Such
this invention except insofar as Set forth in the following            that Said Spatial light modulator modulates Said optical
claims. Furthermore, having described the invention in                 Signal comprises:
connection with certain Specific embodiments thereof, it is
to be understood that further modifications may now Suggest               providing Said control data to Said Spatial light modulator
themselves to those skilled in the art, it is intended to cover              array, Said control data determining the State of Said
all such modifications as fall within the scope of the                       modulator elements Such that Said Spatial light modul
appended claims. In the following claims, only elements                      lator modulates said optical signal at a 5% to 15%
denoted by the words “means for are intended to be                          extinction level.
interpreted as means plus function claims under 35 U.S.C.
$112, paragraph six.
